  

Exhibit 10.23

 

Dated 21st October 2015

 

ARC FWREAUK001, LLC

 

as Borrower

 

THE ROYAL BANK OF SCOTLAND INTERNATIONAL LIMITED

 

as Arranger

 

THE FINANCIAL INSTITUTIONS LISTED IN PART 2 OF SCHEDULE 1 

as Original Lenders

 

THE ROYAL BANK OF SCOTLAND INTERNATIONAL LIMITED

acting as Agent

 

THE ROYAL BANK OF SCOTLAND INTERNATIONAL LIMITED

acting as Security Agent

 

THE ROYAL BANK OF SCOTLAND INTERNATIONAL LIMITED

acting as Account Bank

 



 

 

STERLING TERM FACILITY

AGREEMENT 

to fund the acquisition of Shinfield

Park, Reading

 



 

 

DWF LLP

 

   

 

 

Contents

 

  Clause Page       1 Definitions and interpretation 1 2 The Facility 20 3
Purpose 21 4 Conditions of Utilisation 21 5 Utilisation 22 6 Repayment 23 7
Prepayment and cancellation 23 8 Interest 25 9 Interest Periods 27 10 Changes to
the calculation of interest 27 11 Fees 28 12 Tax Gross Up and indemnities 29 13
Increased costs 38 14 Other indemnities 39 15 Mitigation by the Lenders 40 16
Costs and expenses 41 17 Bank Accounts 42 18 Representations 46 19 Information
undertakings 52 20 Financial covenants 55 21 General undertakings 57 22 Property
undertakings 62 23 Events of Default 68 24 Changes to the Lender 72 25 Changes
to the Transaction Obligors 76 26 Role of the Agent, the Security Agent and the
Arranger 76 27 Application of proceeds 90 28 Conduct of business by the Finance
Parties 91 29 Sharing among the Finance Parties 91 30 Payment mechanics 92 31
Set-off 95 32 Notices 96 33 Calculations and certificates 98 34 Partial
invalidity 98 35 Remedies and waivers 98 36 Amendments and waivers 98 37
Confidentiality 100 38 Publicity 105 39 Counterparts 105 40 Governing law 105 41
Enforcement 105 1 The Original Parties and Property 107   Part 1 - The Borrower
107   Part 2 - The Original Lenders 107   Part 3 - Property 107 2 Conditions
Precedent 108 3 Utilisation Request 112 4 Form of Transfer Certificate 113 5
Form of Assignment Agreement 116 6 Form of Compliance Certificate 119

 

   

 

 

This Facility Agreement is made on 21 October 2015

 

Between

 

(1)ARC FWREAUK001, LLC (a Delaware limited liability corporation whose
registered office is at 2711 Centerville Road, Suite 400, Wilmington, DE 19808,
United States of America (Borrower);

 

(2)The Royal Bank of Scotland International Limited whose registered office is
at P.O. Box 64, Royal Bank House, 71 Bath Street, St Helier, Jersey JE4 8PJ as
mandated lead arrangers (Arranger);

 

(3)The Financial Institutions listed in part 2 of schedule 1 as lenders
(Original Lenders);

 

(4)The Royal Bank of Scotland International Limited whose registered office is
at P.O. Box 64, Royal Bank House, 71 Bath Street, St Helier, Jersey JE4 8PJ as
agent of the other Finance Parties (Agent);

 

(5)The Royal Bank of Scotland International Limited whose registered office is
at P.O. Box 64, Royal Bank House, 71 Bath Street, St Helier, Jersey JE4 8PJ as
security trustee for the Secured Parties (Security Agent);

 

(6)The Royal Bank of Scotland International Limited whose registered office is
at P.O. Box 64, Royal Bank House, 71 Bath Street, St Helier, Jersey JE4 8PJ as
Account Bank (Account Bank).

 

It is agreed

 

1Definitions and interpretation

 

1.1Definitions

 

In this Agreement:

 

1992 ISDA Master Agreement means the Master Agreement (Multicurrency – Cross
Border) as published by the International Swaps and Derivatives Association, Inc

 

2002 ISDA Master Agreement means the 2002 Master Agreement as published by the
International Swaps and Derivatives Association, Inc

 

Account means the General Account, the Deposit Account or the Rent Account

 

Account Security Interest Agreement means a security interest agreement in
respect of the Accounts granted by the Borrower in favour of the Security Agent.

 

Affiliate means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.
Notwithstanding the foregoing, in relation to The Royal Bank of Scotland plc,
the term “Affiliate” shall not include:

 

(a)the UK Government or any member or instrumentality thereof, including Her
Majesty’s Treasury and UK Financial Investments Limited (or any directors,
officers, employees or entities thereof) or

 

(b)any persons or entities controlled by or under common control with the UK
Government or any member or instrumentality thereof (including Her Majesty’s
Treasury and UK Financial Investments Limited) and which are not part of The
Royal Bank of Scotland Group plc and its subsidiaries or subsidiary undertakings

 

Agreement for Lease means an agreement to grant an Occupational Lease for all or
part of the Property

 



 1 

 

 

AFW means Amec Foster Wheeler plc, a company incorporated in England and Wales
with 01675285

 

AFW Notes means the notes issued under a €2 billion medium term note programme
of AFW dated 27 May 2015

 

ARC GT2 means American Realty Capital Global Trust II, Inc., a Maryland
corporation

 

Assignment Agreement means an agreement substantially in the form set out in
schedule 6 (Form of Assignment Agreement) or any other form agreed between the
relevant assignor and assignee

 

Authorisation means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration

 

Availability Period means the Tranche A Availability Period or the Tranche B
Availability Period, as the case may be.

 

Available Commitment means a Lender’s Commitment minus:

 

(a)the amount of its participation in any outstanding Loan and

 

(b)in relation to any proposed Utilisation, the amount of its participation in
any Loan that is due to be made on or before the proposed Utilisation Date

 

Available Facility means the aggregate for the time being of each Lender’s
Available Commitment

 

Basel III means:

 

(a)the agreements on capital requirements, a leverage ratio and liquidity
standards contained in “Basel III: A global regulatory framework for more
resilient banks and banking systems”, “Basel III: International framework for
liquidity risk measurement, standards and monitoring” and “Guidance for national
authorities operating the countercyclical capital buffer” published by the Basel
Committee on Banking Supervision in December 2010, each as amended, supplemented
or restated

 

(b)the rules for global systemically important banks contained in “Global
systemically important banks: assessment methodology and the additional loss
absorbency requirement – Rules text” published by the Basel Committee on Banking
Supervision in November 2011, as amended, supplemented or restated and

 

(c)any further guidance or standards published by the Basel Committee on Banking
Supervision relating to Basel III

 

Break Costs means the amount (if any) by which:

 

(a)the interest (excluding the Margin) which a Lender should have received for
the period from the date of receipt of all or any part of its participation in a
Loan or Unpaid Sum to the last day of the current Interest Period in respect of
that Loan or Unpaid Sum, had the principal amount or Unpaid Sum received been
paid on the last day of that Interest Period

 

exceeds:

 

(b)the amount which that Lender would be able to obtain by placing an amount
equal to the principal amount or Unpaid Sum received by it on deposit with a
leading bank in the Relevant Interbank Market for a period starting on the
Business Day following receipt or recovery and ending on the last day of the
current Interest Period

 



 2 

 

 

Break Gains means the amount (if any) by which:

 

(a)a Lender would be able to obtain by placing an amount equal to the principal
amount or Unpaid Sum received by it on deposit with a leading bank in the
Relevant Interbank Market for a period starting on the Business Day following
receipt or recovery and ending on the last day of the current Interest Period;

 

exceeds:

 

(b)the interest (excluding the Margin) which a Lender should have received for
the period from the date of receipt of all or any part of its participation in a
Loan or Unpaid Sum to the last day of the current Interest Period in respect of
the Loan or Unpaid Sum, had the principal amount or Unpaid Sum received been
paid on the last day of that Interest Period.

 

Business Day means a day (other than a Saturday or Sunday) on which banks are
open for general business in London, Jersey and Delaware.

 

Change of Control means an event whereby:

 

(a)The Borrower is not or ceases to be a legally and beneficially wholly owned
Subsidiary of the Shareholder; or

 

(b)The Shareholder is not or ceases to be a legally and beneficially wholly
owned direct Subsidiary of ARC Global II Sarl; or

 

(c)any person or group of persons gains control of ARC GT2.

 

in this definition “control” means, in relation to ARC GT2, the power (whether
by way of ownership of shares, proxy, constant, agency or otherwise) to cast or
control the casting votes that might be at a general meeting of ARC GT2.

 

Code means the US Internal Revenue Code of 1986

 

Commitment means:

 

(a)in relation to an Original Lender, the amount set opposite its name under the
heading ‘Tranche A Commitment’ and ‘Tranche B Commitment’ respectively in part 2
of schedule 1 and the amount of any other Commitment transferred to it under
this Agreement and

 

(b)in relation to any other Lender, the amount of any Commitment transferred to
it under this Agreement

 

to the extent not cancelled, reduced or transferred by it under this Agreement
(and ‘Commitment’ shall refer to either the Tranche A Commitment or the Tranche
B Commitment as the context may permit or require)

 

Compensation Prepayment Proceeds means the proceeds of all compensation and
damages for the compulsory purchase of, or any blight or disturbance affecting,
the Property

 

Compliance Certificate means a certificate substantially in the form set out in
schedule 9 (Form of Compliance Certificate) or such other form as the Agent may
agree.

 

Confidential Information means all information relating to the Borrower, the
Finance Documents or the Facility of which a Finance Party becomes aware in its
capacity as, or for the purpose of becoming, a Finance Party or which is
received by a Finance Party in relation to, or for the purpose of becoming a
Finance Party under, the Finance Documents or the Facility from either:

 



 3 

 

 

(a)the Borrower or any of its advisers or

 

(b)another Finance Party, if the information was obtained by that Finance Party
directly or indirectly from the Borrower or any of its advisers

 

in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes information
that:

 

(i)is or becomes public information other than as a direct or indirect result of
any breach by that Finance Party of clause 37 (Confidentiality) or

 

(ii)is identified in writing at the time of delivery as non-confidential by the
Borrower or any of its advisers or

 

(iii)is known by that Finance Party before the date the information is disclosed
to it in accordance with paragraphs (a) or (b) above or is lawfully obtained by
that Finance Party after that date, from a source which is, as far as that
Finance Party is aware, unconnected with the Borrower and which, in either case,
as far as that Finance Party is aware, has not been obtained in breach of, and
is not otherwise subject to, any obligation of confidentiality; and

 

(iv)any Funding Rate or Reference Bank Quotation

 

Confidentiality Undertaking means a confidentiality undertaking substantially in
the latest current recommended form of the LMA or in any other form agreed
between the Borrower and the Agent

 

CTA means the Corporation Tax Act 2009

 

Default means an Event of Default or any event or circumstance specified in
clause 23 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default

 

Delegate means any delegate, agent, attorney or co-trustee appointed by the
Security Agent

 

Deposit Account means an account of the Borrower with the Account Bank,
designated “Deposit Account” and bearing account number 51004898 and sort code
16-10-28 and any successor account permitted in accordance with clause 17 (Bank
Accounts)

 

Disposal Proceeds means the gross disposal proceeds derived from the disposal of
the Property in accordance with clause 21.4(c) (Disposals) less an amount
determined by the Agent as the reasonable costs and expenses associated with
that disposal

 

Disruption Event means either or both of:

 

(a)a material disruption to those payment or communications systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with the Facility (or otherwise in order for
the transactions contemplated by the Finance Documents to be carried out) which
disruption is not caused by, and is beyond the control of, any of the Parties or

 

(b)the occurrence of any other event which results in a disruption (of a
technical or systems-related nature) to the treasury or payments operations of a
Party preventing that, or any other Party:

 

(i)from performing its payment obligations under the Finance Documents or

 



 4 

 

 

(ii)from communicating with other Parties in accordance with the terms of the
Finance Documents

 

and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted

 

Duty of Care Agreement means a duty of care agreement entered into or to be
entered into by a Managing Agent, the Borrower and the Security Agent in an
agreed form

 

Early Termination Date has the meaning given to that term in the ISDA Master
Agreement

 

Environment means humans, animals, plants and all other living organisms
including the ecological systems of which they form part and the following
media:

 

(a)air (including, without limitation, air within natural or man-made
structures, whether above or below ground)

 

(b)water (including, without limitation, territorial, coastal and inland waters,
water under or within land and water in drains and sewers) and

 

(c)land (including, without limitation, land under water)

 

Environmental Claim means any claim, proceeding, formal notice or investigation
by any person in respect of any Environmental Law

 

Environmental Law means any applicable law or regulation which relates to:

 

(a)the pollution or protection of the Environment

 

(b)the conditions of the workplace or

 

(c)the generation, handling, storage, use, release or spillage of any substance
which, alone or in combination with any other, is capable of causing harm to the
Environment, including, without limitation, any waste

 

Environmental Permits means any permit and other Authorisation and the filing of
any notification, report or assessment required under any Environmental Law for
the operation of the business of the Borrower conducted on or from the
properties owned or used by the Borrower

 

Event of Default means any event or circumstance specified as such in clause 23
(Events of Default)

 

Excluded Recovery Proceeds means any proceeds of a Recovery Claim which the
Borrower notifies the Agent are, or are to be, applied:

 

(a)to satisfy (or reimburse the Borrower which has discharged) any liability,
charge or claim upon the Borrower by a person which is not the Borrower or an
Affiliate of the Borrower or

 

(b)in the replacement, reinstatement and/or repair of assets of the Borrower
which have been lost, destroyed or damaged

 

in each case as a result of the events or circumstances giving rise to that
Recovery Claim, if those proceeds are so applied as soon as reasonably
practicable after receipt

 

Facility means the term loan facility made available under this Agreement as
described in clause 2 (The Facility) and where the context permits or requires
includes the Tranche A Facility and the Tranche B Facility

 



 5 

 

 

Facility Office means the office or offices notified by a Lender to the Agent in
writing on or before the date it becomes a Lender (or, following that date, by
not less than 5 Business Days’ written notice) as the office or offices through
which it will perform its obligations under this Agreement

 

FATCA means:

 

(a)sections 1471 to 1474 of the Code or any associated regulations

 

(b)any treaty, law or regulation enacted in any other jurisdiction, or relating
to an intergovernmental agreement between the US and any other jurisdiction,
which (in either case) facilitates the implementation of any law or regulation
referred to in paragraph (a) above or

 

(c)any agreement pursuant to the implementation of any treaty, law or regulation
referred to in paragraphs (a) or (b) above with the US Internal Revenue Service,
the US government or any governmental or taxation authority in any other
jurisdiction

 

FATCA Application Date means:

 

(a)in relation to a “withholdable payment” described in section 1473(1)(A)(i) of
the Code (which relates to payments of interest and certain other payments from
sources within the US), 1 July 2015

 

(b)in relation to a “withholdable payment” described in section 1473(1)(A)(ii)
of the Code (which relates to “gross proceeds” from the disposition of property
of a type that can produce interest from sources within the US), 1 January 2017
or

 

(c)in relation to a “passthru payment” described in section 1471(d)(7) of the
Code not falling within paragraphs (a) or (b) above, 1 January 2017

 

or, in each case, such other date from which such payment may become subject to
a deduction or withholding required by FATCA as a result of any change in FATCA
after the date of this Agreement

 

FATCA Deduction means a deduction or withholding from a payment under a Finance
Document required by FATCA

 

FATCA Exempt Party means a Party that is entitled to receive payments free from
any FATCA Deduction

 

Fee Letter means any letter or letters dated on or about the date of this
Agreement between any of the Arranger, the Agent or the Security Agent and the
Borrower setting out any of the fees referred to in clause 11 (Fees)

 

Finance Document means this Agreement, any Security Document, any Duty of Care
Agreement, any Fee Letter, the Subordination Agreement or any other document
designated as such by the Agent and the Borrower

 

Finance Party means the Agent, the Security Agent, the Arranger, the Account
Bank or a Lender

 

Financial Indebtedness means any indebtedness for or in respect of:

 

(a)moneys borrowed

 

(b)any amount raised by acceptance under any acceptance credit facility or
dematerialised equivalent

 



 6 

 

 

(c)any amount raised pursuant to any note purchase facility or the issue of
bonds, notes, debentures, loan stock or any similar instrument

 

(d)the amount of any liability in respect of any lease or hire purchase contract
which would, in accordance with GAAP, be treated as a finance or capital lease

 

(e)receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis)

 

(f)any amount raised under any other transaction (including any forward sale or
purchase agreement) of a type not referred to in any other paragraph of this
definition having the commercial effect of a borrowing

 

(g)any derivative transaction entered into in connection with protection against
or benefit from fluctuation in any rate or price (and, when calculating the
value of any derivative transaction, only the marked to market value (or if any
actual amount is due as a result of the termination or close out of that
derivative transaction, that amount) shall be taken into account)

 

(h)any counter-indemnity obligation in respect of a guarantee, indemnity, bond,
standby or documentary letter of credit or any other instrument issued by a bank
or financial institution and

 

(i)the amount of any liability in respect of any guarantee or indemnity for any
of the items referred to in paragraphs (a) to (h) above

 

Financial Quarter means a 3 calendar month period ending on 31 March, 30 June,
30 September or 31 December in the financial year of the Borrower or ARC GT2 as
the case may be

 

Funding Rate means any individual rate notified by a Lender to the Agent
pursuant to clause 10.4(a)(ii) (Cost of funds)

 

GAAP means generally accepted accounting principles in the jurisdiction of
incorporation of the Borrower

 

General Account means an account of the Borrower with the Account Bank,
designated “General Account” and bearing account number 51004863 and sort code
16-10-28 and any successor account permitted in accordance with clause 17 (Bank
Accounts)

 

Hedge Counterparty means Barclays Bank plc

 

Hedging Agreement means any ISDA Master Agreement, confirmation, transaction,
schedule or other agreement in form and substance satisfactory to the Agent
entered into or to be entered into by the Borrower and the Hedge Counterparty
for the purpose of hedging interest payable under this Agreement.

 

Hedging Prepayment Proceeds means any amount payable to the Borrower as a result
of termination or closing out under a Hedging Agreement

 

Holding Company means, in relation to a person, any other person in respect of
which it is a Subsidiary

 

Initial Valuation means the Valuation of the Property supplied to the Agent as a
condition precedent under this Agreement on or before the Utilisation Date (to
include the current vacant possession value and an opinion of market value as at
the Termination Date)

 

Insurances means any contract of insurance required under clause 22.9
(Insurances)

 



 7 

 

 

Insurance Prepayment Proceeds means any proceeds of Insurances required to be
paid into the Deposit Account in accordance with clause 22.9(i) (Insurances)

 

Interest Costs means in respect of any period, the aggregate amount of all
interest, fees and other periodic payments payable by the Borrower to the
Finance Parties under the Finance Documents:

 

(a)less the amount of any scheduled periodic payments received by the Borrower
under any Hedging Agreement

 

(b)plus the amount of any scheduled periodic payments payable by the Borrower
under any Hedging Agreement

 

Interest Cover means in respect of the relevant Test Period, the Net Rental
Income received in that Test Period less the amounts listed in paragraphs (a) to
(l) below, expressed as a percentage of the Interest Costs for that Test Period:

 

(a)any rent payable under any headlease;

 

(b)any sum paid or payable, or the value of any consideration given, for the
grant, surrender, amendment, supplement, extension or variation of any Lease
Document;

 

(c)any sum paid or payable in respect of a breach of covenant or dilapidations
under any Lease Document and expenses incurred in relation to any such breach;

 

(d)any profits of a revenue nature awarded or agreed to be payable to the
Borrower as a result of any proceedings taken or claims made;

 

(e)any interest paid or payable and any damages, compensation or settlement paid
or payable in respect of any of the items listed in the paragraphs above;

 

(f)any sum paid or payable in respect of vacant space (including, but not
limited to, empty rates);

 

(g)any sum paid or payable in respect of a service or other charge incurred or
to be incurred in connection with any repair, maintenance or similar obligation
or in providing services to a tenant of, or with respect to, the Property to the
extent that such sums are not funded by the tenants, by way of Tenant
Contributions or otherwise, under any Lease Document;

 

(h)any sum paid or payable in respect of marketing fees, costs and expenses in
relation to the Property to the extent that such sums are not funded by the
tenants, by way of Tenant Contributions or otherwise under any Lease Document;

 

(i)management costs (including any managing agent costs) associated with the
running of the Property as agreed with the Agent; and

 

(j)anticipated annual capital expenditure as agreed with the Agent

 

Interest Payment Date means 31 January, 30 April, 31 July and 31 October in each
year and the Termination Date. If, however, any such day is not a Business Day,
the Interest Payment Date will instead be the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not)

 

Interest Period means, in relation to a Loan, each period determined in
accordance with clause 9 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with clause 8.3 (Default interest)

 



 8 

 

 

Interpolated Screen Rate means, in relation to LIBOR for any Loan, the rate
(rounded to the same number of decimal places as the two relevant Screen Rates)
which results from interpolating on a linear basis between:

 

(a)the applicable Screen Rate for the longest period (for which that Screen Rate
is available) which is less than the Interest Period of that Loan and

 

(b)the applicable Screen Rate for the shortest period (for which that Screen
Rate is available) which exceeds the Interest Period of that Loan

 

each as of 11.00am on the Quotation Day for sterling

 

ISDA Master Agreement means a 1992 ISDA Master Agreement or a 2002 ISDA Master
Agreement

 

ITA means the Income Tax Act 2007

 

Lease Document means:

 

(a)an Agreement for Lease

 

(b)an Occupational Lease or

 

(c)any other document designated as such by the Agent and the Borrower

 

Lease Prepayment Proceeds means any premium or other amount paid to the Borrower
in respect of any agreement to amend, supplement, extend, waive, surrender or
release a Lease Document

 

Legal Reservations means:

 

(a)the principle that equitable remedies may be granted or refused at the
discretion of a court and the limitation of enforcement by laws relating to
insolvency, reorganisation and other laws generally affecting the rights of
creditors

 

(b)the time barring of claims under the Limitation Acts, the possibility that an
undertaking to assume liability for or indemnify a person against non-payment of
UK stamp duty may be void and defences of set-off or counterclaim

 

(c)the limitation of the enforcement of the terms of leases of real property by
laws of general application to those leases

 

(d)similar principles, rights and remedies under the laws of any Relevant
Jurisdiction and

 

(e)any other matters which are set out as qualifications or reservations as to
matters of law of general application in any legal opinions supplied to the
Agent as a condition precedent under this Agreement on or before the Utilisation
Date

 

Lender means:

 

(a)any Original Lender and

 

(b)any other person which has become a Party in accordance with clause 24
(Changes to the Lenders)

 

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement

 

LIBOR means, in relation to any Loan:

 



 9 

 

 

(a)the applicable Screen Rate; or    

(b)as otherwise determined pursuant to clause 10.1 (Unavailability of Screen
Rate)

 

Limitation Acts means the Limitation Act 1980, and the Foreign Limitation
Periods Act 1984

 

LMA means the Loan Market Association 

 

Loan means a loan made or to be made under the Facility or the principal amount
outstanding for the time being of that loan

 

Loan to Value means, at any time, the Tranche A Loan and, where required, the
Tranche B Loan as a percentage of the aggregate market value of the Property
(determined in accordance with the most recent Valuation of the Property at that
time) taking into account amounts prepaid or cancelled in accordance with the
terms of this Agreement

 

Majority Lenders means a Lender or Lenders whose Commitments aggregate more than
66⅔% of the Total Commitments or, if the Total Commitments have been reduced to
zero, aggregated more than 66⅔% of the Total Commitments immediately prior to
the reduction

 

Managing Agent means Moor Park Capital Global II Advisors Limited (incorporated
in Jersey with registered number 115918) or any other managing agent appointed
by the Borrower in respect of the Property in accordance with clause 22.8
(Managing Agents)

 

Margin means 1.60% per annum

 

Material Adverse Effect means, in the reasonable opinion of the Majority
Lenders, a material adverse effect on:

 

(a)the business, operations, property, condition (financial or otherwise) or
prospects of the Borrower or

 

(b)the ability of the Borrower to perform its obligations under the Finance
Documents or

 

(c)the validity or enforceability of, or the effectiveness or ranking of any
Security granted or purported to be granted pursuant to any of, the Finance
Documents or

 

(d)the rights or remedies of any Finance Party under any of the Finance
Documents

 

Month means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

 

(a)(subject to paragraph (c) below) if the numerically corresponding day is not
a Business Day, that period shall end on the next Business Day in that calendar
month in which that period is to end if there is one, or if there is not, on the
immediately preceding Business Day

 

(b)if there is no numerically corresponding day in the calendar month in which
that period is to end, that period shall end on the last Business Day in that
calendar month and

 

(c)if an Interest Period begins on the last Business Day of a calendar month,
that Interest Period shall end on the last Business Day in the calendar month in
which that Interest Period is to end

 

The above rules will only apply to the last Month of any period

 

Moody’s means Moody’s Investor Services Limited (a company incorporated in
England and Wales with company number 1950192)

 



 10 

 

 

Net Rental Income means in respect of any period, Rental Income other than the
Tenant Contributions

 

New Lender has the meaning given to that term in clause 24 (Changes to the
Lender)

 

Occupational Lease means any lease, licence or tenancy or other right of
occupation or right to receive rent to which the Property may at any time be
subject and includes any guarantee of a tenant’s obligations under the same

 

Original Jurisdiction means, in relation to the Borrower, the jurisdiction under
whose laws the Borrower is incorporated as at the date of this Agreement

 

Participating Member State means any member state of the European Union that has
the euro as its lawful currency in accordance with legislation of the European
Union relating to Economic and Monetary Union

 

Party means a party to this Agreement

 

Permitted Change of Control means a Change of Control:

 

(a)to which the prior written consent of the Agent has been given; or

 

(b)which consists of a merger of ARC GT2 with another listed or unlisted REIT
whereby AR Capital LLC (or an Affiliate thereof listed in the structure chart
provided to the Agent pursuant to paragraph 1(d) of schedule 2) retains control
of the Borrower; or

 

(c)an initial public offering of the shares of ARC GT2

 

Permitted Payment means a payment by the Borrower to the Subordinated Creditor
or the Shareholder out of moneys standing to the credit of the General Account
in circumstances where no Event of Default is continuing and no Event of Default
would result from the payment

 

Principal Lease Guarantor means Foster Wheeler LLC, a Delaware limited liability
corporation which has assumed the liabilities of Foster Wheeler Corporation

 

Principal Tenant means Amec Foster Wheeler Energy Limited, a company
incorporated in England and Wales with number 01361134

 

Projected Interest Costs means, in respect of any future period:

 

(a)the aggregate amount of all interest, fees and other periodic payments
payable by the Borrower under the Finance Documents

 

(b)less the amount receivable by the Borrower for that period under any Hedging
Agreement

 

(c)plus the amount payable by the Borrower for that period under any Hedging
Agreement

 

each as determined by the Agent acting in good faith and based upon reasonable
assumptions (and taking into account calculations prepared by the Borrower)

 

Projected Interest Cover means, in respect of the relevant Test Period, the
Projected Net Rental Income expressed as a percentage of the Projected Interest
Costs

 

Projected Net Rental Income means, in respect of any future period, the Net
Rental Income receivable during that period, less the amounts listed in
paragraphs (a) to (i) below:

 

(a)any rent payable under any Head Lease;

 



 11 

 

 

(b)any sum paid or payable, or the value of any consideration given, for the
grant, surrender, amendment, supplement, extension or variation of any Lease
Document

 

(c)any sum paid or payable in respect of a breach of covenant or dilapidations
under any Lease Document and expenses incurred in relation to any such breach

 

(d)any profits of a revenue nature awarded or agreed to be payable to the
Borrower as a result of any proceedings taken or claims made

 

(e)any interest paid or payable and any damages, compensation or settlement paid
or payable in respect of any of the items listed in the paragraphs above

 

(f)any sum paid or payable in respect of vacant space (including, but not
limited to, empty rates)

 

(g)any sum paid or payable in respect of a service or other charge incurred or
to be incurred in connection with any repair, maintenance or similar obligation
or in providing services to a tenant of, or with respect to, the Property to the
extent that such sums are not funded by the tenants, by way of Tenant
Contributions or otherwise, under any Lease Document;

 

(h)any sum paid or payable in respect of marketing fees, costs and expenses in
relation to the Property to the extent that such sums are not funded by the
tenants, by way of Tenant Contributions or otherwise under any Lease Document;

 

(i)management costs (including any managing agent costs) associated with the
running of the Property as agreed with the Agent;

 

(j)anticipated annual capital expenditure as agreed with the Agent;

 

(k)asset management costs as agreed with the Agent; and

 

(l)fund management costs as agreed with the Agent,

 

in each case as determined by the Agent acting in good faith and on the basis
that:

 

(m)a break clause under any Occupational Lease will be deemed to be exercised by
the tenant at the earliest possible date unless:

 

(i)a new Lease Document has been entered into to take effect immediately on that
break on equivalent or better terms to the existing Occupational Lease or

 

(ii)the Agent has received confirmation in form and substance satisfactory to it
that such break clause will not be exercised

 

(n)Rental Income will be ignored unless payable under an unconditional and
binding Lease Document

 

(o)potential increases in Rental Income as a result of rent reviews will be
ignored other than where there are fixed rental increases under the relevant
Lease Document

 

(p)all Rental Income payable by a tenant that is more than 3 Months in arrears
will be ignored

 

(q)any Rental Income subject to a rent free period will be ignored for the
duration of that rent free period;    

(r)any Rental Income payable from turnover rent will be ignored;

 



 12 

 

 

(s)all Rental Income payable under an Occupational Lease where one or more of
the events, circumstances or actions set out in clause 23.6 (Insolvency) to
clause 23.8 (Creditors’ process) inclusive has occurred in relation to the
tenant under that Occupational Lease or a guarantor of that tenant’s liabilities
under that Occupational Lease (assuming that any references in those clauses to
the Borrower is replaced with a reference to that tenant or to the guarantor of
that tenant) will be ignored.

 

Property means the property listed in part 3 (Property) of schedule 1 as
described in a Security Document and, where the context so requires, includes
the buildings thereon

 

Property Acquisition means the acquisition by the Borrower of the Property on
the terms of the Property Acquisition Documents

 

Property Acquisition Agreement means the sale and purchase agreement for the
Property

 

Property Acquisition Costs means all fees, costs and expenses, stamp,
registration and other Taxes incurred by the Borrower in connection with the
Property Acquisition

 

Property Acquisition Documents means, in respect of the Property Acquisition,
the Property Acquisition Agreement, together with all transfers and assignments
made pursuant to that agreement, and any other document designated as the
Property Acquisition Document by the Agent and the Borrower

 

Property Protection Loan means a loan made by a Lender to the Borrower to
finance:

 

(a)the payment of rent;

 

(b)the payment of any premium for insurance, or any cost or expense required to
keep any insurance in force, in accordance with this Agreement

 

(c)the payment of any amount under any Hedging Agreement

 

(d)the payment of any amount which, in the opinion of the Lender concerned, is
required to preserve or protect any Security Asset

 

in circumstances where the Borrower is obliged under a Finance Document but has
failed to pay the relevant amount

 

Property Report means, in respect of the Property, any certificate of or report
on title supplied to the Agent as a condition precedent under this Agreement on
or before the Utilisation Date

 

Qualifying Lender has the meaning given to it in clause 12 (Tax Gross Up and
indemnities)

 

Quotation Day means, in relation to any period for which an interest rate is to
be determined, the first day of that period

 

Receiver means a receiver or receiver and manager or administrative receiver of
the whole or any part of the Security Assets

 

Recovery Prepayment Proceeds means the proceeds of a claim (Recovery Claim)
against:

 

(a)the vendor of the Property or any of the vendor’s Affiliates (or any
employee, officer or adviser) or

 

(b)the provider of the Property Report or the provider of any other due
diligence report (in its capacity as provider of the same) in connection with
the acquisition, development, financing or refinancing of the Property

 

except for Excluded Recovery Proceeds, and after deducting:

 



 13 

 

 

(i)any reasonable expenses incurred by the Borrower to a person who is not the
Borrower or Affiliate of the Borrower

 

(ii)any Tax incurred and required to be paid by the Borrower (as reasonably
determined by the Borrower on the basis of existing rates and taking into
account any available credit, deduction or allowance)

 

in each case in relation to that Recovery Claim

 

Reference Bank Quotation means any quotation supplied to the Agent by a
Reference Bank

 

Reference Bank Rate means the arithmetic mean of the rates (rounded upwards to 4
decimal places) as supplied to the Agent at its request by the Reference Banks:

 

(a)(other than where paragraph (b) below applies) as the rate at which the
relevant Reference Bank could borrow funds in the London interbank market in
sterling for the relevant period were it to do so by asking for and then
accepting interbank offers for deposits in reasonable market size in sterling
and for that period or

 

(b)if different, as the rate (if any and applied to the relevant Reference Bank
and to sterling for the relevant period) which contributors to the Screen Rate
are asked to submit to the relevant administrator

 

Reference Banks means the principal London offices of Barclays Bank plc,
Santander UK plc and HSBC Bank plc or such other banks as may be appointed by
the Agent in consultation with the Borrower

 

Related Fund in relation to a fund (first fund), means a fund which is managed
or advised by the same investment manager or investment adviser as the first
fund or, if it is managed by a different investment manager or investment
adviser, a fund whose investment manager or investment adviser is an Affiliate
of the investment manager or investment adviser of the first fund

 

Relevant Interbank Market means the London interbank market

 

Relevant Jurisdiction means, in relation to the Borrower:

 

(a)its Original Jurisdiction

 

(b)any jurisdiction where any asset subject to or intended to be subject to the
Transaction Security to be created by it is situated

 

(c)any jurisdiction where it conducts its business and

 

(d)the jurisdiction whose laws govern the perfection of any of the Security
Documents entered into by it

 

Rent Account means an account of the Borrower with the Account Bank, designated
“Rent Account” and bearing account number 51004871 and sort code 16-10-28 and
any successor account permitted in accordance with clause 17 (Bank Accounts).

 

Rental Income means in respect of any period, the aggregate of all amounts paid
or payable to or for the account of the Borrower in connection with the letting,
licence or grant of other rights of use or occupation of all or any part of the
Property including each of the following amounts (without limitation and without
double counting):

 

(a)rent, licence fees and equivalent amounts paid or payable

 

(b)any sum received or receivable from any deposit held as security for
performance of a tenant’s obligations

 



 14 

 

 

(c)a sum equal to any apportionment of rent allowed in favour of the Borrower

 

(d)any other monies paid or payable in respect of occupation and/or usage of the
Property and any fixture and fitting on the Property including any fixture or
fitting on the Property for display or advertisement, on licence or otherwise

 

(e)any sum paid or payable under any policy of insurance in respect of loss of
rent or interest on rent

 

(f)any sum paid or payable, or the value of any consideration given, for the
grant, surrender, amendment, supplement, extension or variation of any Lease
Document

 

(g)any sum paid or payable in respect of a breach of covenant or dilapidations
under any Lease Document and expenses incurred in relation to any such breach

 

(h)any sum paid or payable by or distribution received or receivable from any
guarantor of any occupational tenant under any Lease Document

 

(i)any Tenant Contributions

 

(j)any profits of a revenue nature awarded or agreed to be payable to the
Borrower as a result of any proceedings taken or claims made; and

 

(k)any interest paid or payable on, and any damages, compensation or settlement
paid or payable in respect of any of the items listed in the paragraphs above
less any related fees and expenses incurred (which have not been reimbursed by
another person) by the Borrower.

 

(l)any VAT on any sum mentioned in this definition.

 

Repeating Representations means each of the representations set out in clause
18.1 (Status) to clause 18.6 (Governing law and enforcement) and clause 18.9
(VAT) to clause 18.23 (Property Acquisition Documents)

 

Representative means any delegate, agent, manager, administrator, nominee,
attorney, trustee or custodian

 

Resignation Letter means a letter substantially in the form set out in schedule
8 (Form of Resignation Letter)

 

Screen Rate means the London interbank offered rate administered by the ICE
Benchmark Administration Ltd (or any other person which takes over the
administration of that rate) for sterling for the relevant period, displayed
(before any correction, recalculation or republication by the administrator) on
pages LIBOR01 or LIBOR02 of the Thomson Reuters screen (or any replacement
Thomson Reuters page which displays that rate) or on the appropriate page of
such other information service which publishes that rate from time to time in
place of Thomson Reuters. If such page or service ceases to be available, the
Agent may specify another page or service displaying the relevant rate after
consultation with the Borrower and the Lenders

 

Secured Liabilities means all present and future obligations and liabilities
(whether actual or contingent and whether owed jointly or severally or in any
other capacity whatsoever) of each Transaction Obligor to any Secured Party
under each Finance Document

 

Secured Party means a Finance Party, a Receiver or any Delegate

 

Security means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect

 



 15 

 

 

Security Agreement means the agreement providing legal mortgages and fixed and
floating Security over certain of the assets of the Borrower, entered into or to
be entered into by the Borrower in favour of the Security Agent in an agreed
form.

 

Security Asset means all of the assets of the Borrower which from time to time
are, or are expressed to be, the subject of the Transaction Security

 

Security Document means:

 

(a)an English law Security Agreement between the Borrower and the Security Agent

 

(b)a Jersey law Account Security Interest Agreement between the Borrower and the
Security Agent

 

(f)any other document evidencing or creating Security over any asset to secure
any obligation of the Borrower to a Secured Party under the Finance Documents or
   

(g)any other document designated as such by the Agent and the Borrower

 

Security Property means:

 

(a)the Transaction Security expressed to be granted in favour of the Security
Agent as trustee for the Secured Parties and all proceeds of that Transaction
Security

 

(b)all obligations expressed to be undertaken by the Borrower to pay amounts in
respect of the Secured Liabilities to the Security Agent as trustee for the
Secured Parties and secured by the Transaction Security together with all
representations and warranties expressed to be given by the Borrower or any
other person in favour of the Security Agent as trustee for the Secured Parties
and

 

(c)any other amounts or property, whether rights, entitlements, choses in action
or otherwise, actual or contingent, which the Security Agent is required by the
terms of the Finance Documents to hold as trustee on trust for the Secured
Parties

 

Shareholder means ARC Global II (UK) Holdings, S.a.r.l, a Luxembourg limited
liability company.

 

Subordinated Creditor means:

 

(a)ARC Global II S.a.r.l, a Luxembourg limited liability company with registered
number B 196327; and/or

 

(c)any other person who becomes a Subordinated Creditor in accordance with this
Agreement

 

Subordinated Debt means the amount of loan made available the Subordinated
Creditor to the Borrower subject always to the Subordination Agreement.

 

Subordination Agreement means a subordination agreement entered into or to be
entered into by a Subordinated Creditor, the Borrower and the Security Agent in
an agreed form

 

Subsidiary means an entity of which a person has direct or indirect control or
owns directly or indirectly more than 50% of the voting capital or similar right
of ownership and control for this purpose means the power to direct the
management and the policies of the entity whether through the ownership of
voting capital, by contract or otherwise

 

Tax means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same)

 



 16 

 

 

Tenant Contributions means any amount paid or payable to the Borrower by any
tenant under a Lease Document or any other occupier of the Property, by way of:

 

(a)contribution to:

 

(i)ground rent

 

(ii)insurance premia

 

(iii)cost of an insurance valuation

 

(iv)a service or other charge in respect of the Borrower’s cost incurred or to
be incurred in connection with any management, repair, maintenance or similar
obligation or in providing services to a tenant of, or with respect to, the
Property or

 

(v)a reserve or sinking fund and

 

(b)any VAT or similar tax on any of the items listed in paragraph (a) above
and/or the Rental Income

 

Termination Date means the third anniversary of the date of this Agreement.

 

Test Date means each Interest Payment Date

 

Test Period means:

 

(a)for the purposes of the Interest Cover, the 3 Month period ending on the
relevant Test Date and

 

(b)for the purposes of the Projected Interest Cover, the 12 Month period
commencing on the relevant Test Date

 

Total Commitments means the aggregate of the Commitments being £49,125,000 at
the date of this Agreement

 

Tranche A Availability Period means the period from and including the date of
this Agreement to and including the date 1 Month from the date of this Agreement

 

Tranche A Commitment means the lower of:

 

(a)£39,300,000; and

 

(b)40% of the market value of the Property as set out in the Initial Valuation

 

Tranche A Facility means the term loan facility made available under this
Agreement as described in Clause 2.1(a)

 

Tranche A Loan means a loan made or to be made under the Tranche A Facility or
the principal amount outstanding for the time being of that loan

 

Tranche B Availability Period means the period from and including the date of
this Agreement to and including the date 1 Month from the date of this Agreement

 

Tranche B Commitment means the lower of:

 

(c)£9,825,000; and

 



 17 

 

 

(d)10% of the market value of the Property as set out in the Initial Valuation

 

Tranche B Facility means the term loan facility made available under this
Agreement as described in Clause 2.1(xb)

 

Tranche B Loan means a loan made or to be made under the Tranche B Facility or
the principal amount outstanding for the time being of that loan

 

Transaction Document means:

 

(a)a Finance Document

 

(b)a Lease Document

 

(c)a document appointing a Managing Agent

 

(d)the Property Acquisition Document    

(e)any other document designated as such by the Agent and the Borrower

 

Transaction Obligor means:

 

(a)the Borrower or

 

(b)the Subordinated Creditor

 

Transaction Security means the Security created or evidenced or expressed to be
created or evidenced under the Security Documents

 

Transfer Certificate means a certificate substantially in the form set out in
schedule 5 (Form of Transfer Certificate) or any other form agreed between the
Agent and the Borrower

 

Transfer Date means, in relation to an assignment or a transfer, the later of:

 

(a)the proposed Transfer Date specified in the relevant Assignment Agreement or
Transfer Certificate and

 

(b)the date on which the Agent executes the relevant Assignment Agreement or
Transfer Certificate

 

Unpaid Sum means any sum due and payable but unpaid by the Borrower under the
Finance Documents

 

US means the United States of America

 

US Tax Obligor means:

 

(a)the Borrower if it is resident for tax purposes in the US; or

 

(b)the Borrower if some or all of its payments under the Finance Documents are
from sources within the US for US federal income tax purposes

 

Utilisation means a utilisation of the Facility

 

Utilisation Date means the date of a Utilisation, being the date on which the
relevant Loan is to be made

 

Utilisation Request means a notice substantially in the form set out in schedule
3 (Utilisation Request)

 



 18 

 

 

Valuation means a valuation of the Property by the Valuer, supplied at the
request of the Agent, addressed to the Finance Parties and prepared on the basis
of the market value as that term is defined in the then current Statements of
Asset Valuation Practice and Guidance Notes issued by the Royal Institution of
Chartered Surveyors

 

Valuer means Savills or any other surveyor or valuer appointed by the Agent

 

VAT means:

 

(a)any tax imposed in compliance with the Council Directive of 28 November 2006
on the common system of value added tax (EC Directive 2006/112) and

 

(b)any other tax of a similar nature, whether imposed in a member state of the
European Union in substitution for, or levied in addition to, such tax referred
to in paragraph (a) above, or imposed elsewhere

 

1.2Construction

 

(a)Unless a contrary indication appears, any reference in this Agreement to:

 

(i)the Agent, the Arranger, any Finance Party, any Hedge Counterparty, the
Account Bank, any Lender, the Borrower, any Party, any Secured Party, the
Security Agent, any Transaction Obligor or any other person shall be construed
so as to include its successors in title, permitted assigns and permitted
transferees to, or of, its rights and/or obligations under the Finance Documents
and, in the case of the Security Agent, any person for the time being appointed
as Security Agent or Security Agents in accordance with the Finance Documents;

 

(ii)a document in agreed form is a document which is previously agreed in
writing by or on behalf of the Borrower and the Agent or, if not so agreed, is
in the form specified by the Agent;

 

(iii)assets includes present and future properties, revenues and rights of every
description;

 

(iv)disposal includes a sale, transfer, assignment, grant, lease, licence,
declaration of trust or other disposal, whether voluntary or involuntary, and
dispose will be construed accordingly;

 

(v)a Finance Document or Transaction Document or any other agreement or
instrument is a reference to that Finance Document or Transaction Document or
other agreement or instrument as amended, novated, supplemented, extended,
replaced or restated (however fundamentally);

 

(vi)guarantee means any guarantee, letter of credit, bond, indemnity or similar
assurance against loss, or any obligation, direct or indirect, actual or
contingent, to purchase or assume any indebtedness of any person or to make an
investment in or loan to any person or to purchase assets of any person where,
in each case, such obligation is assumed in order to maintain or assist the
ability of such person to meet its indebtedness;

 

(vii)indebtedness includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;

 

(viii)a person includes any assignee, transferee, successor in title, delegate,
sub-delegate or appointee of that person (in the case of a Party, in so far as
such assignees, transferees, successors in title, delegates, sub-delegates or
appointees are permitted) and, in the case of the Security Agent, includes any
Delegate, and any individual, firm, company, corporation, government, state or
agency of a state or any association, trust, joint venture, consortium or
partnership or other entity (whether or not having separate legal personality);

 



 19 

 

 

(ix)a regulation includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or of any
regulatory, self-regulatory or other authority or organisation;

 

(x)liabilities includes any obligation whether incurred as principal or surety
whether or not in respect of indebtedness whether present or future, actual or
contingent;

 

(xi)a reference to pro rata shall mean pro rata to each Finance Party’s right to
or participation in any relevant sum;

 

(xii)a provision of law is a reference to that provision as amended or
re-enacted or replaced (whether with or without modifications); and

 

(xiii)a time of day is a reference to London time.

 

(b)The determination of the extent to which a rate is for a period equal in
length to an Interest Period shall disregard any inconsistency arising from the
last day of that Interest Period being determined pursuant to the terms of this
Agreement.

 

(c)Clause and schedule headings are for ease of reference only.

 

(d)Unless a contrary indication appears, a term used in any other Finance
Document or in any notice given under or in connection with any Finance Document
has the same meaning in that Finance Document or notice as in this Agreement.

 

(e)A Default (other than an Event of Default) is continuing if it has not been
remedied or waived and an Event of Default is continuing if it has not been
waived.

 

1.3Currency symbols and definitions

 

£, GBP and sterling denote the lawful currency of the United Kingdom.

 

1.4Third party rights

 

(a)Unless expressly provided to the contrary in a Finance Document a person who
is not a Party has no right under the Contracts (Rights of Third Parties) Act
1999 (Third Parties Act) to enforce or to enjoy the benefit of any term of this
Agreement.

 

(b)Notwithstanding any term of any Finance Document the consent of any person
who is not a Party is not required to rescind or vary this Agreement at any
time.

 

(c)Any Receiver, Delegate or any person described in clause 1.1 may, subject to
this clause 1.4 and the Third Parties Act, rely on any clause of this Agreement
which expressly confers rights on it.

 

2The Facility

 

2.1The Facility

 

Subject to the terms of this Agreement, the Lenders make available to the
Borrower

 

(a)a Sterling term loan facility in an amount equal to the Tranche A Commitment;
and

 



 20 

 

 

(b)a Sterling term loan facility in an amount equal to the Tranche B Commitment.

 

2.2Property Protection Loans

 

(a)A Lender may, with the consent of the Agent, make a Property Protection Loan
whether requested by the Borrower or not.

 

(b)Each Property Protection Loan shall:

 

(i)be repayable on demand made by the relevant Lender with the consent of the
Agent and in any event shall be repayable on the Termination Date; and

 

(ii)bear interest in accordance with clause 8.3 (Default interest) as if it were
an overdue amount.

 

2.3Finance Parties’ rights and obligations

 

(a)The obligations of each Finance Party under the Finance Documents are
several. Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Party under the Finance
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents.

 

(b)The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from the Borrower shall be a separate and
independent debt.

 

(c)A Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce its rights under the Finance Documents.

 

3Purpose

 

3.1Purpose

 

The Borrower shall apply all amounts borrowed by it under the Facility towards:

 

(a)financing the cost of acquisition of the Property; and

 

(b)payment of any fees, costs and expenses, stamp registration and other Taxes
(including recoverable VAT but excluding irrecoverable VAT) incurred by the
Borrower in connection with the acquisition of the Property.

 

3.2Monitoring

 

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.

 

4Conditions of Utilisation

 

4.1Initial conditions precedent

 

(a)The Lenders will only be obliged to comply with clause 5.4 (Lenders’
participation) in relation to any Utilisation if on or before the Utilisation
Date for that Utilisation, the Agent has received all of the documents and other
evidence listed in schedule 2 (Conditions Precedent) in form and substance
satisfactory to the Agent. The Agent shall notify the Borrower and the Lenders
promptly upon being so satisfied.

 



 21 

 

 

(b)Other than to the extent that the Majority Lenders notify the Agent in
writing to the contrary before the Agent gives the notification described in
clause 4.1(a), the Lenders authorise (but do not require) the Agent to give that
notification. The Agent shall not be liable for any damages, costs or losses
whatsoever as a result of giving any such notification.

  

4.2Further conditions precedent

 

The Lenders will only be obliged to comply with clause 5.4 (Lenders’
participation) if on the date of the Utilisation Request and on the proposed
Utilisation Date:

 

(a)no Default is continuing or would result from the proposed Loan; and

 

(b)the Repeating Representations to be made by the Borrower are true in all
material respects.

 

4.3Maximum number of Loans

 

Unless the Agent has agreed otherwise in writing, only one Loan may be made in
respect of the Tranche A Facility and only one Loan may be made in respect of
the Tranche B Facility.

 

5Utilisation

 

5.1Delivery of a Utilisation Request

 

The Borrower may utilise the Facility by delivery to the Agent of a duly
completed Utilisation Request not later than 11.00 am 2 Business Days prior to
the proposed Utilisation Date

 

5.2Completion of a Utilisation Request

 

A Utilisation Request is irrevocable and will not be regarded as having been
duly completed unless:

 

(a)it specifies the purpose of the Loan and whether the Utilisation is of the
Tranche A Facility or the Tranche B Facility;

 

(b)the proposed Utilisation Date is a Business Day within the Availability
Period; and

 

(c)the currency and amount of the Utilisation comply with clause 5.3.

 

5.3Currency and amount

 

The currency specified in a Utilisation Request must be sterling.

 

(a)The amount of the proposed Loan must be an amount which is not more than the
Available Facility and which is a minimum of £500,000 or, if less, the Available
Facility.

 

(b)The proposed Loan shall not exceed the Tranche A Commitment or the Tranche B
Commitment (as applicable).

 

5.4Lenders’ participation

 

(a)If the conditions set out in this Agreement have been met, each Lender shall
make its participation in each Loan available by the Utilisation Date through
its Facility Office.

 

(b)The amount of each Lender’s participation in each Loan will be equal to the
proportion borne by its Available Commitment to the Available Facility
immediately prior to making the Loan.

 



 22 

 

 

(c)The Agent shall notify each Lender of the amount of each Loan and the amount
of its participation in that Loan by 11.00 am, 2 Business Days prior to the
proposed Utilisation Date.

 

5.5Cancellation of Commitment

 

(a)Any Tranche A Commitment which, at that time, is unutilised shall be
immediately cancelled at the end of the Tranche A Availability Period.

 

(b)Any Tranche B Commitment which, at that time, is unutilised shall be
immediately cancelled at the end of the Tranche B Availability Period.

 

6Repayment

 

6.1Repayment of Loan

 

(a)The Borrower shall repay the Tranche A Loan in full on the Termination Date.

 

(b)The Borrower shall repay the Tranche B Loan in full on the first anniversary
of the date of this Agreement.

 

6.2Reborrowing

 

The Borrower may not reborrow any part of the Facility which is repaid.

 

7Prepayment and cancellation

 

7.1Illegality

 

If, in any applicable jurisdiction, it becomes unlawful for any Lender to
perform any of its obligations as contemplated by this Agreement or to fund or
maintain its participation in any Loan or it becomes unlawful for any Affiliate
of a Lender for that Lender to do so:

 

(a)that Lender shall promptly notify the Agent upon becoming aware of that
event;

 

(b)upon the Agent notifying the Borrower, the Available Commitment of that
Lender will be immediately cancelled; and

 

(c)the Borrower shall repay that Lender’s participation in the Loan made to the
Borrower on the last day of the Interest Period for each Loan occurring after
the Agent has notified the Borrower or, if earlier, the date specified by the
Lender in the notice delivered to the Agent (being no earlier than the last day
of any applicable grace period permitted by law) and that Lender’s corresponding
Commitment shall be cancelled in the amount of the participation repaid.

 

7.2Change of control

 

If a Change of Control (other than a Permitted Change of Control) occurs:

 

(a)the Borrower shall promptly notify the Agent upon becoming aware of that
event; and

 

(b)if the Majority Lenders so require the Agent shall, by not less than 15
Business Days’ notice to the Borrower, cancel the Total Commitments and declare
all the outstanding Loan, together with accrued interest, and all other amounts
accrued under the Finance Documents immediately due and payable, whereupon the
Total Commitments will be cancelled and all such outstanding Loan and amounts
will become immediately due and payable.

 



 23 

 

 

7.3Mandatory prepayment

 

The Borrower must apply the following amounts in prepayment of the Loan (and
payment of other amounts referred to in clause 7.8(b)) at the times contemplated
by clause 7.4:

 

(a)amounts paid into the Deposit Account in accordance with clause 20.4
(Remediation – Interest Cover and Projected Interest Cover);

 

(b)amounts paid into the Deposit Account in accordance with clause 20.5(a)
(Remediation – Loan to Value);

 

(c)the amount of Disposal Proceeds;

 

(d)the amount of Hedging Prepayment Proceeds;

 

(e)the amount of Lease Prepayment Proceeds;

 

(f)the amount of Insurance Prepayment Proceeds;

 

(g)the amount of Compensation Prepayment Proceeds; and

 

(h)the amount of Recovery Prepayment Proceeds.

 

7.4Timing of application of mandatory prepayments

 

(a)Any prepayment under clause 7.3(a) or 7.3(b) shall be applied on the date
provided for in accordance with clause 17.4(c) (Deposit Account).

 

(b)A prepayment under clause 7.3(c) shall be applied on the date of the relevant
disposal.

 

(c)A prepayment under clauses 7.3(d) to 7.3(h) shall be applied on the date
provided in accordance with clause 17.4(b) (Deposit Account).

 

7.5Voluntary cancellation

 

The Borrower may, if it gives the Agent not less than 5 Business Days’ (or such
shorter period as the Majority Lenders may agree) prior notice, cancel the whole
or any part (being a minimum amount of £500,000) of the Available Facility. Any
cancellation under this clause 7.5 shall reduce the Commitments of the Lenders
rateably.

 

7.6Voluntary prepayment of the Loan

 

(a)The Borrower to which a Loan has been made may, if it gives the Agent not
less than 5 Business Days’ (or such shorter period as the Majority Lenders may
agree) prior notice, prepay the whole or any part of any Loan (but, if in part,
being an amount that reduces the amount of the Loan by a minimum amount of
£500,000).

 

(b)A Loan may only be prepaid after the last day of the Availability Period (or,
if earlier, the day on which the Available Facility is zero).

 

7.7Right of repayment and cancellation in relation to a single Lender

 

(a)If:

 

(i)any sum payable to any Lender by the Borrower is required to be increased
under clause 12.2(c) (Tax gross-up); or

 

(ii)any Lender claims indemnification from the Borrower under clause 12.3 (Tax
indemnity) or clause 13.1 (Increased costs),

 



 24 

 

 

the Borrower may, whilst the circumstance giving rise to the requirement for
that increase or indemnification continues, give the Agent notice of
cancellation of the Commitment of that Lender and its intention to procure the
repayment of that Lender’s participation in the Loan.

 

(b)On receipt of a notice of cancellation referred to in clause 7.7(a), the
Commitment of that Lender shall immediately be reduced to zero.

 

(c)On the last day of each Interest Period which ends after the Borrower has
given notice of cancellation under clause 7.7(a) (or, if earlier, the date
specified by the Borrower in that notice), the Borrower shall repay that
Lender’s participation in that Loan.

 

7.8Restrictions

 

(a)Any notice of cancellation or prepayment given by any Party under this clause
7 shall be irrevocable and, unless a contrary indication appears in this
Agreement, shall specify the date or dates upon which the relevant cancellation
or prepayment is to be made and the amount of that cancellation or prepayment.

 

(b)Any prepayment under this Agreement shall be made together with prepayment
fees payable under clause 11.2 (if any) and accrued interest on the amount
prepaid and subject to any Break Costs and any prepayment and cancellation fees
payable under this Agreement.

 

(c)The Borrower may not reborrow any part of the Facility which is prepaid.

 

(d)The Borrower shall not repay or prepay all or any part of the Loan or cancel
all or any part of the Commitments except at the times and in the manner
expressly provided for in this Agreement.

 

(e)No amount of the Total Commitments cancelled under this Agreement may be
subsequently reinstated.

 

(f)If the Agent receives a notice under this clause 7 it shall promptly forward
a copy of that notice to either the Borrower or the affected Lenders, as
appropriate.

 

(g)(A) If all or part of the Tranche A Loan is repaid or prepaid, an amount of
the Tranche A Commitment (equal to the amount of the Loan which is repaid or
prepaid) will be deemed to be cancelled on the date of repayment or prepayment.

 

(B)If all or part of the Tranche B Loan is repaid or prepaid, an amount of the
Tranche B Commitment (equal to the amount of the Loan which is repaid or
prepaid) will be deemed to be cancelled on the date of repayment or prepayment.

 

(h)Any prepayment of a Loan (other than a prepayment to a single Lender pursuant
to clause 7.1, clause 7.2 or clause 7.7) shall be applied pro rata to each
Lender’s participation in that Loan.

 

8Interest

 

8.1Calculation of interest

 

The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of the applicable:

 

(a)Margin; and

 



 25 

 

 

(b)LIBOR.

 

8.2Payment of interest

 

The Borrower to which a Loan has been made shall pay accrued interest on that
Loan on each Interest Payment Date.

 

8.3Default interest

 

(a)If the Borrower fails to pay any amount payable by it under a Finance
Document on its due date, interest shall accrue on the overdue amount from the
due date up to the date of actual payment (both before and after judgment) at a
rate which, subject to clause 8.3(d), is 2% higher than the rate which would
have been payable if the overdue amount had, during the period of non-payment,
constituted a Loan in the currency of the overdue amount for successive Interest
Periods, each of a duration selected by the Agent (acting reasonably), bearing
an interest rate per annum which is the aggregate of:

 

(i)Margin; and

 

(ii)LIBOR.

 

(b)If, following an Event of Default, the Agent declares that interest is
payable on all or part of the Loan in accordance with clause 23.16(d), interest
shall accrue on such amounts from the date of such declaration until the earlier
of (a) the date of payment in full of the Loan (or relevant part of it) and (b)
such date as the Agent acting on the instructions of the Majority Lenders
declares that such Event of Default has been remedied or waived) at a rate
which, subject to clause 8.3(d), is 2 per cent higher than the interest rate per
annum which is the aggregate of:

 

(i)Margin;

 

(ii)LIBOR.

 

(c)Any interest accruing under this clause 8.3 shall be immediately payable by
the Borrower on demand by the Agent.

 

(d)If any overdue amount consists of all or part of a Loan which became due on a
day which was not the last day of an Interest Period relating to that Loan:

 

(i)the first Interest Period for that overdue amount shall have a duration equal
to the unexpired portion of the current Interest Period relating to that Loan;
and

 

(ii)the rate of interest applying to the overdue amount during that first
Interest Period shall be 2% higher than the rate which would have applied if the
overdue amount had not become due.

 

(iii)Default interest (if unpaid) arising on an overdue amount will be
compounded with the overdue amount at the end of each Interest Period applicable
to that overdue amount but will remain immediately due and payable.

 

8.4Notification of rates of interest

 

(a)The Agent shall promptly notify the Lenders and the Borrower of the
determination of a rate of interest under this Agreement.

 

(b)The Agent shall promptly notify the Borrower of each Funding Rate relating to
a Loan.

 



 26 

 

 

9Interest Periods

 

9.1Length of Interest Periods

 

(a)The first Interest Period for the Loan shall start on the Utilisation Date
and end on 31st January 2016.

 

(b)Each subsequent Interest Period for a Loan shall start on its Utilisation
Date or (if already made) on the last day of its preceding Interest Period and
end on the next Interest Payment Date.

 

9.2Non-Business Days

 

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).

 

10Changes to the calculation of interest

 

10.1Unavailability of Screen Rate

 

(a)Interpolated Screen Rate: If no Screen Rate is available for LIBOR for the
Interest Period of a Loan, the applicable LIBOR shall be the Interpolated Screen
Rate for a period equal in length to the Interest Period of that Loan.

 

(b)Reference Bank Rate: If no Screen Rate is available for LIBOR for:

 

(i)sterling; or

 

(ii)the Interest Period of a Loan and it is not possible to calculate the
Interpolated Screen Rate,

 

the applicable LIBOR shall be the Reference Bank Rate as of 11.00 am on the
Quotation Day and for a period equal in length to the Interest Period of that
Loan.

 

(c)Cost of funds: If clause 10.1(b) applies but no Reference Bank Rate is
available for sterling or the relevant Interest Period there shall be no LIBOR
for that Loan and clause 10.4 shall apply to that Loan for that Interest Period.

 

10.2Calculation of Reference Bank Rate

 

(a)Subject to clause 10.2(b), if LIBOR is to be determined on the basis of a
Reference Bank Rate but a Reference Bank does not supply a quotation by 11.00 am
on the Quotation Day, the Reference Bank Rate shall be calculated on the basis
of the quotations of the remaining Reference Banks.

 

(b)If at or about 11.00 am on the Quotation Day, none or only one of the
Reference Banks supplies a quotation, there shall be no Reference Bank Rate for
the relevant Interest Period.

 

10.3Market disruption

 

If before close of business in London on the Quotation Day for the relevant
Interest Period the Agent receives notifications from a Lender or Lenders (whose
participations in a Loan exceed 33⅓% of that Loan) that the cost to it of
funding its participation in that Loan from whatever source it may reasonably
select would be in excess of LIBOR then clause 10.4 shall apply to that Loan for
the relevant Interest Period.

 



 27 

 

 

10.4Cost of funds

 

(a)If this clause 10.4 applies, the rate of interest on each Lender’s share of
the relevant Loan for the relevant Interest Period shall be the percentage rate
per annum which is the sum of:

 

(i)the Margin; and

 

(ii)the rate notified to the Agent by that Lender as soon as practicable and in
any event before interest is due to be paid in respect of that Interest Period
to be that which expresses as a percentage rate per annum the cost to the
relevant Lender of funding its participation in that Loan from whatever source
it may reasonably select.

 

(b)If this clause 10.4 applies and the Agent or the Borrower so requires, the
Agent and the Borrower shall enter into negotiations (for a period of not more
than 30 days) with a view to agreeing a substitute basis for determining the
rate of interest.

 

(c)Any alternative basis agreed pursuant to clause 10.4(b) shall, with the prior
consent of all the Lenders and the Borrower, be binding on all Parties.

 

10.5Alternative basis of interest or funding

 

(a)If a Market Disruption Event occurs and the Agent or the Borrower so
requires, the Agent and the Borrower shall enter into negotiations (for a period
of not more than 30 days) with a view to agreeing a substitute basis for
determining the rate of interest.

 

(b)Any alternative basis agreed pursuant to clause 10.5(a) shall, with the prior
consent of all the Lenders and the Borrower, be binding on all Parties.

 

10.6Break Costs

 

(a)The Borrower shall, within 3 Business Days of demand by a Finance Party, pay
to that Finance Party its Break Costs attributable to all or any part of a Loan
or Unpaid Sum being paid by the Borrower on a day other than the last day of an
Interest Period for that Loan or Unpaid Sum.

 

(b)Each Lender shall, as soon as reasonably practicable after a demand by the
Agent, provide a certificate confirming the amount of its Break Costs for any
Interest Period in which they accrue.

 

10.7Break Gains

 

Subject to any contractual or constitutional restrictions to which it is
subject, each Lender shall, within 10 Business Days of demand by the Borrower to
such Lender (accompanied by a certificate from such Lender confirming the amount
of its Break Gains for any Interest Period in which they accrue) pay to the
Borrower its Break Gains attributable to its participation in all or any part of
a Loan or Unpaid Sum being paid by the Borrower on a day other than the last day
of an Interest Period for the Loan or Unpaid Sum.

 

11Fees

 

11.1Arrangement fee

 

The Borrower shall pay to the Arranger an arrangement fee in the amount and at
the times agreed in a Fee Letter.

 

11.2Prepayment and cancellation fee

 

(a)The Borrower must pay to the Agent for each Lender a prepayment and
cancellation fee on the date of prepayment of all or any part of the Tranche A
Loan and on the date of cancellation of any part of the Tranche A Commitment.

 



 28 

 

 

(b)The amount of the prepayment and cancellation fee is:

 

(i)if the prepayment or cancellation occurs on or before the first anniversary
of the Utilisation Date, 0.75% of the amount prepaid or cancelled;

 

(ii)if the prepayment or cancellation occurs after the first but on or before
the second anniversary of the Utilisation Date, 0.50% of the amount prepaid or
cancelled;

 

(iii)if the prepayment or cancellation occurs after the second anniversary of
the Utilisation Date, nil.

 

(c)No prepayment or cancellation fee shall be payable under this clause if the
prepayment or cancellation is made in the following circumstances:

 

(i)as a result of the operation of clause 7.1 (Illegality), clause 7.3
(Mandatory prepayment) or clause 7.7 (Right of repayment and cancellation in
relation to a single Lender); or

 

(ii)as a result of the operation of clause 20.4 (Remediation – Interest Cover
and Projected Interest Cover) and 20.5 (Remediation – Loan to Value); or

 

(iii)as a result of a disposal permitted in accordance with clause 21.4(b);

 

(iv)as a result of the injection of equity into the Borrower by ARC GT2 or the
Shareholder or the Subordinated Creditor (whether from ARC GT2’s own cash
resources or from general corporate credit lines; or

 

(v)as a result of refinancing the Loan following a downgrading of the credit
rating of AFW by Moody’s.

 

12Tax gross up and indemnities

 

12.1Definitions

 

(a)In this Agreement:

 

Borrower DTTP Filing means an HM Revenue & Customs Form DTTP2 duly completed and
filed by the Borrower, which:

 

(i)where it relates to a Treaty Lender that is an Original Lender, contains the
scheme reference number and jurisdiction of tax residence stated opposite that
Lender’s name in part 2 (The Original Lenders) of schedule 1, and is filed with
HM Revenue and Customs within 30 days of the date of this Agreement or

 

(ii)where it relates to a Treaty Lender that is a New Lender, contains the
scheme reference number and jurisdiction of tax residence stated in respect of
that Lender in the relevant Transfer Certificate or Assignment Agreement, and is
filed with HM Revenue & Customs within 30 days of that Transfer Date

 

Change of Tax Law means any change in (or in the interpretation, administration
or application of) any law or Treaty, or any published practice or published
concession of any relevant tax authority

 

HMRC Determination means written confirmation from HM Revenue & Customs that
interest can be paid by the Borrower to the Jersey Lender without deduction or
withholding of UK tax

 

Jersey Lender means either;

 



 29 

 

 

(i)the Original Lender; or

 

(ii)any Lender which is a bank that is incorporated and tax resident in Jersey
for tax purposes and which is not resident in the United Kingdom for tax
purposes and which does not carry on a trade in the United Kingdom through a
permanent establishment in respect of which it would bring into account interest
payable in respect of an advance made under a Finance Document in computing the
chargeable profits (within the meaning of section 19 of the CTA) of that Lender

 

Protected Party means a Finance Party which is or will be subject to any
liability, or required to make any payment, for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document

 

Qualifying Lender means:

 

(i)a Lender which is beneficially entitled to interest payable to that Lender in
respect of an advance under a Finance Document and is:

 

(A)a Lender:

 

1)which is a bank (as defined for the purpose of section 879 of the ITA) making
an advance under a Finance Document and is within the charge to United Kingdom
corporation tax as respects any payments of interest made in respect of that
advance or would be within such charge as respects such payments apart from
section 18A of the CTA or

 

2)in respect of an advance made under a Finance Document by a person that was a
bank (as defined for the purpose of section 879 of the ITA) at the time that
that advance was made and within the charge to United Kingdom corporation tax as
respects any payments of interest made in respect of that advance; or

 

(B)a Lender which is:

 

1)a company resident in the United Kingdom for United Kingdom tax purposes

 

2)a partnership each member of which is:

 

a)a company so resident in the United Kingdom or

 

b)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA

 

(3)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company or

 



 30 

 

 

(C)a Treaty Lender; or

 

(ii)a Lender which is a building society (as defined for the purpose of section
880 of the ITA) making an advance under a Finance Document; or

 

(iii)a Jersey lender who has received an HMRC Determination and for whom that
HMRC Determination has not been revoked or withdrawn.

 

Tax Confirmation means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance under a
Finance Document is either:

 

(i)a company resident in the United Kingdom for United Kingdom tax purposes

 

(ii)a partnership each member of which is:

 

(A)a company so resident in the United Kingdom or

 

(B)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA or

 

(iii)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company

 

Tax Credit means a credit against, relief or remission for, or repayment of any
Tax

 

Tax Deduction means a deduction or withholding for or on account of Tax from a
payment under a Finance Document, other than a FATCA Deduction

 

Tax Payment means either the increase in a payment made by the Borrower to a
Finance Party under clause 12.2 or a payment under clause 12.3

 

Treaty Lender means a Lender which is:

 

(i)treated as a resident of a Treaty State for the purposes of the Treaty;

 

(ii)does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in the Loan is effectively
connected; and

 

(iii)is entitled to claim full exemption from tax imposed by the United Kingdom
on interest under the terms of the Treaty

 

Treaty State means a jurisdiction having a double taxation agreement (Treaty)
with the United Kingdom which makes provision for full exemption from tax
imposed by the United Kingdom on interest

 

UK Non-Bank Lender means, where a Lender becomes a Party after the day on which
this Agreement is entered into, a Lender which gives a Tax Confirmation in the
Assignment Agreement or Transfer Certificate which it executes on becoming a
Party

 



 31 

 

 

(b)Unless a contrary indication appears, in this clause 12 a reference to
determines or determined means a determination by the person making the
determination acting reasonably and in good faith.

 

(c)This clause 12 shall not apply to any Hedging Agreement.

 

12.2Tax gross-up

 

(a)The Borrower shall make all payments to be made by it without any Tax
Deduction, unless a Tax Deduction is required by law.

 

(b)The Borrower shall promptly upon becoming aware that the Borrower must make a
Tax Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Agent accordingly. Similarly, a Lender shall promptly
notify the Agent on becoming so aware in respect of a payment payable to that
Lender. If the Agent receives such notification from a Lender it shall notify
the Borrower without delay.

 

(c)If a Tax Deduction is required by law to be made by the Borrower, the amount
of the payment due from the Borrower shall be increased to an amount which
(after making any Tax Deduction) leaves an amount equal to the payment which
would have been due if no Tax Deduction had been required.

 

(d)A payment shall not be increased under clause 12.2(c) by reason of a Tax
Deduction on account of Tax imposed by the United Kingdom, if on the date on
which the payment falls due:

 

(i)the payment could have been made to the relevant Lender without a Tax
Deduction if the Lender had been a Qualifying Lender, but on that date that
Lender is not or has ceased to be a Qualifying Lender other than as a result of
any Change of Tax Law after the date it became a Lender; or

 

(ii)the relevant Lender is a Qualifying Lender solely by virtue of paragraph
(i)(B) of the definition of Qualifying Lender; and:

 

(A)an officer of HM Revenue & Customs has given (and not revoked) a direction
(Direction) under section 931 of the ITA which relates to the payment and that
Lender has received from the Borrower making the payment or from the Borrower a
certified copy of that Direction; and

 

(B)the payment could have been made to the Lender without any Tax Deduction if
that Direction had not been made; or

 

(iii)the relevant Lender is a Qualifying Lender solely by virtue of paragraph
(i)(B) of the definition of Qualifying Lender and:

 

(A)the relevant Lender has not given a Tax Confirmation to the Borrower; and

 

(B)the payment could have been made to the Lender without any Tax Deduction if
the Lender had given a Tax Confirmation to the Borrower, on the basis that the
Tax Confirmation would have enabled the Borrower to have formed a reasonable
belief that the payment was an excepted payment for the purpose of section 930
of the ITA;

 

(iv)the relevant Lender is a Treaty Lender and the payment could have been made
to the Lender without the Tax Deduction had that Lender complied with its
obligations under clause 12.2(g);or

 



 32 

 

 

(v)the relevant Lender is a Jersey Lender and a HMRC Determination has not been
issued or has been issued and has subsequently been revoked or withdrawn at any
point during the term of this facility agreement.

 

(e)If the Borrower is required to make a Tax Deduction, the Borrower shall make
that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.

 

(f)Within 30 days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the Borrower making that Tax Deduction shall
deliver to the Agent for the Finance Party entitled to the payment a statement
under section 975 of the ITA or other evidence reasonably satisfactory to that
Finance Party that the Tax Deduction has been made or (as applicable) any
appropriate payment paid to the relevant taxing authority.

 

(g)

 

(i)Subject to clause 12.2 (g) (ii), a Treaty Lender and the Borrower which makes
a payment to which that Treaty Lender is entitled shall co-operate in completing
any procedural formalities necessary for the Borrower to obtain authorisation as
soon as reasonably practicable to make that payment without a Tax Deduction.

 

(ii)a New Lender that is a Treaty Lender that holds a passport under the HMRC DT
Treaty Passport scheme, and which wishes that scheme to apply to this Agreement,
shall confirm its scheme reference number and its jurisdiction of tax residence
in the Transfer Certificate or Assignment Agreement which it executes, and,
having done so, that Lender shall be under no obligation pursuant to clause
12.2(g)(i).

 

(h)If a Lender has confirmed its scheme reference number and its jurisdiction of
tax residence in accordance with clause 12.2 (g) (ii) and:

 

(i)the Borrower making a payment to that Lender has not made the Borrower DTTP
Filing in respect of that Lender; or

 

(ii)the Borrower making a payment to that Lender has made the Borrower DTTP
Filing in respect of that Lender but:

 

(A)that Borrower DTTP Filing has been rejected by HM Revenue & Customs; or

 

(B)HM Revenue & Customs has not given the Borrower authority to make payments to
that Lender without a Tax Deduction within 60 days of the date of the Borrower
DTTP Filing,

 

and, in each case, the Borrower has notified that Lender in writing, that Lender
and the Borrower shall co-operate in completing any additional procedural
formalities necessary for the Borrower to obtain authorisation to make that
payment without a Tax Deduction as soon as reasonably practicable.

 

(i)If a Lender has not confirmed its scheme reference number and jurisdiction of
tax residence in accordance with clause 12.2 (g) (ii), the Borrower shall not
make the Borrower DTTP Filing or file any other form relating to the HMRC DT
Treaty Passport Scheme in respect of that Lender’s Commitment or its
participation in any Loan unless the Lender otherwise agrees.

 

(j)The Borrower shall, promptly on making the Borrower DTTP Filing, deliver a
copy of that Borrower DTTP Filing to the Agent for delivery to the relevant
Lender.

 



 33 

 

 

12.3Tax indemnity

 

(a)The Borrower shall (within 10 Business Days of demand by the Agent) pay to a
Protected Party an amount equal to the loss, liability or cost which that
Protected Party determines has been (directly or indirectly) suffered for or on
account of Tax by that Protected Party in respect of a Finance Document.

 

(b)Clause 12.3(a) shall not apply:

 

(i)with respect to any Tax assessed on a Finance Party:

 

(A)under the law of the jurisdiction in which that Finance Party is incorporated
or, if different, the jurisdiction (or jurisdictions) in which that Finance
Party is treated as resident for tax purposes; or

 

(B)under the law of the jurisdiction in which that Finance Party’s Facility
Office is located in respect of amounts received or receivable in that
jurisdiction,

 

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Finance Party; or

 

(ii)to the extent a loss, liability or cost:

 

(A)is compensated for by an increased payment under clause 12.2;

 

(B)would have been compensated for by an increased payment under clause 12.2 but
was not so compensated solely because one of the exclusions in clause 12.2(d)
applied; or

 

(C)relates to a FATCA Deduction required to be made by a Party.

 

(c)A Protected Party making, or intending to make, a claim under clause 12.3(a)
shall promptly notify the Agent of the event which will give, or has given, rise
to the claim, following which the Agent shall promptly notify the Borrower.

 

(d)A Protected Party shall, on receiving a payment from the Borrower under this
clause 12.3, promptly notify the Agent.

 

12.4Tax Credit

 

If the Borrower makes a Tax Payment and the relevant Finance Party determines
that:

 

(a)a Tax Credit is attributable to an increased payment of which that Tax
Payment forms part, to that Tax Payment or to a Tax Deduction in consequence of
which that Tax Payment was required; and

 

(b)that Finance Party has obtained and utilised that Tax Credit,

 

the Finance Party shall pay an amount to the Borrower which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the
Borrower.

 

12.5Lender Status Confirmation

 

Each Lender which becomes a Party to this Agreement after the date of this
Agreement shall indicate, in the Transfer Certificate or Assignment Agreement
which it executes on becoming a Party, and for the benefit of the Agent and
without liability to the Borrower, which of the following categories it falls
in:

 



 34 

 

 

(a)not a Qualifying Lender;

 

(b)a Qualifying Lender (other than a Treaty Lender); or

 

(c)a Treaty Lender or

 

(d)a FATCA Exempt Party; or

 

(e)not a FATCA Exempt Party.

 

If a New Lender fails to indicate its status in accordance with this clause 12.5
then such New Lender shall be treated for the purposes of this Agreement
(including by the Borrower) as if it is not a Qualifying Lender until such time
as it notifies the Agent which category applies (and the Agent, upon receipt of
such notification, shall promptly inform the Borrower). For the avoidance of
doubt, a Transfer Certificate or Assignment Agreement shall not be invalidated
by any failure of a Lender to comply with this clause 12.5.

 

12.6Stamp taxes

 

The Borrower shall pay and, within 10 Business Days of demand, indemnify each
Secured Party against any cost, loss or liability that Secured Party incurs in
relation to all stamp duty, registration and other similar Taxes payable in
respect of any Finance Document.

 

12.7VAT

 

(a)All amounts expressed to be payable under a Finance Document by any Party to
a Finance Party which (in whole or in part) constitute the consideration for any
supply for VAT purposes are deemed to be exclusive of any VAT which is
chargeable on that supply, and accordingly, subject to clause 12.7(b), if VAT is
or becomes chargeable on any supply made by any Finance Party to any Party under
a Finance Document and such Finance Party is required to account to the relevant
tax authority for the VAT, that Party must pay to such Finance Party (in
addition to and at the same time as paying any other consideration for such
supply) an amount equal to the amount of that VAT (and such Finance Party must
promptly provide an appropriate VAT invoice to that Party).

 

(b)If VAT is or becomes chargeable on any supply made by any Finance Party
(Supplier) to any other Finance Party (Recipient) under a Finance Document, and
any Party other than the Recipient (Relevant Party) is required by the terms of
any Finance Document to pay an amount equal to the consideration for that supply
to the Supplier (rather than being required to reimburse or indemnify the
Recipient in respect of that consideration):

 

(i)(where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Recipient must (where this clause 12.7(b)(i) applies) promptly pay to
the Relevant Party an amount equal to any credit or repayment the Recipient
receives from the relevant tax authority which the Recipient reasonably
determines relates to the VAT payable on that supply; and

 

(ii)(where the Recipient is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must promptly, following demand from
the Recipient, pay to the Recipient an amount equal to the VAT chargeable on
that supply but only to the extent that the Recipient reasonably determines that
it is not entitled to credit or repayment from the relevant tax authority in
respect of that VAT.

 



 35 

 

 

(c)Where a Finance Document requires any Party to reimburse or indemnify a
Finance Party for any cost or expense, that Party shall reimburse or indemnify
(as the case may be) such Finance Party for the full amount of such cost or
expense, including such part thereof as represents VAT, save to the extent that
such Finance Party reasonably determines that it is entitled to credit or
repayment in respect of such VAT from the relevant tax authority.

 

(d)Any reference in this clause 12.7 to any Party shall, at any time when such
Party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term representative member
to have the same meaning as in the Value Added Tax Act 1994).

 

(e)In relation to any supply made by a Finance Party to any Party under a
Finance Document, if reasonably requested by such Finance Party, that Party must
promptly provide such Finance Party with details of that Party’s VAT
registration and such other information as is reasonably requested in connection
with such Finance Party’s VAT reporting requirements in relation to such supply.

 

12.8FATCA Information

 

(a)Subject to clause 12.8(d), the Agent confirms to the Borrower at the date of
this Agreement that it is not a FATCA Exempt Party.

 

(b)Subject to clause 12.8(d), each Party shall, within 10 Business Days of a
reasonable request by another Party:

 

(i)confirm to that other Party whether it is:

 

(A)a FATCA Exempt Party; or

 

(B)not a FATCA Exempt Party; and

 

(ii)supply to that other Party such forms, documentation and other information
relating to its status under FATCA as that other Party reasonably requests for
the purposes of that other Party’s compliance with FATCA; and

 

(iii)supply to that other party such forms, documentation and other information
relating to its status as that other Party reasonably requests for the purposes
of that other Party’s compliance with any other law, regulation or exchange of
information regime..

 

(c)If a Party confirms to another Party pursuant to clause 12.8(b)(i) that it is
a FATCA Exempt Party and it subsequently becomes aware that it is not, or has
ceased to be a FATCA Exempt Party, that Party shall notify that other Party
reasonably promptly.

 

(d)Clause 12.8(a) and Clause 12.8(b) shall not oblige any Finance Party and
clause 12.8(a)(iii) shall not oblige any other Party to do anything which would
or might in its reasonable opinion constitute a breach of:

 

(i)any law or regulation;

 

(ii)any fiduciary duty; or

 

(iii)any duty of confidentiality.

 

(e)If a Party fails to confirm whether or not it is a FATCA Exempt Party or to
supply forms, documentation or other information requested in accordance with
clause 12.8(a)(i) or clause 12.8(a)(ii) (including, for the avoidance of doubt,
where clause 12.8(c) applies), then such Party shall be treated for the purposes
of the Finance Documents (and payments under them) as if it is not a FATCA
Exempt Party until such time as the Party in question provides the requested
confirmation, forms, documentation or other information.

 



 36 

 

  

(f)If the Borrower is a US Tax Obligor, or where the Agent reasonably believes
that its obligations under FATCA or any other applicable law or regulation
require it, each Lender shall, within 10 Business Days of:

 

(i)where the Borrower is a US Tax Obligor and the relevant Lender is an Original
Lender, the date of this Agreement;

 

(ii)where the Borrower is a US Tax Obligor and the relevant Lender is a New
Lender, the relevant Transfer Date;

 

(iii)the date a new US Tax Obligor accedes as the Borrower; or

 

(iv)where the Borrower is not a US Tax Obligor, the date of a request from the
Agent,

 

supply to the Agent:

 

(v)a withholding certificate on Form W-8 or Form W-9 (or any successor form) (as
applicable); or

 

(vi)any withholding statement or other document, authorisation or waiver as the
Agent may require to certify or establish the status of such Lender under FATCA
or that other law or regulation.

 

(g)The Agent shall provide any withholding certificate, withholding statement,
document, authorisation or waiver it receives from a Lender pursuant to clause
12.8(e) to the Borrower.

 

(h)If any withholding certificate, withholding statement, document,
authorisation or waiver provided to the Agent by a Lender pursuant to clause
12.8(e) is or becomes materially inaccurate or incomplete, that Lender shall
promptly update it and provide such updated withholding certificate, withholding
statement, document, authorisation or waiver to the Agent unless it is unlawful
for the Lender to do so (in which case the Lender shall promptly notify the
Agent). The Agent shall provide any such updated withholding certificate,
withholding statement, document, authorisation or waiver to the relevant
Borrower.

 

(i)The Agent may rely on any withholding certificate, withholding statement,
document, authorisation or waiver it receives from a Lender pursuant to clause
12.8(f) or clause 12.8(h) without further verification. The Agent shall not be
liable for any action taken by it under or in connection with clauses 12.8(f),
12.8(g) or 12.8(h).

 

12.9FATCA Deduction

 

(a)Each Party may make any FATCA Deduction it is required to make by FATCA, and
any payment required in connection with that FATCA Deduction, and no Party shall
be required to increase any payment in respect of which it makes such a FATCA
Deduction or otherwise compensate the recipient of the payment for that FATCA
Deduction.

 

(b)Each Party shall promptly, upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction) notify the Party to whom it is making the payment and, in addition,
shall notify the Borrower and the Agent and the Agent shall notify the other
Finance Parties.

 



 37 

 

 

13Increased costs

 

13.1Increased costs

 

(a)Subject to clause 13.3 the Borrower shall, within 3 Business Days of a demand
by the Agent, pay for the account of a Finance Party the amount of any Increased
Costs incurred by that Finance Party or any of its Affiliates as a result of (i)
the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation or ) the implementation or application
of, or compliance with Basel III or any other law or regulation which implements
Basel III (whether such implementation, application or compliance is by a
government, regulator, Finance Party or any of its Affiliates) or (iii)
compliance with any law or regulation made after the date of this Agreement.    

 (b)In this Agreement:

 

Increased Costs means:

 

(i)a reduction in the rate of return from the Facility or on a Finance Party’s
(or its Affiliate’s) overall capital

 

(ii)an additional or increased cost or

 

(iii)a reduction of any amount due and payable under any Finance Document

 

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document

 

13.2Increased cost claims

 

(a)A Finance Party intending to make a claim pursuant to clause 13.1 shall
notify the Agent of the event giving rise to the claim, following which the
Agent shall promptly notify the Borrower.

 

(b)Each Finance Party shall, as soon as practicable after a demand by the Agent,
provide a certificate confirming the amount of its Increased Costs.

 

13.3Exceptions

 

(a)Clause 13.1 does not apply to the extent any Increased Cost is:

 

(i)attributable to a Tax Deduction required by law to be made by the Borrower;

 

(ii)attributable to a FATCA Deduction required to be made by a Party;

 

(iii)compensated for by clause 12.3 (Tax indemnity) (or would have been
compensated for under clause 12.3 (Tax indemnity) but was not so compensated
solely because any of the exclusions in clause 12.3(b) (Tax indemnity) applied);
or

 

(iv)attributable to the wilful breach by the relevant Finance Party or its
Affiliates of any law or regulation.

 

(b)In this clause 13.3, a reference to a Tax Deduction has the same meaning
given to the term in clause 12.1 (Definitions).

 



 38 

 

 

14Other indemnities

 

14.1Currency indemnity

 

(a)If any sum due from the Borrower under the Finance Documents (Sum), or any
order, judgment or award given or made in relation to a Sum, has to be converted
from the currency (First Currency) in which that Sum is payable into another
currency (Second Currency) for the purpose of:

 

(i)making or filing a claim or proof against the Borrower; or

 

(ii)obtaining or enforcing an order, judgment or award in relation to any
litigation or arbitration proceedings,

 

the Borrower shall as an independent obligation, within 3 Business Days of
demand, indemnify each Finance Party to whom that Sum is due against any cost,
loss or liability arising out of or as a result of the conversion including any
discrepancy between (A) the rate of exchange used to convert that Sum from the
First Currency into the Second Currency and (B) the rate or rates of exchange
available to that person at the time of its receipt of that Sum.

 

(b)The Borrower waives any right it may have in any jurisdiction to pay any
amount under the Finance Documents in a currency or currency unit other than
that in which it is expressed to be payable.

 

(c)This clause 14.1 does not apply to any sum due under a Hedging Agreement.

 

14.2Other indemnities

 

The Borrower shall, within 3 Business Days of demand, indemnify each Finance
Party against any cost, loss or liability incurred by that Finance Party as a
result of:

 

(a)the occurrence of any Event of Default;

 

(b)a failure by the Borrower to pay any amount due under a Finance Document on
its due date, including without limitation, any cost, loss or liability arising
as a result of clause 29 (Sharing among the Finance Parties);

 

(c)funding, or making arrangements to fund, its participation in a Loan
requested by the Borrower in a Utilisation Request but not made by reason of the
operation of any one or more of the provisions of this Agreement (other than by
reason of default or negligence by that Finance Party alone); or

 

(d)a Loan (or part of a Loan) not being prepaid in accordance with a notice of
prepayment given by the Borrower.

 

14.3Indemnity to the Agent

 

The Borrower shall promptly indemnify the Agent against:

 

(a)any cost, loss or liability incurred by the Agent (acting reasonably) as a
result of:

 

(i)investigating any event which it reasonably believes is a Default save that
the Borrower shall not have to pay the cost of such investigation under this sub
clause (i) if no Default is disclosed by the investigation; or

 

(ii)acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised; or

 

(iii)instructing lawyers, accountants, tax advisers, surveyors or other
professional advisers or experts as permitted under this Agreement; and

 



 39 

 

 

(b)any cost, loss or liability (including, without limitation, for negligence or
any other category of liability whatsoever) incurred by the Agent (otherwise
than by reason of the Agent’s gross negligence or wilful misconduct) (or, in the
case of any cost, loss or liability pursuant to clause 30.10 (Disruption to
Payment Systems etc) notwithstanding the Agent’s negligence, gross negligence or
any other category of liability whatsoever but not including any claim based on
the fraud of the Agent in acting as Agent under the Finance Documents.

  

14.4Indemnity to the Security Agent

 

(a)The Borrower shall promptly indemnify the Security Agent and every Receiver
and Delegate against any cost, loss or liability incurred by any of them as a
result of:

 

(i)any failure by the Borrower to comply with its obligations under clause 16
(Costs and expenses);

 

(ii)acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised;

 

(iii)the taking, holding, protection or enforcement of the Transaction Security;

 

(iv)the exercise of any of the rights, powers, discretions and remedies vested
in the Security Agent and each Receiver and Delegate by the Finance Documents or
by law;

 

(v)any default by any Transaction Obligor in the performance of any of the
obligations expressed to be assumed by it in the Finance Documents;

 

(vi)instructing lawyers, accountants, tax advisers, surveyors or other
professional advisers or experts as permitted under this Agreement; or

 

(vii)acting as Security Agent, Receiver or Delegate under the Finance Documents
or which otherwise relates to any of the Security Property (otherwise, in each
case, than by reason of the relevant Security Agent’s, Receiver’s or Delegate’s
gross negligence or wilful misconduct).

 

(b)The Security Agent and every Receiver and Delegate may, in priority to any
payment to the Secured Parties, indemnify itself out of the Security Assets in
respect of, and pay and retain, all sums necessary to give effect to the
indemnity in this clause 14.4 and shall have a lien on the Transaction Security
and the proceeds of the enforcement of the Transaction Security for all moneys
payable to it.

 

15Mitigation by the Lenders

 

15.1Mitigation

 

(a)Each Finance Party shall, in consultation with the Borrower, take all
reasonable steps to mitigate any circumstances which arise and which would
result in the Facility ceasing to be available or any amount becoming payable
under or pursuant to, or cancelled pursuant to, any of clause 7.1 (Illegality),
clause 12 (Tax Gross Up and indemnities) or clause 13 (Increased costs)
including (but not limited to) transferring its rights and obligations under the
Finance Documents to another Affiliate or Facility Office.

 

(b)Clause 15.1(a) does not in any way limit the obligations of the Borrower
under the Finance Documents.

 

15.2Limitation of liability

 

(a)The Borrower shall promptly indemnify each Finance Party for all costs and
expenses reasonably incurred by that Finance Party as a result of steps taken by
it under clause 15.1.

 



 40 

 

 

(b)A Finance Party is not obliged to take any steps under clause 15.1 if, in the
opinion of that Finance Party (acting reasonably), to do so might be prejudicial
to it.

 

16Costs and expenses

 

16.1Transaction expenses

 

The Borrower shall promptly on demand pay each of the Agent, the Arranger and
the Security Agent and the Lenders the amount of all costs and expenses
(including legal and other professional fees, VAT and disbursements as agreed)
reasonably incurred by any of them (and, in the case of the Security Agent, by
any Receiver or Delegate) in connection with the negotiation, preparation,
printing, execution and perfection of:

 

(a)this Agreement and any other documents referred to in this Agreement or in a
Security Document; and

 

(b)any other Finance Documents executed after the date of this Agreement.

 

16.2Amendment costs

 

If (a) the Borrower requests an amendment, waiver or consent or (b) an amendment
is required pursuant to clause 30.9 (Change of currency), the Borrower shall,
within 3 Business Days of demand, reimburse each of the Agent and the Security
Agent for the amount of all costs and expenses (including legal fees) reasonably
incurred by the Agent or the Security Agent (and, in the case of the Security
Agent, any Receiver or Delegate) in responding to, evaluating, negotiating or
complying with that request or requirement.

 

16.3Valuations

 

(a)The Agent may request a Valuation at any time.

 

(b)The Borrower shall promptly on demand pay to the Agent the costs of:

 

(i)the Initial Valuation;

 

(ii)a desktop Valuation (being a letter from the Valuer updating a previous
Valuation) if requested by the Agent on an annual basis (unless such desktop
Valuation reveals no Default, in which case the cost of such desktop Valuation
will be at the cost of the Lenders);

 

(iii)a Valuation obtained by the Agent once after the third anniversary of the
date of this Agreement;

 

(iv)a Valuation obtained by the Agent in accordance with clause 22.4(d) in
connection with the compulsory purchase of all or part of the Property;

 

(v)a Valuation obtained by the Agent at any time after a downgrade of the rating
assigned to AFW by Moody’s; and

 

(vi)a Valuation obtained by the Agent at any time when a Default is continuing
or is reasonably expected to have occurred or is likely to occur as a result of
obtaining that Valuation, save that the Borrower shall not have to pay the cost
of such Valuation under this sub-clause (v) if no Default is disclosed by the
Valuation.

 

(c)The Borrower must supply to the Agent a copy of any valuation of the Property
the Borrower obtains, promptly upon obtaining it.

 

(d)Any Valuation not referred to in clause 16.3(b) will be at the cost of the
Lenders.

 



 41 

 

 

16.4Enforcement and preservation costs

 

The Borrower shall, within 3 Business Days of demand, pay to each Finance Party
the amount of all costs and expenses (including legal fees) incurred by that
Finance Party in connection with the enforcement of, or the preservation of any
rights under, any Finance Document or the Transaction Security and with any
proceedings instituted by or against that Finance Party as a consequence of it
entering into a Finance Document, taking or holding the Transaction Security, or
enforcing those rights.

 

17Bank Accounts

 

17.1Designation of Accounts

 

(a)The Borrower must maintain the following bank accounts in the name of the
Borrower at the Account Bank:

 

(i)the Rent Account;

 

(ii)the Deposit Account; and

 

(iii)the General Account.

 

(b)The Borrower may not, without the prior consent of the Agent, maintain any
other bank account.

 

17.2Account Bank

 

(a)Each Account must be held at the Account Bank.

 

(b)The Account Bank acknowledges that the Borrower has granted, inter alia, a
security interest in each Account to the Security Agent and, except pursuant to
the Account Security Interest Agreement, the Account Bank has no notice of any
security interest against those Accounts.

 

(c)The Account Bank will, in respect of its management of each Account, comply
with the provisions of this clause 17 or otherwise as instructed by the Agent
without further consent by the Borrower.

 

(d)After service of a notice pursuant to clause 23.16 (Acceleration) the Account
Bank will comply solely with the instructions of the Agent in respect of its
management of each Account unless and until it is instructed by the Agent
otherwise.

 

(e)Without prejudice to any term of the Finance Documents, if the Account Bank
receives conflicting instructions from the Borrower and the Agent, the Account
Bank will act upon the instructions of the Agent.

 

(f)If the Security Agent has enforced the Transaction Security over the Accounts
or any of them then the Account Bank shall comply with any instructions received
from the Security Agent in respect of that Account.

 

(g)The Account Bank and the Agent may delegate its powers to make withdrawals
under this clause 17 to any Receiver and/or Delegate.

 

(h)The Borrower gives its irrevocable exclusive authority to the Account Bank
and the Agent to effect the withdrawals, payments and transfers referred to in
this clause 17.

 

17.3Rent Account

 

(a)The Agent has sole signing rights in relation to the Rent Account.

 



 42 

 

 

(b)

 

(i)The Borrower must ensure that:

 

(A)all Net Rental Income is; and

 

(B)any amounts payable to it under any Hedging Agreements are;

 

paid into the Rent Account not less than 5 Business Days prior to the next
Interest Payment Date.

 

(ii)Clause 17.3(b)(i) above shall not apply to:

 

(A)Hedging Prepayment Proceeds; or

 

(B)Lease Prepayment Proceeds.

 

(c)The Borrower may satisfy its obligations under clause 17.3(b)(i)(A) by
ensuring that a Managing Agent promptly collects all Rental Income and at least
5 Business Days before each Interest Payment Date pays all Net Rental Income if
received by it into the Rent Account; and

 

(d)If any payment of any amount referred to in clause 17.3(b) is paid into an
Account other than the Rent Account, that payment must be paid immediately into
the Rent Account.

 

(e)Except as provided in clause 30.5 (Partial payments) and clause 17.3(f), on
each Interest Payment Date, the Agent must instruct the Account Bank to withdraw
from, and apply amounts standing to the credit of, the Rent Account, in the
following order:

 

(i)first, in or towards payment pro rata of any unpaid amounts owing to the
Agent, the Arranger or the Security Agent under the Finance Documents;

 

(ii)secondly, in or towards payment pro rata to the Agent for the relevant
Lenders of any accrued interest on the Property Protection Loans due but unpaid
under this Agreement;

 

(iii)thirdly, in or towards payment pro rata to the Agent for the relevant
Lenders of any principal of Property Protection Loans due but unpaid under this
Agreement;

 

(iv)fourthly, in or towards payment pro rata:

 

(A)to the Agent for the Lenders of any accrued interest and fees due but unpaid
under this Agreement; and

 

(B)to the Hedge Counterparty of any periodical payments (not being payments as a
result of termination or closing out) due but unpaid under the Hedging
Agreements;

 

(v)fifthly, in or towards payment to the Agent for the Lenders of any principal
due but unpaid under this Agreement;

 

(vi)sixthly, in or towards payment pro rata of any other sum due but unpaid to
the Finance Parties under the Finance Documents; and

 

(vii)seventhly, payment of any surplus into the General Account.

 

(f)The Agent is obliged to instruct the Account Bank to make a withdrawal from
the Rent Account in accordance with clause 17.3(e) only if:

 



 43 

 

 

(i)no Default is continuing; and

 

(ii)the Repeating Representations are correct and will be correct in all
material respects immediately after the withdrawal.

 

17.4Deposit Account

 

(a)The Agent has sole signing rights in relation to the Deposit Account.

 

(b)

 

(i)The Borrower must ensure that all Hedging Prepayment Proceeds are promptly
upon receipt paid into the Deposit Account.

 

(ii)The Borrower must ensure that all Lease Prepayment Proceeds are promptly
upon receipt paid into the Deposit Account.

 

(iii)The Borrower must ensure that all Insurance Prepayment Proceeds are
promptly upon receipt paid into the Deposit Account.

 

(iv)The Borrower must ensure that all Compensation Prepayment Proceeds are
promptly upon receipt paid into the Deposit Account.

 

(v)The Borrower must ensure that all Recovery Prepayment Proceeds are promptly
upon receipt paid into the Deposit Account.

 

(vi)The Borrower must ensure that any covenant remediation amounts to be paid in
accordance with Clause 20.4 (Remediation — Interest Cover) or Clause 20.5
(Remediation — Loan to Value) are promptly paid into the Deposit Account.

 

(c)Except as provided in clause 30.5 (Partial payments) and clause 17.4(d), on
each Interest Payment Date, or earlier at the request of the Borrower if it
gives the Agent not less than 5 Business Days’ notice, the Agent must instruct
the Account Bank to withdraw from, and apply amounts standing to the credit of,
the Deposit Account in accordance with clause 17.4(b) in accordance with clause
7.3 (Mandatory prepayment).

 

(d)In respect of any monies paid into the Deposit Account in accordance with
Clause 17.4(b)(vi) (a “Cure Deposit”) :

 

(i)At any time before the 2nd anniversary of the date of this Agreement and
provided that:

 

(A)The underlying breach of Clause 20.1 (Interest Cover), Clause 20.2 (Projected
Interest Cover) or Clause 20.3 (Loan to Value) (as applicable) that necessitated
the Cure Deposit being made has ceased to exist; and

 

1)in respect of a Cure Deposit paid pursuant to Clause 20.4 (Remediation
Interest Cover), the Borrower has provided a Compliance Certificate
demonstrating compliance with Clauses 20.1 to 20.3; or

 

2)in respect of a Cure Deposit paid pursuant to Clause 20.5 (Remediation of Loan
to Value) the Borrower has provided:

 

a)an updated Valuation evidencing compliance with Clause 20.3 (Loan to Value);
and

 



 44 

 

 

b)a Compliance Certificate demonstrating compliance with Clauses 20.1 to 20.3,

 

then the Borrower may request that the Agent transfer such amounts of the Cure
Deposit from the Deposit Account that are not required to remedy any such breach
of Clause 20.3 (Loan to Value) (as determined by the Agent) to the General
Account.

 

(ii)At any time after the 4th anniversary of the date of this Agreement the
Agent may in its sole discretion debit such monies from the Deposit Account in
immediate and irrevocable prepayment of the Loan.

 

(e)The Agent is obliged to instruct the Account Bank to make a withdrawal from
the Deposit Account in accordance with clause 17.4(c) and 17.4(d)(i) only if:

 

(i)no Default is continuing; and

 

(ii)the Repeating Representations are correct and will be correct immediately
after the withdrawal.

 

17.5General Account

 

(a)Except as provided in clause 17.5(d), the Borrower has signing rights in
relation to the General Account.

 

(b)

 

(i)The Borrower must ensure that all Tenant Contributions, unless held in a
trust account in the name of the Managing Agent, are paid into the General
Account.

 

(ii)The Borrower must ensure that any other amount received or receivable by it,
other than any amount specifically required under this Agreement to be paid into
any other Account, is paid into the General Account.

 

(c)Except as provided in clause 17.5(d) and subject to the requirement that
amounts paid into the General Account for a particular purpose must be used for
that purpose, the Borrower may withdraw any amount from the General Account for
any purpose not otherwise in breach of a Finance Document.

 

(d)At any time when an Event of Default is continuing or the Repeating
Representations are not correct, the Security Agent may:

 

(i)operate the General Account;

 

(ii)notify the Borrower that its rights to operate the General Account are
suspended, such notice to take effect in accordance with its terms; and

 

(iii)instruct the Account Bank to withdraw from, and apply amounts standing to
the credit of, the General Account in or towards any purpose for which moneys in
any Account may be applied.

 

17.6Miscellaneous Accounts provisions

 

(a)The Borrower must ensure that no Account goes into overdraft.

 

(b)Any amount received or recovered by the Borrower otherwise than by credit to
an Account must be held subject to the security created by the Finance Documents
and immediately be paid to the relevant Account or to the Agent in the same
funds as received or recovered.

 



 45 

 

 

(c)If any payment is made into an Account in relation to which the Agent has
sole signing rights which should have been paid into another Account, then,
unless a Default is continuing, the Agent must, at the request of the Borrower
and on receipt of evidence satisfactory to the Agent that the payment should
have been made to that other Account, promptly instruct the Account Bank to pay
that amount to that other Account.

 

(d)The moneys standing to the credit of an Account may be applied by the Account
Bank on the instruction of the Agent in payment of any amount due but unpaid to
a Finance Party under the Finance Documents.

 

(e)No Finance Party is responsible or liable to the Borrower for:

 

(i)any non-payment of any liability of the Borrower which could be paid out of
moneys standing to the credit of an Account; or

 

(ii)any withdrawal wrongly made, if made in good faith.

 

(f)The Borrower must, within 5 Business Days of any request by the Agent, supply
the Agent with the following information in relation to any payment received in
an Account:

 

(i)the date of payment or receipt;

 

(ii)the payer; and

 

(iii)the purpose of the payment or receipt.

 

17.7Lenders’ indemnity to the Account Bank

 

Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the Account Bank, within
3 Business Days of demand, against any cost, loss or liability (including,
without limitation, for negligence or any other category of liability
whatsoever) incurred by the Account Bank (otherwise than by reason of the
Account Bank’s gross negligence or wilful misconduct) (or, in the case of any
cost, loss or liability pursuant to clause 30.10 (Disruption to Payment Systems
etc) notwithstanding the Account Bank’s negligence, gross negligence or any
other category of liability whatsoever but not including any claim based on the
fraud of the Account Bank) in acting as Account Bank under the Finance Documents
(unless the Account Bank has been reimbursed by the Borrower pursuant to a
Finance Document).

 

18Representations

 

The Borrower makes the representations and warranties set out in this clause 18
to each Finance Party on the date of this Agreement.

 

18.1Status

 

(a)It is a limited liability corporation, duly incorporated and validly existing
under the law of its Original Jurisdiction.

 

(b)It has the power to own its assets and carry on its business as it is being
conducted.

 

18.2Binding obligations

 

The obligations expressed to be assumed by it in each Transaction Document to
which it is a party are, subject to the Legal Reservations, legal, valid,
binding and enforceable obligations.

 



 46 

 

 

18.3Non-conflict with other obligations

 

The entry into and performance by it of, and the transactions contemplated by,
the Transaction Documents and the granting of the Transaction Security do not
and will not conflict with:

 

(a)any law or regulation applicable to it;

 

(b)its constitutional documents; or

 

(c)any agreement or instrument binding upon it or any of its assets or
constitute a default or termination event (however described) under any such
agreement or instrument.

 

18.4Power and authority

 

It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of, the Transaction
Documents to which it is or will be a party and the transactions contemplated by
those Transaction Documents.

 

18.5Validity and admissibility in evidence

 

(a)All Authorisations required or desirable:

 

(i)to enable it lawfully to enter into, exercise its rights and comply with its
obligations in the Transaction Documents to which it is a party; and

 

(ii)to make the Transaction Documents to which it is a party admissible in
evidence in its Relevant Jurisdictions,

 

have been obtained or effected and are in full force and effect.

 

(b)All Authorisations necessary for the conduct of the business, trade and
ordinary activities of the Borrower have been obtained or effected and are in
full force and effect if failure to obtain or effect those Authorisations has or
is reasonably likely to have a Material Adverse Effect.

 

18.6Governing law and enforcement

 

Subject to the Legal Reservations:

 

(a)the choice of the governing law of the Finance Documents will be recognised
and enforced in any Relevant Jurisdiction; and

 

(b)any judgment obtained in relation to a Finance Document in the jurisdiction
of the governing law of that Finance Document will be recognised and enforced in
any Relevant Jurisdiction.

 

18.7Deduction of Tax

 

(a)It is not required to make any Tax Deduction (as defined in clause 12.1
(Definitions) from any payment it may make under any Finance Document to a
Lender which is:

 

(i)a Qualifying Lender:

 

(A)falling within paragraph (i)(A) of the definition of Qualifying Lender; or

 

(B)except where a Direction has been given under section 931 of the ITA in
relation to the payment concerned, falling within paragraph (i)(B) of the
definition of Qualifying Lender; or    

(C)falling within paragraph (ii) of the definition of Qualifying Lender; or

 



 47 

 

 

(ii)a Treaty Lender and the payment is one specified in a direction given by the
Commissioners of Revenue & Customs under Regulation 2 of the Double Taxation
Relief (Taxes on Income) (General) Regulations 1970 (SI 1970/488).

 

(b)No Rental Income payable to the Borrower is subject to a requirement to make
a deduction or withholding for or on account of Tax from that Rental Income.

 

18.8No filing or stamp taxes

 

(a)Under the laws of its Relevant Jurisdiction it is not necessary that the
Finance Documents be filed, recorded, notarised or enrolled with any court or
other authority in that jurisdiction or that any stamp, registration, notarial
or similar Taxes or fees be paid on or in relation to the Finance Documents or
the transactions contemplated by the Finance Documents except:

 

(i)registration of the particulars of any Security required to be registered in
any Relevant Jurisdiction;

 

(ii)registration of the Security Agreement at the Land Registry or Land Charges
Registry in England and Wales and payment of associated fees; and

 

(iii)registration of the Account Security Interest Agreement in Jersey

 

which registrations, filings and fees will be made and paid promptly after the
date of the relevant Security Document.

 

(b)Any disclosure required to be made by it to any relevant taxing authority in
relation to stamp duty land tax payable on any transactions contemplated by or
being financed by the Transaction Documents has been made or will be made within
30 days of the acquisition of the Property.

 

18.9VAT

 

It is not a member of a value added tax group.

 

18.10No default

 

(a)No Event of Default and, as at the date of this Agreement and the Utilisation
Date, no Default is continuing or is reasonably likely to result from the making
of any Utilisation or the entry into, or the performance of, or any transaction
contemplated by, any Transaction Document.

 

(b)No other event or circumstance is outstanding which constitutes (or, with the
expiry of a grace period, the giving of notice, the making of any determination
or any combination of any of the foregoing, would constitute) a default or a
termination event (however described) under any other agreement or instrument
which is binding on it or to which any of its assets are subject which has or is
reasonably likely to have a Material Adverse Effect.

 

18.11Information

 

(a)All factual information supplied by it or by its professional advisers acting
on its behalf to any Finance Party in connection with the Transaction Documents
was true and accurate in all material respects as at the date it was provided or
as at any date at which it was stated to be given.

 

(b)Any financial projections contained in the information referred to in clause
18.11(a) have been prepared as at their date on the basis of recent historical
information and on the basis of reasonable assumptions.

 



 48 

 

 

(c)It has not knowingly omitted (having made due and careful enquiry) to supply
any information which, if disclosed, would make the information referred to in
clause 18.11(a) untrue or misleading in any respect.

 

(d)So far as the Borrower is aware (having made due and careful enquiry) as at
the Utilisation Date, nothing has occurred since the date of the information
referred to in clause 18.11(a) which, if disclosed, would make that information
untrue or misleading in any material respect.

 

18.12Financial statements

 

(a)The most recent financial statements delivered pursuant to clause 19.1
(Financial statements):

 

(i)have been prepared in accordance with GAAP; and

 

(ii)fairly represent ARC GT2’s financial condition and operations.

 

(b)Since the date of the most recent financial statements delivered pursuant to
clause 19.1 (Financial statements) there has been no material adverse change in
ARC GT2’s business, assets or financial condition.

 

(c)Any forecasts supplied under this Agreement were arrived at after careful
consideration and have been prepared in good faith on the basis of recent
historical information and on the basis of assumptions which were reasonable as
at the date they were prepared and supplied.

 

18.13Pari passu ranking

 

Its payment obligations under the Finance Documents rank at least pari passu
with the claims of all its other unsecured and unsubordinated creditors, except
for obligations mandatorily preferred by law applying to companies generally.

 

18.14No proceedings pending or threatened

 

No litigation, arbitration or administrative proceedings or investigations of or
before any court, arbitral body or agency which, if adversely determined, are
reasonably likely to have a Material Adverse Effect have (to the best of its
knowledge and belief, having made due and careful enquiry) been started or
threatened against it.

 

18.15Valuation

 

(a)All factual information supplied by it or by its professional advisers on its
behalf to the Valuer for the purposes of each Valuation was true and accurate in
all material respects as at its date or (if appropriate) as at the date (if any)
at which it is stated to be given.

 

(b)Any financial projections contained in the information referred to in clause
18.15(a) have been prepared as at their date, on the basis of recent historical
information and on the basis of reasonable assumptions.

 

(c)It has not knowingly (having made due and careful enquiry) omitted to supply
any information to the Valuer which, if disclosed, would adversely affect the
Valuation.

 

(d)So far as the Borrower is aware (having made due and careful enquiry) as at
the Utilisation Date, nothing has occurred since the date the information
referred to in clause 18.15(a) was supplied which, if it had occurred prior to
the Initial Valuation, would have adversely affected the Initial Valuation.

 



 49 

 

 

18.16Title to Property

 

(a)Save as disclosed in the Property Report, the Borrower will, from the
Utilisation Date:

 

(i)(subject to registration of the relevant transfer under the Land Registration
Act 2002) be the legal and beneficial owner of the Property; and

 

(ii)have good and marketable title to the Property,

 

in each case free from Security (other than those created by or pursuant to the
Security Documents) and restrictions and onerous covenants (other than those set
out in the Property Report in relation to the Property).

 

(b)From the Utilisation Date except as disclosed in the Property Report relating
to the Property:

 

(i)no breach of any law, regulation or covenant is outstanding which adversely
affects or might reasonably be expected to adversely affect the value,
saleability or use of the Property;

 

(ii)there is no covenant, agreement, stipulation, reservation, condition,
interest, right, easement or other matter whatsoever adversely affecting the
Property;

 

(iii)nothing has arisen or has been created or is outstanding which would be an
overriding interest, or an unregistered interest which overrides first
registration or a registered disposition, over the Property;

 

(iv)all facilities necessary for the enjoyment and use of the Property
(including those necessary for the carrying on of its business at the Property)
are enjoyed by the Property;

 

(v)none of the facilities referred to in clause 18.16(b)(iv) are enjoyed on
terms:

 

(A)entitling any person to terminate or curtail its use of the Property; or

 

(B)which conflict with or restrict its use of the Property;

 

(vi)the Borrower has not received any notice of any adverse claim by any person
in respect of the ownership of the Property or any interest in it which might
reasonably be expected to be determined in favour of that person, nor has any
acknowledgement been given to any such person in respect of the Property; and

 

(vii)the Property is held by the Borrower free from any lease or licence (other
than those entered into in accordance with this Agreement).

 

(c)Save as disclosed in the Property Report, all deeds and documents necessary
to show good and marketable title to the Borrower’s interests in the Property
will from the Utilisation Date be:

 

(i)in possession of the Security Agent;

 

(ii)held at the applicable Land Registry to the order of the Security Agent; or

 

(iii)held to the order of the Agent by a firm of solicitors approved by the
Security Agent for that purpose.

 



 50 

 

 

18.17Information for Property Reports

 

(a)The factual information supplied by it or on its behalf to the lawyers who
prepared the Property Report for the purpose of the Property Report was true and
accurate as at the date of the Property Report or (if appropriate) as at the
date (if any) at which it is stated to be given.

 

(b)The information referred to in clause 18.17(a) was at the date it was
expressed to be given complete and did not omit any information which, if
disclosed would make that information untrue or misleading in any material
respect.

 

(c)So far as the Borrower is aware (having made due and careful enquiry) as at
the Utilisation Date, nothing has occurred since the date of any information
referred to in clause 18.17(a) which, if disclosed, would make that information
untrue or misleading in any material respect.

 

18.18Environmental laws

 

(a)It is in compliance with clause 22.10 (Environmental matters) and, so far as
it is aware, no circumstances have occurred which would prevent such compliance.

 

(b)No Environmental Claim has been commenced or, so far as it is aware, is
threatened against it, where that claim has or is reasonably likely, if
adversely determined, to have a Material Adverse Effect.

 

(c)The cost of compliance with Environmental Laws (including Environmental
Permits) is, so far as it is aware, adequately provided for and the cost of
compliance with the recommendations contained in any environmental report is
adequately provided for.

 

18.19Title to other Security Assets

 

The Borrower will, from the Utilisation Date, have good, valid and marketable
title to or valid leases or licences of the other Security Assets, in each case
free from Security (other than those created by or pursuant to the Security
Documents).

 

18.20No other business

 

(a)The Borrower has not traded or carried on any business since the date of its
incorporation except for the ownership, development and management of its
interests in the Property.

 

(b)As at the date of this Agreement, it is not party to any material agreement
other than the Transaction Documents.

 

(c)As at the date of this Agreement the Borrower does not have any Subsidiaries.

 

(d)The Borrower:

 

(i)has no, or has had no, employees; and

 

(ii)has no obligation in respect of any retirement benefit or occupational
pension scheme.

 

18.21Ranking of Security

 

The security conferred by each Security Document constitutes a first priority
security interest of the type described, over the assets referred to, in that
Security Document and those assets are not subject to any prior or pari passu
Security.

 



 51 

 

 

18.22Ownership

 

(a)The Borrower’s entire issued share capital is legally and beneficially owned
and controlled by the Shareholder.

 

(b)The shares in the capital of the Borrower are fully paid and are not subject
to any option to purchase or similar rights.

 

18.23Property Acquisition Documents

 

The Property Acquisition Documents in relation to the Property contain all the
terms of the Property Acquisition.

 

18.24Repetition

 

The Repeating Representations are deemed to be made by the Borrower by reference
to the facts and circumstances then existing on the date of each Utilisation
Request, on the Utilisation Date and the first day of each Interest Period
(except that those contained in paragraph (a) to (c) of clause 18.12 (Financial
Statements) will cease to be so made once subsequent financial statements have
been delivered under this Agreement.

 

19Information undertakings

 

The undertakings in this clause 19 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

 

19.1Financial statements

 

The Borrower shall supply to the Agent in sufficient copies for all the Lenders
the following:

 

(a)as soon as the same become available, but in any event within 120 days after
the end of each financial year:

 

(i)the annual accounts of ARC GT2 for that year

 

(ii)the consolidated annual unaudited accounts of the Shareholder;

 

(iii)the annual unaudited accounts of the Borrower; and

 

(b)as soon as the same become available, but in any event within 30 days after
the end of each Financial Quarter the financial statements of ARC GT2 for that
Financial Quarter.

 

19.2Compliance Certificate

 

(a)The Borrower shall supply to the Agent, with each set of financial statements
delivered pursuant to clause 19.1 (Financial statements) a Compliance
Certificate setting out (in reasonable detail) computations as to compliance
with clause 20 (Financial covenants) as at the date as at which those financial
statements were drawn up.

 

(b)The Borrower shall supply to the Agent, with each quarterly report delivered
pursuant to clause 19.4, a Compliance Certificate setting out (in reasonable
detail) computations as to compliance with clause 20 (Financial covenants) as at
the relevant Test Date.

 

(c)Each Compliance Certificate shall be signed by the finance director and one
other director of the Borrower.

 



 52 

 

 

19.3Requirements as to financial statements

 

(a)Each set of financial statements delivered by the Borrower pursuant to clause
19.1 shall be certified by a director of the relevant company as giving a true
and fair view (if audited) or fairly representing (if unaudited) its financial
condition as at the date as at which those financial statements were drawn up.

 

(b)The Borrower shall procure that each set of financial statements delivered
pursuant to clause 19.1 is prepared using GAAP and accounting practices and
financial reference periods consistent with those applied in the preparation of
the first set of financial statements provided under clause 19.1.

 

(c)If the Agent wishes to discuss the financial position of the Borrower with
the Managing Agent, the Agent may notify the Borrower on at least 3 Business
Days’ notice, stating the questions or issues which the Agent wishes to discuss
with the Managing Agent. In this event, the Borrower must ensure that the
Managing Agent are authorised (at the expense of the Borrower):

 

(i)to discuss the financial position of the Borrower with the Agent; and

 

(ii)to disclose to the Agent for the Finance Parties any information which the
Agent may reasonably request.

 

19.4Monitoring of Property

 

(a)On or before the date 5 Business Days before each Interest Payment Date, the
Borrower must supply to the Agent a report containing the following information,
in form and substance satisfactory to the Agent, in respect of (except in the
case of proposed or required capital expenditure or repairs under clauses
19.4(a)(ix) and 19.4(a)(x)) the Financial Quarter ending immediately prior to
that Interest Payment Date:

 

(i)a schedule of the existing occupational tenants of the Property, showing for
each tenant the rent, service charge, value added tax and any other amounts
payable in that period by that tenant;

 

(ii)copies of any management accounts and management cashflows produced by, or
for, the Borrower;

 

(iii)details of:

 

(A)any arrears of rents or service charges under any Lease Document; and    

(B)any other breaches of covenant under any Lease Document, and any step being
taken to recover or remedy them;

 

(iv)details of any insolvency or similar proceedings affecting any occupational
tenant of the Property or any guarantor of that occupational tenant;

 

(v)details of any rent reviews with respect to any Lease Document in progress or
agreed;

 

(vi)details of any Lease Document which has expired or been determined or
surrendered and any new letting proposed;

 

(vii)details of any agreements to waive or amend a Lease Document;

 



 53 

 

 

(viii)copies of all material correspondence with insurance brokers handling the
insurance of the Property;

 

(ix)details of any actual or proposed capital expenditure with respect to the
Property;

 

(x)details of any actual or required refurbishment or development or of any
actual or required material repairs to the Property;

 

(xi)details of any material correspondence or disputes with any occupational
tenant;

 

(xii)details of all irrevocable expenditure incurred or to be incurred by the
Borrower in respect of the Property;

 

(xiii)details of any notice it is entitled to serve on any former tenant of any
Occupational Lease under section 17(2) of the Landlord and Tenant (Covenants)
Act 1995 or on any guarantor of any such former tenant under section 17(3) of
that Act; and

 

(xiv)any other information in relation to the Property reasonably requested by
the Agent.

 

(b)The Borrower must notify the Agent of:

 

(i)any likely occupational tenant of any part of the Property; and

 

(ii)any likely buyer of any part of the Property (including terms of reference).

 

19.5Information: miscellaneous

 

The Borrower shall supply to the Agent (in sufficient copies for all the
Lenders, if the Agent so requests):

 

(a)at the same time as they are dispatched, all documents dispatched by the
Borrower to the Shareholder or its creditors generally (or any class of them);

 

(b)promptly upon becoming aware of them, the details of any litigation,
arbitration or administrative proceedings or investigations which are current,
threatened or pending against the Borrower, and which, if adversely determined,
are reasonably likely to have a Material Adverse Effect;

 

(c)promptly, such information as the Agent or the Security Agent may reasonably
require about the Security Assets and compliance by the Borrower with the terms
of the Security Documents; and

 

(d)promptly, such further information regarding the financial condition,
business and operations of the Borrower as any Finance Party (through the Agent)
may reasonably request.

 

19.6Notification of default

 

(a)The Borrower shall notify the Agent of any Default (and the steps, if any,
being taken to remedy it) promptly upon becoming aware of its occurrence.

 

(b)Promptly upon a request by the Agent, the Borrower shall supply to the Agent
a certificate signed by two of its directors or senior officers on its behalf
certifying that no Default is continuing (or if a Default is continuing,
specifying the Default and the steps, if any, being taken to remedy it).

 



 54 

 

 

19.7“Know your customer” checks

 

(a)If:

 

(i)the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement;

 

(ii)any change in the status of the Borrower, or any change in the composition
of the shareholders of the Borrower, after the date of this Agreement; or

 

(iii)a proposed assignment or transfer by a Lender of any of its rights and/or
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer,

 

obliges the Agent or any Lender (or, in the case of clause 19.7(a)(iii), any
prospective new Lender) to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, the Borrower shall promptly upon the request of the
Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Agent (for itself or on behalf
of any Lender) or any Lender (for itself or, in the case of the event described
in clause 19.7(a)(iii), on behalf of any prospective new Lender) in order for
the Agent, such Lender or, in the case of the event described in clause
19.7(a)(iii), any prospective new Lender to carry out and be satisfied it has
complied with all necessary “know your customer” or other similar checks under
all applicable laws and regulations pursuant to the transactions contemplated in
the Finance Documents.

 

(b)Each Lender shall promptly upon the request of the Agent supply, or procure
the supply of, such documentation and other evidence as is reasonably requested
by the Agent (for itself) in order for the Agent to carry out and be satisfied
it has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations pursuant to the transactions
contemplated in the Finance Documents.

 

20Financial covenants

 

20.1Interest Cover

 

The Borrower must ensure that:

 

(a)on each Test Date up to and including the Test Date preceding the first
anniversary of this Agreement the Interest Cover is at least 350%; and

 

(b)on each Test Date on and after the first anniversary of this Agreement the
Interest Cover is at least 400%.

 

20.2Projected Interest Cover

 

The Borrower must ensure that:

 

(a)on each Test Date up to and including the Test Date preceding the first
anniversary of this Agreement the Projected Interest Cover is at least 350%; and

 

(b)on each Test Date on and after the first anniversary of this Agreement the
Projected Interest Cover is at least 400%.

 

20.3Loan to Value

 

The Borrower must ensure that the Loan to Value does not, at any time, exceed
the following levels according to the rating assigned to AFW by Moody’s:

 



 55 

 

 



Rating  Measured by
reference to
Tranche A   Measured by
reference to
Tranche A and
Tranche B  If AFW has a Moody’s rating of Baa3 or better   50%   55% If AFW has
a Moody’s rating of Ba1   45%   55% If AFW has a Moody’s rating of Ba2 or below 
 40%   50%

 

provided that:

 

(i)if Moody’s ceases to assign a rating to AFW as a result of repayment of the
AFW Notes, the rating assigned immediately prior to such cessation shall
prevail; and

 

(ii)if Moody’s withdraws or suspends a rating of AFW, the rating assigned
immediately prior to such cessation shall prevail for a period of 6 months,
whereupon the relevant percentage requirement for the Loan to Value shall then
be 40% (measured by reference to Tranche A) and 50% measured by reference to
Tranche A and Tranche B, if any part of Tranche B is still outstanding).

 

20.4Remediation – Interest Cover and Projected Interest Cover

 

Subject to clause 20.6, if any of the financial covenants in clauses 20.1 and
20.2 are not complied with, the Borrower may remedy such breach by:

 

(a)in the case of a failure to comply with the financial covenant set out in
clause 20.1, by either (i) prepaying the amount of the Tranche A Loan and/or
(ii) depositing an equivalent amount of the Tranche A Loan into the Deposit
Account determined by the Agent to ensure that it would have ensured compliance
with the Interest Cover had such amount been applied in prepayment of the
Tranche A Loan at the start of the relevant Test Period, such prepayment to be
made within 5 Business Days of the relevant Test Date, or

 

(b)in the case of a failure to comply with the financial covenants set out in
clause 20.2, by either (i) prepaying the amount of the Loan and/or (ii)
depositing an equivalent amount of the Tranche A Loan into the Deposit Account
determined by the Agent to ensure that it would have ensured compliance with the
Projected Interest Cover, such prepayment to be made within 5 Business Days of
the relevant Test Date.

 

(c)There shall be no Event of Default by reason of breach of clause 20.1 or 20.2
if that breach has been remedied in accordance with this clause 20.4.

 

20.5Remediation – Loan to Value

 

(a)Subject to clause 20.6, if the financial covenant in clause 20.3 is not
complied with the Borrower may, within 5 Business Days of the breach being
identified by either Party, remedy such breach by (i) prepaying the amount of
the Tranche A Loan and/or (ii) depositing an equivalent amount of the Tranche A
Loan into the Deposit Account determined by the Agent to ensure that the Loan to
Value does not exceed the relevant percentages required under clause 20.3.

 

(b)There shall be no Event of Default by reason of breach of clause 20.3 if that
breach has been remedied in accordance with this clause 20.5.

 



 56 

 

 

20.6Limitations on remediation of Financial Covenants

 

The Borrower may not remedy a breach of the financial covenants in clauses 20.1,
20.2 or 20.3 in accordance with clause 20.4 or 20.5 more than three times during
the term of the Facility or on any consecutive Test Dates.

 

21General undertakings

 

The undertakings in this clause 21 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

 

21.1Authorisations

 

The Borrower shall promptly:

 

(a)obtain, comply with and do all that is necessary to maintain in full force
and effect; and

 

(b)supply certified copies to the Agent of,

 

any Authorisation required under any law or regulation of its jurisdiction of
incorporation:

 

(i)to enable it to perform its obligations under the Transaction Documents and
to ensure the legality, validity, enforceability or admissibility in evidence in
its jurisdiction of incorporation of any Transaction Document;

 

(ii)in connection with the management, use and occupation of the Property; or

 

(iii)to own its assets and carry on its business as it is being conducted.

 

21.2Compliance with laws

 

The Borrower shall comply in all respects with all laws to which it may be
subject, if failure so to comply has or is reasonably likely to have a Material
Adverse Effect.

 

21.3Negative pledge

 

In this clause 21.3, Quasi-Security means an arrangement or transaction
described in clause 21.3(b).

 

(a)The Borrower shall not without the prior written consent of the Agent (acting
on the instructions of the Lenders) create or permit to subsist any Security
over any of its assets.

 

(b)The Borrower shall not without the prior written consent of the Agent (acting
on the instructions of the Lenders):

 

(i)sell, transfer or otherwise dispose of any of its assets on terms whereby
they are or may be leased to or re-acquired by the Borrower;

 

(ii)sell, transfer or otherwise dispose of any of its receivables on recourse
terms;

 

(iii)enter into any arrangement under which money or the benefit of a bank or
other account may be applied, set-off or made subject to a combination of
accounts; or

 

(iv)enter into any other preferential arrangement having a similar effect,

 

in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.

 



 57 

 

 

(c)Clauses 21.3(a) and 21.3(b) do not apply to any Security or (as the case may
be) Quasi-Security, listed below:

 

(i)the Transaction Security;

 

(ii)any lien arising by operation of law and in the ordinary course of trading;
or

 

(iii)any Security that is released prior to the Utilisation.

 

21.4Disposals

 

(a)The Borrower shall not enter into a single transaction or a series of
transactions (whether related or not and whether voluntary or involuntary) to
dispose of all or any part of any asset.

 

(b)Clause 21.4(a) does not apply to any disposal:

 

(i)permitted under clause 22.2 (Occupational Leases);

 

(ii)of the Property in accordance with clause 21.4(c);

 

(iii)of cash by way of a payment out of an Account in accordance with this
Agreement; or

 

(iv)made in the ordinary course of trading of any asset subject to the floating
charge created under a Security Agreement.

 

(c)The Borrower may dispose of the Property if the Disposal Proceeds are not
less than an amount determined by the Agent to provide for full repayment of the
Loan, and any other amounts that will become due and payable under clause 7.8(b)
(Restrictions) as a result of the application of the Disposal Proceeds in
prepayment of the Loan.

 

(d)The Borrower must ensure that the Disposal Proceeds are immediately applied
in accordance with clause 7.3 (Mandatory prepayment).

 

21.5Financial Indebtedness

 

(a)The Borrower may not incur or permit to be outstanding any Financial
Indebtedness.

 

(b)Clause 21.5(a) does not apply to:

 

(i)any Financial Indebtedness incurred under the Finance Documents;

 

(ii)any amounts of Subordinated Debt;

 

(iii)any Financial Indebtedness repaid prior to the Utilisation; or

 

(iv)other Financial Indebtedness not exceeding £5,000 in aggregate in any
financial year.

 

21.6Lending and guarantees

 

(a)The Borrower may not be the creditor in respect of any loan or any form of
credit to any person.

 

(b)The Borrower may not give or allow to be outstanding any guarantee or
indemnity to or for the benefit of any person in respect of any obligation of
any other person or enter into any document under which the Borrower assumes any
liability of any other person other than:

 



 58 

 

 

(i)any guarantee or indemnity given under the Finance Documents;

 

(ii)any guarantee or indemnity for costs for the purposes of obtaining any
valuation or report required to be delivered pursuant to the terms of this
Agreement only.

 

21.7Merger

 

The Borrower shall not enter into any amalgamation, demerger, merger or
corporate reconstruction.

 

21.8Change of business

 

(a)The Borrower may not carry on any business other than the ownership,
development and management of its interests in the Property.

 

(b)The Borrower must not have any Subsidiary.

 

21.9Constitutional documents

 

The Borrower may not make any amendment to its constitutional documents.

 

21.10Acquisitions

 

The Borrower may not make any acquisition or investment other than as permitted
under this Agreement.

 

21.11Other agreements

 

The Borrower may not without the prior written consent of the Agent enter into
any material agreement other than:

 

(a)the Transaction Documents;

 

(b)the Hedging Agreement; and

 

(c)any other agreement expressly allowed under any other term of this Agreement.

 

21.12Shares, dividends and share redemption

 

(a)The Borrower shall not issue any further shares or amend any rights attaching
to its issued shares.

 

(b)Except as permitted under clause 21.12(c), the Borrower shall not:

 

(i)declare, make or pay any dividend, charge, fee or other distribution (or
interest on any unpaid dividend, charge, fee or other distribution) (whether in
cash or in kind) on or in respect of its share capital (or any class of its
share capital);

 

(ii)repay or distribute any dividend or share premium reserve;

 

(iii)pay any management, advisory or other fee to or to the order of any of the
shareholders of the Borrower; or

 

(iv)redeem, repurchase, defease, retire or repay any of its share capital or
resolve to do so.

 

(c)Clause 21.12(b) does not apply to a Permitted Payment.

 



 59 

 

 

21.13VAT group

 

The Borrower may not be a member of a value added tax group.

 

21.14Taxes

 

(a)The Borrower must pay all Taxes due and payable by it prior to the accrual of
any fine or penalty for late payment, unless (and only to the extent that):

 

(i)payment of those Taxes is being contested in good faith;

 

(ii)adequate reserves are being maintained for those Taxes and the costs
required to contest them; and

 

(iii)failure to pay those Taxes is not reasonably likely to have a Material
Adverse Effect.

 

(b)The Borrower must ensure that its residence for Tax purposes is in its
Original Jurisdiction.

 

(c)The Borrower may not take any action which would alter the treatment of the
Property for the purposes of VAT.

 

(d)The Borrower will not surrender any trading losses.

 

(e)The Borrower will not take any action which may prejudice the approval
granted by HM Revenue & Customs for Non-Residents to the payment of rent by
tenants without deduction of withholding tax.

 

21.15Further assurance

 

(a)The Borrower shall promptly do all such acts or execute all such documents
(including assignments, transfers, mortgages, charges, notices and instructions)
as the Security Agent may reasonably specify (and in such form as the Security
Agent may reasonably require in favour of the Security Agent or its nominee(s)):

 

(i)to create, perfect, protect and maintain the Security created or intended to
be created under or evidenced by the Security Documents (which may include the
execution of a mortgage, charge, assignment or other Security over all or any of
the assets which are, or are intended to be, the subject of the Transaction
Security) or for the exercise of any rights, powers and remedies of the Security
Agent or the Finance Parties provided by or pursuant to the Finance Documents or
by law;

 

(ii)to confer on the Security Agent, or confer on the Finance Parties, Security
over any property and assets of the Borrower located in any jurisdiction
equivalent or similar to the Security intended to be conferred by or pursuant to
the Security Documents; and/or

 

(iii)(if an Event of Default is continuing) to facilitate the realisation of the
assets which are, or are intended to be, the subject of the Transaction
Security.

 

(b)The Borrower shall take all such action as is available to it (including
making all filings and registrations) as may be necessary for the purpose of the
creation, perfection, protection or maintenance of any Security conferred or
intended to be conferred on the Security Agent or the Finance Parties by or
pursuant to the Finance Documents.

 



 60 

 

 

21.16Transaction Documents

 

(a)The Borrower shall promptly and diligently perform its obligations contained
in each of the Transaction Documents to which it is a party.

 

(b)The Borrower shall promptly inform the Agent upon becoming aware of any
occurrence or circumstance which constitutes a breach of any of the Transaction
Documents by it or any other person.

 

(c)The Borrower shall provide the Agent with copies of all material notices and
other communications received by it or given by it under or in respect of any of
the Transaction Documents (other than the Finance Documents).

 

(d)The Borrower shall provide the Agent with such information as it may
reasonably require in respect of any of the Transaction Documents to which the
Borrower is a party.

 

(e)The Borrower shall in relation to each Transaction Document (other than the
Finance Documents) to which it is a party do all such acts, deeds and things as
may be necessary and required to ensure that any other party to such Transaction
Document complies with its obligations under them.

 

(f)The Borrower shall not, without the prior written consent of the Agent, make
or consent to any modification or variation of the terms of any Transaction
Document save in respect of any minor or administrative modifications or
variations not prejudicial to the interests of the Finance Parties.

 

(g)The Borrower shall not, without the prior written consent of the Agent,
consent or agree to any waiver or release of any obligation of any other party
to any of the Transaction Documents save in respect of any minor or
administrative waivers not prejudicial to the interests of the Finance Parties.

 

(h)The Borrower shall not, without the prior written consent of the Agent,
rescind, cancel or terminate any Transaction Document or accept any breach or
default of such Transaction Document as repudiatory.

 

21.17Syndication and securitisation

 

The Borrower agrees to:

 

(a)co-operate with the Finance Parties to facilitate the rating of any Lender’s
interest in any of the Finance Documents by internationally recognised ratings
agencies nominated by the Finance Party concerned, including providing any
Finance Party and any of its officers, employees and agents reasonable access to
the Property, tenant and financial information and the management of the
Borrower;

 

(b)provide such information as any Finance Party may reasonably require in
connection with any securitisation or syndication of all or any part of a Loan,
including any information that needs to be disclosed in any prospectus or
information memorandum and/or is requested by any internationally recognised
ratings agency or its professional advisers;

 

(c)make such arrangements and execute such amendments to the Finance Documents
as a Finance Party may request in connection with a securitisation or
syndication of all or any part of any Loan, save that no such arrangement or
amendment shall:

 

(i)require any change in tenor or aggregate amount of any Loan or any other
amount payable under the Finance Documents;

 

(ii)impose any adverse change to any obligation of the Borrower under the
Finance Documents; or

 



 61 

 

 

(iii)materially prejudice the position of the Borrower under the Finance
Documents;

 

(iv)if required by a Finance Party, use reasonable endeavours and at no cost to
the Borrower to ensure that the Valuer addresses the Initial Valuation to the
Finance Parties or confirms that the Finance Parties can rely on the Initial
Valuation.

 

22Property undertakings

 

The undertakings in this clause 22 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

 

22.1Title

 

(a)The Borrower must exercise its rights and comply in all respects with any
covenant, stipulation or obligation (restrictive or otherwise) at any time
affecting the Property.

 

(b)The Borrower may not agree to any amendment, supplement, waiver, surrender or
release of any covenant, stipulation or obligation (restrictive or otherwise) at
any time affecting the Property without the consent of the Agent.

 

(c)The Borrower must promptly take all such steps as may be necessary or
desirable to enable the Security created by the Security Documents to be
registered, where appropriate, at the applicable Land Registry.

 

22.2Occupational Leases

 

(a)The Borrower may not without the consent of the Lenders:

 

(i)enter into any Agreement for Lease;

 

(ii)other than under an Agreement for Lease, grant or agree to grant any new
Occupational Lease;

 

(iii)agree to any amendment, supplement, extension, waiver, surrender or release
or take any action to lead to forfeiture in respect of any Lease Document;

 

(iv)exercise any right to break, determine or extend any Lease Document;

 

(v)commence any forfeiture or irritancy proceedings in respect of any Lease
Document;

 

(vi)consent to any sublease or assignment of any tenant’s interest under any
Lease Document provided that the Agent shall not unreasonably withhold or delay
their consent to any such sublease or assignment and will act promptly in
dealing with any application for consent;

 

(vii)agree to any change of use under, or (except where required to do so under
the terms of the relevant Lease Document) rent review in respect of, any Lease
Document; or

 

(viii)serve any notice on any former tenant under any Lease Document (or on any
guarantor of that former tenant) which would entitle it to a new lease or
tenancy.

 

(b)The Borrower must:

 

(i)diligently collect or procure to be collected all Rental Income;

 



 62 

 

 

(ii)exercise its rights and comply with its obligations under each Lease
Document; and

 

(iii)use its reasonable endeavours to ensure that each tenant complies with its
obligations under each Lease Document,

 

in a proper and timely manner.

 

(c)Any premium or other amount paid to the Borrower in respect of any agreement
to amend, supplement, extend, waive, surrender or release a Lease Document must
be paid into the Deposit Account for application in accordance with clause 17.4
(Deposit Account).

 

(d)The Borrower must supply to the Agent each Lease Document, each amendment,
supplement or extension to a Lease Document and each document recording any rent
review in respect of a Lease Document promptly upon entering into the same.

 

(e)The Borrower must use their reasonable endeavours to find tenants for any
vacant lettable space in the Property with a view to granting a Lease Document
with respect to that space.

 

(f)The Borrower must immediately notify the Agent in writing when it becomes
entitled to serve any notice on any former tenant under any Lease Document (or
on any guarantor of that former tenant) which would entitle it to a new tenancy.

 

(g)The Borrower may not grant or agree to grant any Lease Document without
including in the alienation covenant a provision for the proposed assignor on
any assignment to guarantee the obligations of the proposed assignee until that
assignee is released as tenant under the terms of the Landlord and Tenant
(Covenants) Act 1995 and prohibiting assignment to a group company of the
proposed assignor unless that group company is, in the reasonable opinion of the
landlord, of financial standing equivalent to or greater than the proposed
assignor.

 

(h)Subject to clause 22.2(a)(vii), the Borrower shall promptly implement any
rent reviews when due and in accordance with any Lease Document.

 

22.3Maintenance

 

The Borrower must ensure that all buildings, plant, machinery, fixtures and
fittings on the Property are in, and maintained in:

 

(a)good and substantial repair and condition and, as appropriate, in good
working order; and

 

(b)such repair, condition and order as to enable them to be let in accordance
with all applicable laws and regulations; for this purpose, a law or regulation
will be regarded as applicable if it is either:

 

(i)in force; or

 

(ii)it is expected to come into force and a prudent property owner in the same
business as the Borrower would ensure that its buildings, plant, machinery,
fixtures and fittings were in such condition, repair and order in anticipation
of that law or regulation coming into force,

 

and, when necessary, shall replace them with items of similar quality and value.

 

22.4Development

 

(a)The Borrower may not without prior written consent of the Agent:

 



 63 

 

 

(i)make or allow to be made any application for planning permission in respect
of any part of the Property; or

 

(ii)carry out, or allow to be carried out, any demolition, construction,
structural alterations or additions, development or other similar operations in
respect of any part of the Property.

 

(b)Clause 22.4(a) shall not apply to:

 

(i)the maintenance of the buildings, plant, machinery, fixtures and fittings in
accordance with the Transaction Documents; or

 

(ii)the carrying out of non-structural improvements or alterations which affect
only the interior of any building on the Property.

 

(c)The Borrower must comply in all respects with all planning laws, permissions,
agreements and conditions to which the Property may be subject.

 

(d)The Borrower must notify the Agent immediately on becoming aware that the
Property or any part of the Property is to be compulsorily purchased or that the
applicable governmental agency or authority has made or proposes to make an
order for the compulsory purchase of the Property or any part of the Property.
On receipt of any such notice, the Agent may request a revised Valuation of the
Property (the cost of any such Valuation being borne by the Borrower) ignoring
that part being compulsorily purchased for the purposes of clause 20.3 (Loan to
Value).

 



22.5Notices

 

The Borrower must, within 14 days after the receipt by the Borrower of any
application, requirement, order or notice served or given by any public or local
or any other authority or any landlord with respect to the Property (or any part
of it):

 

(a)deliver a copy to the Security Agent; and

 

(b)inform the Security Agent of the steps taken or proposed to be taken to
comply with the relevant requirement, order or notice; and

 

(c)at the request of the Agent (but at the agreed cost of the Borrower) make or
join with the Agent in making such objections, representations against,
appealing against or in respect of any proposal contained in such order or
notice as the Security Agent shall deem expedient in order to protect the
interests of the Finance Parties.

 

22.6Investigation of title

 

The Borrower must grant the Security Agent or its lawyers on request all
facilities within the power of the Borrower to enable the Security Agent or its
lawyers to:

 

(a)carry out investigations of title to the Property; and

 

(b)make such enquiries in relation to any part of the Property as a prudent
mortgagee might carry out.

 

22.7Power to remedy

 

(a)If the Borrower fails to perform any obligations under the Finance Documents
affecting the Property, the Borrower must allow the Security Agent or its agents
and contractors:

 

(i)to enter any part of the Property;

 



 64 

 

 

(ii)to comply with or object to any notice served on the Borrower in respect of
the Property; and

 

(iii)to take any action that the Security Agent may reasonably consider
necessary or desirable to prevent or remedy any breach of any such term or to
comply with or object to any such notice.

 

(b)The Borrower must immediately on request by the Security Agent pay the agreed
costs and expenses of the Security Agent or its agents and contractors incurred
in connection with any action taken by it under this clause.

 

(c)No Finance Party shall be obliged to account as mortgagee in possession as a
result of any action taken under this clause.

 

22.8Managing Agents

 

(a)The Borrower may not:

 

(i)appoint any Managing Agent;

 

(ii)amend, supplement, extend or waive the terms of appointment of any Managing
Agent; or

 

(iii)terminate the appointment of any Managing Agent,

 

without the prior consent of, and on terms approved by, the Agent.

 

(b)The Borrower must ensure that each Managing Agent of the Property:

 

(i)enters into a Duty of Care Agreement with the Security Agent in form and
substance satisfactory to the Agent;

 

(ii)acknowledges to the Security Agent that it has notice of the Security
created by the Finance Documents; and

 

(iii)if received agrees to pay all Net Rental Income received by it into the
Rent Account without any withholding, set-off or counterclaim.

 

(c)If a Managing Agent is in default of its obligations under its management
agreement and, as a result, the Borrower is entitled to terminate that
management agreement, then, if the Agent so requires, the Borrower must promptly
use all reasonable endeavours to:

 

(i)terminate the management agreement; and

 

(ii)appoint a new Managing Agent in accordance with this clause.

 

22.9Insurances

 

(a)The Borrower must ensure that at all times from the Utilisation Date
Insurances are maintained in full force and effect, which:

 

(i)insure the Borrower in respect of its interests in the Property and the plant
and machinery on the Property (including fixtures and improvements) for their
full replacement value (being the total cost of entirely rebuilding, reinstating
or replacing the relevant asset if it is completely destroyed, together with all
related fees and demolition costs) and to:

 



 65 

 

 

(A)provide cover against loss or damage by fire, storm, tempest, flood,
earthquake, lightning, explosion, impact, aircraft and other aerial devices and
articles dropped from them, riot, civil commotion and malicious damage, bursting
or overflowing of water tanks, apparatus or pipes and all other normally
insurable risks of loss or damage;

  

(B)provide cover for site clearance, shoring or propping up, professional fees
and value added tax together with adequate allowance for inflation;

 

(C)provide cover against acts of terrorism, including any third party liability
arising from such acts;

 

(D)provide cover for loss of rent (in respect of a period of not less than 3
years or, if longer, the minimum period required under the Lease Documents)
including provision for any increases in rent during the period of insurance;
and

 

(ii)include property owners’ public liability and third party liability
insurance;

 

(iii)insure such other risks as a prudent company in the same business as the
Borrower would insure; and

 

(iv)in each case are in an amount, and in form, and with an insurance company or
underwriters, acceptable at all times to the Agent.

 

(b)The Borrower must procure that the Security Agent (as agent and trustee for
the Finance Parties) is named as co-insured under each of the Insurances (other
than public liability and third party liability insurances) but without
liability on the part of the Security Agent or any other Finance Party for any
premium in relation to those Insurances.

 

(c)The Borrower must procure that the Insurances comply with the following
requirements:

 

(i)each of the Insurances must contain:

 

(A)a non-invalidation and non-vitiation clause under which the Insurances will
not be vitiated or avoided as against any insured party as a result of any
circumstances beyond the control of that insured party or any misrepresentation,
non-disclosure, or breach of any policy term or condition, on the part of any
insured party or any agent of any insured party;

 

(B)a waiver of the rights of subrogation of the insurer as against the Borrower,
the Finance Parties and the tenants of the Property; and

 

(C)a loss payee clause in such terms as the Security Agent may reasonably
require in respect of insurance claim payments of £50,000 or more otherwise
payable to the Borrower;

 

(ii)the insurers must give at least 30 days’ notice to the Security Agent if any
insurer proposes to repudiate, rescind or cancel any Insurance, to treat it as
avoided in whole or in part, to treat it as expired due to non-payment of
premium or otherwise decline any valid claim under it by or on behalf of any
insured party and must give the opportunity to rectify any such non-payment of
premium within the notice period; and

 

(iii)the Borrower must be free to assign all amounts payable to it under each of
its Insurances and all its rights in connection with those amounts in favour of
the Security Agent.

 



 66 

 

 

(d)The Borrower must use all reasonable endeavours to ensure that the Agent
receives copies of the Insurances, receipts for the payment of premiums for
insurance and any information in connection with the insurances and claims under
them which the Agent may reasonably require.

 

(e)The Borrower must promptly notify the Agent of:

 

(i)the proposed terms of any future renewal of any of the Insurances;

 

(ii)any amendment, supplement, extension, termination, avoidance or cancellation
of any of the Insurances made or, to its knowledge, threatened or pending;

 

(iii)any claim, and any actual or threatened refusal of any claim, under any of
the Insurances; and

 

(iv)any event or circumstance which has led or may lead to a breach by the
Borrower of any term of this clause.

 

(f)The Borrower must:

 

(i)comply with the terms of the Insurances;

 

(ii)not do or permit anything to be done which may make void or voidable any of
the Insurances; and

 

(iii)comply with all reasonable risk improvement requirements of its insurers.

 

(g)The Borrower must ensure that:

 

(i)each premium for the Insurances is paid promptly and in any event prior to
the commencement of the period of insurance for which that premium is payable;
and

 

(ii)all other things necessary are done so as to keep each of the Insurances in
force.

 

(h)If the Borrower fails to comply with any term of this clause, the Agent may,
at the expense of the Borrower effect any insurance and generally do such things
and take such other action as the Agent may reasonably consider necessary or
desirable to prevent or remedy any breach of this clause.

 

(i)

 

(i)Except as provided below, the proceeds of any Insurances must, if the Agent
so requires, be paid into the Deposit Account for application in accordance with
clause 17.4 (Deposit Account).

 

(ii)To the extent required by the basis of settlement under any Insurances or
under any Lease Document, the Borrower must apply moneys received under any
Insurances in respect of the Property towards replacing, restoring or
reinstating the Property.

 

(iii)The proceeds of any loss of rent insurance will be treated as Rental Income
and applied in such manner as the Agent (acting reasonably) requires to have
effect as if it were Rental Income received over the period of the loss of rent.

 



 67 

 

 

(iv)Moneys received under liability policies held by the Borrower which are
required by the Borrower to satisfy established liabilities of the Borrower to
third parties must be used to satisfy these liabilities.

 

(j)The Borrower confirms that the Property is covered against acts of terrorism,
including any third party liability arising from such acts in the Pool Re
scheme.

 

22.10Environmental matters

 

(a)The Borrower must:

 

(i)comply and ensure that any relevant third party complies with all
Environmental Law;

 

(ii)obtain, maintain and ensure compliance with all requisite Environmental
Permits applicable to it or to the Property; and

 

(iii)implement procedures to monitor compliance with and to prevent liability
under any Environmental Law applicable to it or the Property,

 

where failure to do so has or is reasonably likely to have a Material Adverse
Effect or result in any liability for a Finance Party.

 

(b)The Borrower must, promptly upon becoming aware, notify the Agent of:

 

(i)any Environmental Claim started, or to its knowledge, threatened;

 

(ii)any circumstances reasonably likely to result in an Environmental Claim; or

 

(iii)any suspension, revocation or notification of any Environmental Permit.

 

(c)The Borrower must indemnify each Finance Party against any loss or liability
which:

 

(i)that Finance Party incurs as a result of any actual or alleged breach of any
Environmental Law by any person; and

 

(ii)would not have arisen if a Finance Document had not been entered into,

 

unless it is caused by that Finance Party’s gross negligence or wilful
misconduct.

 

22.11Survey recommendations

 

The Borrower will promptly implement (and, in any event within any time period
stipulated in any such report or survey) all steps recommended to be implemented
under any environmental reports or structural surveys provided to the Agent
pursuant to schedule 2 (Conditions precedent) and notify the Agent when all such
steps have been fully implemented.

 

22.12Reports

 

The Borrower shall take all reasonable and practical steps to preserve and
enforce its rights and pursue any claims and remedies under any environmental
reports, structural surveys, the Property Reports and any Valuations.

 

23Events of Default

 

Each of the events or circumstances set out in clause 23 is an Event of Default
(save for clause 23.16).

 



 68 

 

 

23.1Non-payment

 

The Borrower does not pay on the due date any amount payable pursuant to a
Finance Document at the place and in the currency in which it is expressed to be
payable unless:

 

(a)its failure to pay is caused by:

 

(i)administrative or technical error; or

 

(ii)a Disruption Event; and

 

(b)payment is made within three Business Days of its due date.

 

23.2Financial covenants

 

Any requirement of clause 20 (Financial covenants) is not satisfied.

 

23.3Other obligations

 

(a)The Borrower does not comply with any term of:

 

(i)clause 19.6 (Notification of default);

 

(ii)clause 21.2 (Compliance with laws) 21.3 (Negative pledge) 21.8 (Change of
business) 21.13 (VAT group) and 21.14 (Taxes); or

 

(iii)clause 22.2 (Occupational Leases) or clause 22.9 (Insurances).

 

(b)A Transaction Obligor does not comply with any provision of the Finance
Documents (other than those referred to in clause 23.1, clause 23.2 and clause
23.3(a)).

 

(c)No Event of Default under clause 23.3(b) will occur if the failure to comply
is capable of remedy and is remedied within 15 Business Days of the earlier of
(i) the Agent giving notice to the Borrower and (ii) any Transaction Obligor
becoming aware of the failure to comply.

 

23.4Misrepresentation

 

(a)Any representation or statement made or deemed to be made by a Transaction
Obligor in the Finance Documents or any other document delivered by or on behalf
of any Transaction Obligor under or in connection with any Finance Document is
or proves to have been incorrect or misleading in any material respect when made
or deemed to be made.

 

(b)No Event of Default under clause 23.4(a) will occur if the failure to comply
is capable of remedy and is remedied within 10 Business Days of the Agent giving
written notice to the Borrower or the Borrower becoming aware of the failure to
comply.

 

23.5Cross default

 

(a)Any Financial Indebtedness of the Borrower is not paid when due nor within
any originally applicable grace period.

 

(b)Any Financial Indebtedness of the Borrower is declared to be or otherwise
becomes due and payable prior to its specified maturity as a result of an event
of default (however described).

 

(c)Any commitment for any Financial Indebtedness of the Borrower is cancelled or
suspended by a creditor of the Borrower as a result of an event of default
(however described).

 

 69 

 

 

(d)Any creditor of the Borrower becomes entitled to declare any Financial
Indebtedness of the Borrower due and payable prior to its specified maturity as
a result of an event of default (however described).

 

23.6Insolvency

 

(a)A Transaction Obligor:

 

(i)is unable or admits inability to pay its debts as they fall due;

 

(ii)is deemed to, or is declared to, be unable to pay its debts under applicable
law;

 

(iii)suspends or threatens to suspend making payments on any of its debts; or

 

(iv)by reason of actual or anticipated financial difficulties, commences
negotiations with one or more of its creditors (excluding any Finance Party in
its capacity as such) with a view to rescheduling any of its indebtedness.

 

(b)The value of the assets of any Transaction Obligor is less than its
liabilities (taking into account contingent and prospective liabilities).

 

(c)A moratorium is declared in respect of any indebtedness of any Transaction
Obligor. If a moratorium occurs, the ending of the moratorium will not remedy
any Event of Default covered by that moratorium.

 

23.7Insolvency proceedings

 

(a)Any corporate action, legal proceedings or other procedure or step is taken
in relation to:

 

(i)the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganisation (by way of voluntary arrangement,
scheme of arrangement or otherwise) of any Transaction Obligor;

 

(ii)a composition, compromise, assignment or arrangement with any creditor of
any Transaction Obligor;

 

(iii)the appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager or other similar officer in respect of any
Transaction Obligor or any of its assets; or    

(iv)enforcement of any Security over any assets of any Transaction Obligor,

 

or any analogous procedure or step is taken in any jurisdiction.

 

(b)Clause 23.7(a) shall not apply to any winding-up petition which is frivolous
or vexatious and is discharged, stayed or dismissed within 14 days of
commencement.

 

23.8Creditors’ process

 

Any expropriation, attachment, sequestration, distress or execution affects any
asset or assets of a Transaction Obligor and is not discharged within 14 days.

 



 70 

 

 

23.9Principal Tenant / Principal Lease Guarantor / AFW

 

(a)Any of the matters referred to in clauses 23.6 to 23.8 above occurs in
relation to the Principal Tenant, the Principal Lease Guarantor and/or AFW.

 

(b)Either or both of the Principal Tenant and the Principal Lease Guarantor
cease to be a direct or indirect subsidiary of AFW.

 

(c)If a person acquires, or persons acting in concert acquire, 50% or more of
the issued voting share capital of AFW.

 

23.10Cessation of business

 

The Borrower ceases, or threatens to cease, to carry on business except as a
result of any disposal allowed under this Agreement.

 

23.11Unlawfulness and invalidity

 

(a)It is or becomes unlawful for a Transaction Obligor to perform any of its
obligations under the Finance Documents or any Transaction Security created or
expressed to be created or evidenced by the Security Documents ceases to be
effective or any subordination created under a Subordination Agreement is or
becomes unlawful.

 

(b)Any obligation or obligations of any Transaction Obligor under any Finance
Documents are not (subject to the Legal Reservations) or cease to be legal,
valid, binding or enforceable and the cessation individually or cumulatively
materially and adversely affects the interests of the Finance Parties under the
Finance Documents.

 

(c)Any Finance Document ceases to be in full force and effect or any Transaction
Security or any subordination created under a Subordination Agreement ceases to
be legal, valid, binding, enforceable or effective or is alleged by a party to
it (other than a Finance Party) to be ineffective.

 

23.12Repudiation and rescission of agreements

 

(a)A Transaction Obligor (or any other relevant party) rescinds or purports to
rescind or repudiates or purports to repudiate a Finance Document or any of the
Transaction Security or evidences an intention to rescind or repudiate a Finance
Document or any Transaction Security.

 

(b)Any party to the Property Acquisition Documents rescinds or purports to
rescind or repudiates or purports to repudiate any of those agreements or
instruments in whole or in part.

 

23.13Compulsory purchase

 

Any part of the Property is compulsorily purchased or the applicable local
authority makes an order for the compulsory purchase of all or any part of the
Property which has or is reasonably likely to have a Material Adverse Effect.

 

23.14Major damage

 

Any part of the Property is destroyed or damaged and which has or is reasonably
likely to have a Material Adverse Effect.

 

23.15Material adverse change

 

Any event or circumstance occurs which, in the opinion of the Majority Lenders,
has or is reasonably likely to have a Material Adverse Effect.

 



 71 

 

 

23.16Acceleration

 

On and at any time after the occurrence of an Event of Default which is
continuing the Agent may, and shall if so directed by the Majority Lenders, by
notice to the Borrower:

 

(a)cancel the Total Commitments whereupon they shall immediately be cancelled;

 

(b)declare that all or part of the Loan, together with accrued interest, and all
other amounts accrued or outstanding under the Finance Documents be immediately
due and payable, whereupon they shall become immediately due and payable;

 

(c)declare that all or part of the Loan be payable on demand, whereupon they
shall immediately become payable on demand by the Agent on the instructions of
the Majority Lenders;

 

(d)declare that from such date interest shall accrue on the Loan from such date
to the date of actual payment in accordance with clause 8.3 (Default interest);
and/or

 

(e)exercise or direct the Security Agent to exercise any or all of its rights,
remedies, powers or discretions under the Finance Documents.

 

24Changes to the Lender

 

24.1Assignments and transfers by the Lenders

 

Subject to this clause 24, a Lender (Existing Lender) may:

 

(a)assign any of its rights; or

 

(b)transfer by novation any of its rights and obligations,

 

to any other person (New Lender).

 

24.2Conditions of assignment or transfer

 

(a)An assignment will only be effective on:

 

(i)receipt by the Agent (whether in the Assignment Agreement or otherwise) of
written confirmation from the New Lender (in form and substance satisfactory to
the Agent) that the New Lender will assume the same obligations to the other
Finance Parties as it would have been under if it was an Original Lender; and

 

(ii)performance by the Agent of all necessary “know your customer” or other
similar checks under all applicable laws and regulations in relation to such
assignment to a New Lender, the completion of which the Agent shall promptly
notify to the Existing Lender and the New Lender.

 

(b)A transfer will only be effective if the procedure set out in clause 24.5 is
complied with.

 

(c)If:

 

(i)a Lender assigns or transfers any of its rights or obligations under the
Finance Documents or changes its Facility Office; and

 

(ii)as a result of circumstances existing at the date the assignment, transfer
or change occurs, the Borrower would be obliged to make a payment to the New
Lender or Lender acting through its new Facility Office under clause 12 (Tax
Gross Up and indemnities) or clause 13 (Increased costs),

 



 72 

 

 

then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, transfer or change had not occurred. This clause 24.2(c)
shall not apply: in relation to clause 12.2 (Tax gross-up), to a Treaty Lender
that has included a confirmation of its scheme reference number and its
jurisdiction of tax reference in accordance with Clause 12.2(g)(ii) (Tax
gross-up) if the Borrower making the payment has not made the Borrower DTTP
Filing in respect of that Treaty Lender.

 

(d)Each New Lender, by executing the relevant Transfer Certificate or Assignment
Agreement, confirms, for the avoidance of doubt, that the Agent has authority to
execute on its behalf any amendment or waiver that has been approved by or on
behalf of the requisite Lender or Lenders in accordance with this Agreement on
or prior to the date on which the transfer or assignment becomes effective in
accordance with this Agreement and that it is bound by that decision to the same
extent as the Existing Lender would have been had it remained a Lender.

 

24.3Assignment or transfer fee

 

The New Lender shall, on the date upon which an assignment or transfer takes
effect; pay to the Agent (for its own account) a fee of £1,000.

 

24.4Limitation of responsibility of Existing Lenders

 

(a)Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

 

(i)the legality, validity, effectiveness, adequacy or enforceability of the
Finance Documents or any other documents;

 

(ii)the financial condition of the Borrower;

 

(iii)the performance and observance by the Borrower of its obligations under the
Finance Documents or any other documents; or

 

(iv)the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other document,

 

and any representations or warranties implied by law are excluded.

 

(b)Each New Lender confirms to the Existing Lender and the other Finance Parties
that it:

 

(i)has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of the Borrower and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
in connection with any Finance Document; and

 

(ii)will continue to make its own independent appraisal of the creditworthiness
of the Borrower and its related entities whilst any amount is or may be
outstanding under the Finance Documents or any Commitment is in force.

 

(c)Nothing in any Finance Document obliges an Existing Lender to:

 

(i)accept a re-transfer or re-assignment from a New Lender of any of the rights
and obligations assigned or transferred under this clause 24; or

 



 73 

 

 

(ii)support any losses directly or indirectly incurred by the New Lender by
reason of the non-performance by the Borrower of its obligations under the
Finance Documents or otherwise.

 

24.5Procedure for transfer

 

(a)Subject to the conditions set out in clause 24.2 a transfer is effected in
accordance with clause 24.5(c) when the Agent executes an otherwise duly
completed Transfer Certificate delivered to it by the Existing Lender and the
New Lender. The Agent shall, subject to clause 24.5(b), as soon as reasonably
practicable after receipt by it of a duly completed Transfer Certificate
appearing on its face to comply with the terms of this Agreement and delivered
in accordance with the terms of this Agreement, execute that Transfer
Certificate.

 

(b)The Agent shall only be obliged to execute a Transfer Certificate delivered
to it by the Existing Lender and the New Lender once it is satisfied it has
complied with all necessary “know your customer” or other similar checks under
all applicable laws and regulations in relation to the transfer to such New
Lender.

 

(c)Subject to clause 24.9, on the Transfer Date:

 

(i)to the extent that in the Transfer Certificate the Existing Lender seeks to
transfer by novation its rights and obligations under the Finance Documents each
of the Borrower and the Existing Lender shall be released from further
obligations towards one another under the Finance Documents and their respective
rights against one another under the Finance Documents shall be cancelled (being
the Discharged Rights and Obligations);

 

(ii)each of the Borrower and the New Lender shall assume obligations towards one
another and/or acquire rights against one another which differ from the
Discharged Rights and Obligations only insofar as the Borrower and the New
Lender have assumed and/or acquired the same in place of the Borrower and the
Existing Lender;

 

(iii)the Agent, the Arranger, the New Lender and other Lenders shall acquire the
same rights and assume the same obligations between themselves as they would
have acquired and assumed had the New Lender been an Original Lender with the
rights and/or obligations acquired or assumed by it as a result of the transfer
and to that extent the Agent, the Arranger and the Existing Lender shall each be
released from further obligations to each other under the Finance Documents; and

 

(iv)the New Lender shall become a Party as a Lender.

 

24.6Procedure for assignment

 

(a)Subject to the conditions set out in clause 24.2 an assignment may be
effected in accordance with clause 24.6(c) when the Agent executes an otherwise
duly completed Assignment Agreement delivered to it by the Existing Lender and
the New Lender. The Agent shall, subject to clause 24.6(b), as soon as
reasonably practicable after receipt by it of a duly completed Assignment
Agreement appearing on its face to comply with the terms of this Agreement and
delivered in accordance with the terms of this Agreement, execute that
Assignment Agreement.

 

(b)The Agent shall only be obliged to execute an Assignment Agreement delivered
to it by the Existing Lender and the New Lender once it is satisfied it has
complied with all necessary “know your customer” or other similar checks under
all applicable laws and regulations in relation to the assignment to such New
Lender.    

(c)Subject to clause 24.9, on the Transfer Date:

  



 74 

 

 

(i)the Existing Lender will assign absolutely to the New Lender the rights under
the Finance Documents expressed to be the subject of the assignment in the
Assignment Agreement;

 

(ii)the Existing Lender will be released by the Borrower and the other Finance
Parties from the obligations owed by it (Relevant Obligations) and expressed to
be the subject of the release in the Assignment Agreement; and

 

(iii)the New Lender shall become a Party as a Lender and will be bound by
obligations equivalent to the Relevant Obligations.

 

(d)Lenders may utilise procedures other than those set out in this clause 24.6
to assign their rights under the Finance Documents (but not, without the consent
of the Borrower or unless in accordance with clause 24.5, to obtain a release by
the Borrower from the obligations owed to the Borrower by the Lenders nor the
assumption of equivalent obligations by a New Lender) provided that they comply
with the conditions set out in clause 24.2.

 

24.7Copy of Transfer Certificate or Assignment Agreement to Borrower

 

The Agent shall, as soon as reasonably practicable after it has executed a
Transfer Certificate or an Assignment Agreement, send to the Borrower a copy of
that Transfer Certificate or Assignment Agreement.

 

24.8Security over Lenders’ rights

 

In addition to the other rights provided to Lenders under this clause 24, each
Lender may without consulting with or obtaining consent from the Borrower, at
any time charge, assign or otherwise create Security in or over (whether by way
of collateral or otherwise) all or any of its rights under any Finance Document
to secure obligations of that Lender including, without limitation:

 

(a)any charge, assignment or other Security to secure obligations to a federal
reserve or central bank; and

 

(b)in the case of any Lender which is a fund, any charge, assignment or other
Security granted to any holders (or trustee or representatives of holders) of
obligations owed, or securities issued, by that Lender as security for those
obligations or securities,

 

except that no such charge, assignment or Security shall:

 

(i)release a Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant charge, assignment or Security for
the Lender as a party to any of the Finance Documents; or

 

(ii)require any payments to be made by the Borrower other than or in excess of,
or grant to any person any more extensive rights than, those required to be made
or granted to the relevant Lender under the Finance Documents.

 

24.9Pro rata interest settlement

 

If the Agent has notified the Lenders that it is able to distribute interest
payments on a “pro rata basis” to Existing Lenders and New Lenders then (in
respect of any transfer pursuant to clause 24.5 or any assignment pursuant to
clause 24.6 the Transfer Date of which, in each case, is after the date of such
notification and is not on the last day of an Interest Period):

 

(a)any interest or fees in respect of the relevant participation which are
expressed to accrue by reference to the lapse of time shall continue to accrue
in favour of the Existing Lender up to but excluding the Transfer Date (Accrued
Amounts) and shall become due and payable to the Existing Lender (without
further interest accruing on them) on the last day of the current Interest
Period (or, if the Interest Period is longer than 6 Months, on the next of the
dates which falls at 6 Monthly intervals after the first day of that Interest
Period); and

 



 75 

 

 

(b)the rights assigned or transferred by the Existing Lender will not include
the right to the Accrued Amounts, so that, for the avoidance of doubt:

 

(i)when the Accrued Amounts become payable, those Accrued Amounts will be
payable to the Existing Lender; and

 

(ii)the amount payable to the New Lender on that date will be the amount which
would, but for the application of this clause 24.9, have been payable to it on
that date, but after deduction of the Accrued Amounts.

 

24.10Loan Tranches

 

Any Lender may at any time require that a Loan (or any part of such Loan) be
divided into two or more tranches, of which the aggregate weighted average
interest rate shall, as of any sale or securitisation of a Loan (or any part of
a Loan), equal the interest rate on such Loan on the date immediately prior to
such tranching, but each of which may have a different interest rate and a
different amortisation profile provided always that the impact of such division
shall not result in any additional financial obligation on the Borrower.

 

25Changes to the Transaction Obligors

 

25.1Assignments and transfer by Borrower

 

The Borrower may not assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.

 

25.2Additional Subordinated Creditors

 

(a)The Borrower may request that any person becomes a Subordinated Creditor,
with the prior approval of the Agent, by delivering to the Agent:

 

(i)a duly executed Subordination Agreement;

 

(ii)such constitutional documents, corporate authorisations and other documents
and matters as the Agent may reasonably require, in form and substance
satisfactory to the Agent, to verify that the person’s obligations are legally
binding, valid and enforceable and to satisfy any applicable legal and
regulatory requirements.

 

(b)A person referred to in clause 25.2(a) will become a Subordinated Creditor on
the date the Agent enters into the Subordination Agreement delivered under
clause 25.2(a).

 

26Role of the Agent, the Security Agent, the Arranger and the Reference Banks

 

26.1The Agent and the Security Agent

 

(a)Each of the Arranger and the Lenders appoints the Agent to act as its agent
under and in connection with the Finance Documents.

 

(b)The Security Agent declares that it holds the Security Property on trust for
the Secured Parties on the terms contained in this Agreement.

 

(c)Each of the Finance Parties authorises the Agent and the Security Agent to
perform the duties, obligations and responsibilities and to exercise the rights,
powers, authorities and discretions specifically given to the Agent and the
Security Agent (as applicable) under or in connection with the Finance Documents
together with any other incidental rights, powers, authorities and discretions.

 



 76 

 

 

26.2Enforcement through Security Agent only

 

The Secured Parties shall not have any independent power to enforce, or have
recourse to, any of the Transaction Security or to exercise any right, power,
authority or discretion arising under the Security Documents except through the
Security Agent.

 

26.3Instructions

 

(a)Each of the Agent and the Security Agent shall:

 

(i)unless a contrary indication appears in a Finance Document, exercise or
refrain from exercising any right, power, authority or discretion vested in it
as Agent or Security Agent (as applicable) in accordance with any instructions
given to it by:

 

(A)all Lenders if the relevant Finance Document stipulates the matter is an all
Lender decision; and

 

(B)in all other cases, the Majority Lenders; and

 

(ii)not be liable for any act (or omission) if it acts (or refrains from acting)
in accordance with clause 26.3(a)(i) (or, if this Agreement stipulates the
matter is a decision for any other Finance Party or group of Finance Parties,
from that Finance Party or group of Finance Parties).

 

(b)Each of the Agent and the Security Agent shall be entitled to request
instructions, or clarification of any instruction, from the Majority Lenders
(or, if the relevant Finance Document stipulates the matter is a decision for
any other Finance Party or group of Finance Parties, from that Finance Party or
group of Finance Parties) as to whether, and in what manner, it should exercise
or refrain from exercising any right, power, authority or discretion and the
Agent or Security Agent (as applicable) may refrain from acting unless and until
it receives any such instructions or clarification that it has requested.

 

(c)Save in the case of decisions stipulated to be a matter for any other Finance
Party or group of Finance Parties under the relevant Finance Document and unless
a contrary indication appears in a Finance Document, any instructions given to
the Agent or Security Agent (as applicable) by the Majority Lenders shall
override any conflicting instructions given by any other Parties and will be
binding on all Finance Parties.

 

(d)Clause 26.3(a) shall not apply:

 

(i)where a contrary indication appears in a Finance Document;

 

(ii)where a Finance Document requires the Agent or the Security Agent to act in
a specified manner or to take a specified action;

 

(iii)in respect of any provision which protects the Agent’s or Security Agent’s
own position in its personal capacity as opposed to its role of Agent or
Security Agent for the relevant Finance Parties or Secured Parties (as
applicable) including, without limitation, clause 26.6 to clause 26.11, clause
26.14 to clause 26.22 and clause 26.25 to clause 26.28;

 

(iv)in respect of the exercise of the Security Agent’s discretion to exercise a
right, power or authority under any of:

 

(A)clause 27.1 (Order of application);

 



 77 

 

 

(B)clause 27.2 (Prospective liabilities); and

 

(C)clause 27.5 (Permitted Deductions).

 

(e)If giving effect to instructions given by the Majority Lenders would (in the
Agent’s or (as applicable) the Security Agent’s opinion) have an effect
equivalent to an amendment or waiver referred to in clause 36 (Amendments and
waivers), the Agent or (as applicable) Security Agent shall not act in
accordance with those instructions unless consent to it so acting is obtained
from each Party (other than the Agent or Security Agent) whose consent would
have been required in respect of that amendment or waiver.

 

(f)In exercising any discretion to exercise a right, power or authority under
the Finance Documents where either:

 

(i)it has not received any instructions as to the exercise of that discretion;
or

 

(ii)the exercise of that discretion is subject to clause 26.3(d)(iii),

 

the Agent or Security Agent shall do so having regard to the interests of (in
the case of the Agent) all the Finance Parties and (in the case of the Security
Agent) all the Secured Parties.

 

(g)The Agent or the Security Agent (as applicable) may refrain from acting in
accordance with any instructions of any Finance Party or group of Finance
Parties until it has received any indemnification and/or security that it may in
its discretion require (which may be greater in extent than that contained in
the Finance Documents and which may include payment in advance) for any cost,
loss or liability (together with any applicable VAT) which it may incur in
complying with those instructions.

 

(h)Without prejudice to the remainder of this clause 26.3, in the absence of
instructions, each of the Agent and the Security Agent may act (or refrain from
acting) as it considers to be in the best interest of (in the case of the Agent)
the Finance Parties and (in the case of the Security Agent) the Secured Parties.

 

(i)Neither the Agent nor the Security Agent is authorised to act on behalf of a
Finance Party (without first obtaining that Finance Party’s consent) in any
legal or arbitration proceedings relating to any Finance Document. This clause
26.3(i) shall not apply to any legal or arbitration proceeding relating to the
perfection, preservation or protection of rights under the Transaction Security
Documents or enforcement of the Transaction Security or Transaction Security
Documents.

 

26.4Duties of the Agent and Security Agent

 

(a)The duties of the Agent and the Security Agent under the Finance Documents
are solely mechanical and administrative in nature.

 

(b)Subject to clause 26.4(b), each of the Agent and the Security Agent shall
promptly forward to a Party the original or a copy of any document which is
delivered to the Agent or Security Agent (as applicable) for that Party by any
other Party.

 

(c)Without prejudice to clause 24.7 (Copy of Transfer Certificate or Assignment
Agreement to Borrower), clause 26.4(a) shall not apply to any Transfer
Certificate or any Assignment Agreement.

 

(d)Except where a Finance Document specifically provides otherwise, neither the
Agent nor the Security Agent is obliged to review or check the adequacy,
accuracy or completeness of any document it forwards to another Party.

 



 78 

 

 

(e)If the Agent or the Security Agent receives notice from a Party referring to
any Finance Document, describing a Default and stating that the circumstance
described is a Default, it shall promptly notify the other Finance Parties.

 

(f)If the Agent is aware of the non-payment of any principal, interest,
commitment fee or other fee payable to a Finance Party (other than the Agent,
the Arranger or the Security Agent) under this Agreement, it shall promptly
notify the other Finance Parties.

 

(g)The Agent shall provide to the Borrower, within 5 Business Days of a request
by the Borrower (but no more frequently than once per calendar year), a list
(which may be in electronic form) setting out the names of the Lenders as at the
date of that request, their respective Commitments, the address and fax number
(and the department or officer, if any, for whose attention any communication is
to be made) of each Lender for any communication to be made or document to be
delivered under or in connection with the Finance Documents, the electronic mail
address and/or any other information required to enable the sending and receipt
of information by electronic mail or other electronic means to and by each
Lender to whom any communication under or in connection with the Finance
Documents may be made by that means and the account details of each Lender for
any payment to be distributed by the Agent to that Lender under the Finance
Documents.

 

(h)Each of the Agent and the Security Agent shall have only those duties,
obligations and responsibilities expressly specified in the Finance Documents to
which it is expressed to be a party (and no others shall be implied).

 

26.5Role of the Arranger

 

Except as specifically provided in the Finance Documents, the Arranger has no
obligations of any kind to any other Party under or in connection with any
Finance Document.

 

26.6No fiduciary duties

 

(a)Nothing in any Finance Document constitutes:

 

(i)the Agent or the Arranger as a trustee or fiduciary of any other person; or

 

(ii)the Security Agent as an agent, trustee or fiduciary of any Transaction
Obligor.

 

(b)None of the Agent, the Security Agent or the Arranger shall be bound to
account to any other Finance Party or (in the case of the Security Agent) any
Secured Party or the profit element of any sum received by it for its own
account.

 

26.7Business with Transaction Obligors

 

The Agent, the Security Agent and the Arranger may accept deposits from, lend
money to and generally engage in any kind of banking or other business with any
Transaction Obligor or Affiliate of a Transaction Obligor.

 

26.8Rights and discretions

 

(a)Each of the Agent and the Security Agent may:

 

(i)rely on any representation, communication, notice or document believed by it
to be genuine, correct and appropriately authorised;

 

(ii)assume that:

 



 79 

 

 

(A)any instructions received by it from the Majority Lenders, any Finance
Parties or any group of Finance Parties are duly given in accordance with the
terms of the Finance Documents; and

 

(B)unless it has received notice of revocation, that those instructions have not
been revoked; and

 

(iii)rely on a certificate from any person:

 

(A)as to any matter of fact or circumstance which might reasonably be expected
to be within the knowledge of that person; or

 

(B)to the effect that such person approves of any particular dealing,
transaction, step, action or thing,

 

as sufficient evidence that that is the case and, in the case of clause
26.8(a)(iii), may assume the truth and accuracy of that certificate.

 

(b)Each of the Agent and the Security Agent may assume (unless it has received
notice to the contrary in its capacity as agent or security trustee for the
Finance Parties or Secured Parties) that:

 

(i)no Default has occurred (unless, in the case of the Agent, it has actual
knowledge of a Default arising under clause 23.1 (Non-payment));

 

(ii)any right, power, authority or discretion vested in any Party or any group
of Finance Parties has not been exercised; and

 

(iii)any notice or request made by the Borrower (other than a Utilisation
Request) is made on behalf of and with the consent and knowledge of all the
Transaction Obligors.

 

(c)Each of the Agent and the Security Agent may engage and pay for the advice or
services of any lawyers, accountants, tax advisers, surveyors or other
professional advisers or experts.

 

(d)Without prejudice to the generality of clause 26.8(c) or clause 26.8(e), each
of the Agent and the Security Agent may at any time engage and pay for the
services of any lawyers to act as independent counsel to the Agent or Security
Agent (as applicable), (and so separate from any lawyers instructed by the
Lenders) if the Agent or Security Agent (as applicable), in its reasonable
opinion deems this to be desirable.

 

(e)Each of the Agent and the Security Agent may rely on the advice or services
of any lawyers, accountants, tax advisers, surveyors or other professional
advisers or experts (whether obtained by the Agent or by the Security Agent or
by any other Party) and shall not be liable for any damages, costs or losses to
any person, any diminution in value or any liability whatsoever arising as a
result of its so relying.

 

(f)Each of the Agent and the Security Agent may act in relation to the Finance
Documents and the Security Property through its officers, employees and agents
and shall not:

 

(i)be liable for any error of judgment made by any such person; or

 

(ii)be bound to supervise, or be in any way responsible for any loss incurred by
reason of misconduct, omission or default on the part, of any such person,

 

unless such error or such loss was directly caused by the Agent’s or the
Security Agent’s (as applicable) gross negligence or wilful misconduct.

 



 80 

 

 

(g)Unless a Finance Document expressly provides otherwise each of the Agent and
the Security Agent may disclose to any other Party any information it reasonably
believes it has received as agent or security trustee under the Finance
Documents.

 

(h)Notwithstanding any other provision of any Finance Document to the contrary,
none of the Agent, the Security Agent or the Arranger is obliged to do or omit
to do anything if it would, or might in its reasonable opinion, constitute a
breach of any law or regulation or a breach of a fiduciary duty or duty of
confidentiality.

 

(i)Notwithstanding any provision of any Finance Document to the contrary,
neither the Agent nor the Security Agent is obliged to expend or risk its own
funds or otherwise incur any financial liability in the performance of its
duties, obligations or responsibilities or the exercise of any right, power,
authority or discretion if it has grounds for believing the repayment of such
funds or adequate indemnity against, or security for, such risk or liability is
not reasonably assured to it.

 

26.9Responsibility for documentation

 

None of the Agent, the Security Agent or the Arranger, is responsible or liable
for:

 

(a)the adequacy, accuracy or completeness of any information (whether oral or
written) supplied by the Agent, the Security Agent, the Arranger, a Transaction
Obligor or any other person in or in connection with any Finance Document or the
Property Reports or the transactions contemplated in the Finance Documents or
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document; or

 

(b)the legality, validity, effectiveness, adequacy or enforceability of any
Finance Document or the Security Property or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document or the Security Property; or

 

(c)any determination as to whether any information provided or to be provided to
any Finance Party or Secured Party is non-public information the use of which
may be regulated or prohibited by applicable law or regulation relating to
insider dealing or otherwise.

 

26.10No duty to monitor

 

Neither, the Agent nor the Security Agent shall not be bound to enquire:

 

(a)whether or not any Default has occurred;

 

(b)as to the performance, default or any breach by any Party of its obligations
under any Finance Document; or

 

(c)whether any other event specified in any Finance Document has occurred.

 

26.11Exclusion of liability

 

(a)Without limiting clause 26.11(b) (and without prejudice to any other
provision of any Finance Document excluding or limiting the liability of the
Agent, the Security Agent or any Receiver or Delegate), none of the Agent, the
Security Agent nor any Receiver or Delegate will be liable (including, without
limitation, for negligence or any other category of liability whatsoever) for:

 

(i)any damages, costs or losses to any person, any diminution in value, or any
liability whatsoever arising as a result of taking or not taking any action
under or in connection with any Finance Document or the Security Property,
unless directly caused by its gross negligence or wilful misconduct;

 



 81 

 

 

(ii)exercising, or not exercising, any right, power, authority or discretion
given to it by, or in connection with, any Finance Document, the Security
Property or any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with, any Finance Document
or the Security Property;

 

(iii)any shortfall which arises on the enforcement or realisation of the
Security Property; or

 

(iv)without prejudice to the generality of clause 26.11(a)(i) to clause
26.11(a)(iii), any damages, costs or losses to any person, any diminution in
value or any liability whatsoever arising as a result of:

 

(A)any act, event or circumstance not reasonably within its control; or

 

(B)the general risks of investment in, or the holding of assets in, any
jurisdiction,

 

including (in each case and without limitation) such damages, costs, losses,
diminution in value or liability arising as a result of: nationalisation,
expropriation or other governmental actions; any regulation, currency
restriction, devaluation or fluctuation; market conditions affecting the
execution or settlement of transactions or the value of assets (including any
Disruption Event); breakdown, failure or malfunction of any third party
transport, telecommunications, computer services or systems; natural disasters
or acts of God; war, terrorism, insurrection or revolution; or strikes or
industrial action.

 

(b)No Party (other than the Agent, the Security Agent, that Receiver or that
Delegate (as applicable)) may take any proceedings against any officer, employee
or agent of the Agent, the Security Agent, a Receiver or a Delegate, in respect
of any claim it might have against the Agent, the Security Agent, a Receiver or
a Delegate or in respect of any act or omission of any kind by that officer,
employee or agent in relation to any Finance Document or any Security Property
and any officer, employee or agent of the Agent, the Security Agent, a Receiver
or a Delegate may rely on this clause subject to clause 1.4 (Third Party Rights)
and the provisions of the Third Parties Act.

 

(c)Neither the Agent nor the Security Agent will not be liable for any delay (or
any related consequences) in crediting an account with an amount required under
the Finance Documents to be paid by the Agent or the Security Agent (as
applicable) if the Agent or Security Agent (as applicable) has taken all
necessary steps as soon as reasonably practicable to comply with the regulations
or operating procedures of any recognised clearing or settlement system used by
the Agent or the Security Agent (as applicable) for that purpose.

 

(d)Nothing in this Agreement shall oblige the Agent, the Security Agent or the
Arranger to carry out:

 

(i)any “know your customer” or other checks in relation to any person; or

 

(ii)any check on the extent to which any transaction contemplated by this
Agreement might be unlawful for any Finance Party,

 

on behalf of any Finance Party and each Finance Party confirms to the Agent, the
Security Agent and the Arranger that it is solely responsible for any such
checks it is required to carry out and that it may not rely on any statement in
relation to such checks made by the Agent, the Security Agent or the Arranger.

 



 82 

 

 

(e)Without prejudice to any provision of any Finance Document excluding or
limiting the liability of the Agent, the Security Agent, any Receiver or
Delegate, any liability of the Agent, the Security Agent, any Receiver or
Delegate arising under or in connection with any Finance Document or the
Security Property shall be limited to the amount of actual loss which has been
finally judicially determined to have been suffered (as determined by reference
to the date of default of the Agent, the Security Agent, Receiver or Delegate
or, if later, the date on which the loss arises as a result of such default) but
without reference to any special conditions or circumstances known to the Agent,
the Security Agent, any Receiver or Delegate at any time which increase the
amount of that loss. In no event shall the Agent, the Security Agent, any
Receiver or Delegate be liable for any loss of profits, goodwill, reputation,
business opportunity or anticipated saving, or for special, punitive, indirect
or consequential damages, whether or not the Agent, the Security Agent, the
Receiver or Delegate has been advised of the possibility of such loss or
damages.

  

26.12Lenders’ indemnity to the Agent and Security Agent

 

(a)Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the Agent, the Security
Agent and every Receiver and every Delegate, within three Business Days of
demand, against any cost, loss or liability (including, without limitation, for
negligence or any other category of liability whatsoever) incurred by any of
them (otherwise than by reason of the Agent’s, Security Agent’s Receiver’s or
Delegate’s gross negligence or wilful misconduct) (or, in the case of any cost,
loss or liability pursuant to clause 30.10 (Disruption to Payment Systems etc),
notwithstanding the Agent’s negligence, gross negligence or any other category
of liability whatsoever but not including any claim based on the fraud of the
Agent) in acting as Agent, Security Agent, Receiver or Delegate under the
Finance Documents (unless the relevant Agent, Security Agent, Receiver or
Delegate has been reimbursed by the Borrower pursuant to a Finance Document).

 

(b)Subject to clause 26.12(c), the Borrower shall immediately on demand
reimburse any Lender for any payment that Lender makes to the Agent or the
Security Agent pursuant to clause 26.12(a).

 

(c)Clause 26.12(b) shall not apply to the extent that the indemnity payment in
respect of which the Lender claims reimbursement relates to a liability of the
Agent or the Security Agent to the Borrower.

 

26.13Resignation of the Agent and the Security Agent

 

(a)Each of the Agent and the Security Agent may resign and appoint one of its
Affiliates acting through an office as successor by giving notice to the other
Finance Parties and the Borrower.

 

(b)Alternatively the Agent or the Security Agent may resign by giving 30 days’
notice to the other Finance Parties and the Borrower, in which case the Majority
Lenders (after consultation with the other Finance Parties and the Borrower) may
appoint a successor Agent or Security Agent (as applicable).

 

(c)If the Majority Lenders have not appointed a successor Agent or Security
Agent in accordance with clause 26.13(b) within 20 Business Days after notice of
resignation was given, the retiring Agent or Security Agent (as applicable)
(after consultation with the other Finance Parties and Borrower) may appoint a
successor Agent or Security Agent (as applicable).

 

(d)If the Agent wishes to resign because (acting reasonably) it has concluded
that it is no longer appropriate for it to remain as agent and the Agent is
entitled to appoint a successor Agent under clause 26.13(c), the Agent may (if
it concludes (acting reasonably) that it is necessary to do so in order to
persuade the proposed successor Agent to become a party to this Agreement as
Agent) agree with the proposed successor Agent amendments to this clause 26 and
any other term of this Agreement dealing with the rights or obligations of the
Agent consistent with then current market practice for the appointment and
protection of corporate trustees together with any reasonable amendments to the
agency fee payable under this Agreement which are consistent with the successor
Agent’s normal fee rates and those amendments will bind the Parties.

  



 83 

 

 

(e)The retiring Agent or Security Agent (as applicable) shall, at its own cost,
make available to the successor Agent or Security Agent (as applicable) such
documents and records and provide such assistance as the successor Agent or
Security Agent may reasonably request for the purposes of performing its
functions as Agent or Security Agent (as applicable) under the Finance
Documents. The Borrower shall, within three Business Days of demand, reimburse
the retiring Agent or Security Agent (as applicable) for the amount of all costs
and expenses (including legal fees) properly incurred by it in making available
such documents and records and providing such assistance.

 

(f)The resignation notice of the Agent or Security Agent (as applicable) shall
only take effect upon:

 

(i)the appointment of a successor; and

 

(ii)(in the case of the Security Agent) the transfer of the Security Property to
that successor.

 

(g)Upon the appointment of a successor, the retiring Agent or Security Agent (as
applicable) shall be discharged from any further obligation in respect of the
Finance Documents (other than its obligations under clause 26.26(b) and clause
26.13(e)) but shall remain entitled to the benefit of clause 14.3 (Indemnity to
the Agent), clause 14.4 (Indemnity to the Security Agent) and this clause 26
(and any fees for the account of the retiring Agent or Security Agent (as
applicable) shall cease to accrue from (and shall be payable on) that date). Any
successor and each of the other Parties shall have the same rights and
obligations amongst themselves as they would have had if such successor had been
an original Party.

 

(h)After consultation with the Borrower, the Majority Lenders may, by giving 30
days’ notice to the Agent or Security Agent (as applicable), require it to
resign in accordance with clause 26.13(b). In this event, the Agent or Security
Agent (as applicable) shall resign in accordance with clause 26.13(b).

 

(i)The Agent shall resign in accordance with clause 26.13(b) (and, to the extent
applicable, shall use reasonable endeavours to appoint a successor Agent
pursuant to clause 26.13(c)) if on or after the date which is three months
before the earliest FACTA Application Date relating to any payment to the Agent
under the Finance Documents, either:

 

(i)the Agent fails to respond to a request under clause 12.8 (FATCA Information)
and the Borrower or a Lender reasonably believes that the Agent will not be (or
will have ceased to be) a FATCA Exempt Party on or after that FATCA Application
Date;

 

(ii)the information supplied by the Agent pursuant to clause 12.8 (FATCA
Information) indicates that the Agent will not be (or will have ceased to be) a
FATCA Exempt Party on or after that FATCA Application Date; or

 

(iii)the Agent notifies the Borrower and the Lenders that the Agent will not be
(or will have ceased to be) a FATCA Exempt Party on or after that FATCA
Application Date,

 

and (in each case) the Borrower or a Lender reasonably believes that a Party
will be required to make a FATCA Deduction that would not be required if the
Agent were a FATCA Exempt Party, and the Borrower or that Lender, by notice to
the Agent, requires it to resign.

 



 84 

 

 

26.14Confidentiality

 

(a)In acting as agent or trustee for the Finance Parties, the Agent or Security
Agent (as applicable) shall be regarded as acting through its agency division
which shall be treated as a separate entity from any other of its divisions or
departments.

 

(b)If information is received by another division or department of the Agent or
Security Agent, it may be treated as confidential to that division or department
and the Agent or Security Agent (as applicable) shall not be deemed to have
notice of it.

 

(c)Notwithstanding any other provision of any Finance Document to the contrary,
none of the Agent, the Security Agent or the Arranger is obliged to disclose to
any other person (i) any confidential information or (ii) any other information
if the disclosure would, or might in its reasonable opinion, constitute a breach
of any law or regulation or a breach of a fiduciary duty.

 

26.15Relationship with the other Finance Parties

 

(a)Subject to clause 24.9 (Pro rata interest settlement), the Agent may treat
the person shown in its records as Lender at the opening of business (in the
place of the Agent’s principal office as notified to the Finance Parties from
time to time) as the Lender acting through its Facility Office:

 

(i)entitled to or liable for any payment due under any Finance Document on that
day; and

 

(ii)entitled to receive and act upon any notice, request, document or
communication or make any decision or determination under any Finance Document
made or delivered on that day,

 

unless it has received not less than 5 Business Days’ prior notice from that
Lender to the contrary in accordance with the terms of this Agreement.

 

(b)Any Lender may by notice to the Agent appoint a person to receive on its
behalf all notices, communications, information and documents to be made or
despatched to that Lender under the Finance Documents. Such notice shall contain
the address, fax number and (where communication by electronic mail or other
electronic means is permitted under clause 32.5 (Electronic communication))
electronic mail address and/or any other information required to enable the
sending and receipt of information by that means (and, in each case, the
department or officer, if any, for whose attention communication is to be made)
and be treated as a notification of a substitute address, fax number, electronic
mail address, department and officer by that Lender for the purposes of clause
32.2 (Addresses) and clause 32.5(a)(ii) (Electronic communication) and the Agent
shall be entitled to treat such person as the person entitled to receive all
such notices, communications, information and documents as though that person
were that Lender.

 

(c)Each Finance Party shall supply the Security Agent with any information that
the Security Agent may reasonably specify as being necessary or desirable to
enable the Security Agent to perform its functions as Security Agent.

 

26.16Credit appraisal by the Lenders

 

Without affecting the responsibility of the Borrower for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms to the Agent, the Security Agent and the Arranger that it has been, and
will continue to be, solely responsible for making its own independent appraisal
and investigation of all risks arising under or in connection with any Finance
Document including but not limited to:

 

(a)the financial condition, status and nature of the Borrower;

 



 85 

 

 

(b)the legality, validity, effectiveness, adequacy or enforceability of any
Finance Document, the Security Property and any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document or the Security Property;

 

(c)whether that Finance Party has recourse, and the nature and extent of that
recourse, against any Party or any of its respective assets under or in
connection with any Finance Document, the Security Property, the transactions
contemplated by the Finance Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document or the Security Property;

 

(d)the adequacy, accuracy or completeness of the Property Reports and any other
information provided by the Agent, the Security Agent, any Party or by any other
person under or in connection with any Finance Document, the transactions
contemplated by any Finance Document or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document; and

 

(e)the right or title of any person in or to, or the value or sufficiency of any
part of, the Security Assets, the priority of any of the Transaction Security or
the existence of any Security affecting the Security Assets.

 

26.17Agent’s and Security Agent’s management time

 

(a)Any amount payable to the Agent or Security Agent under clause 14.3
(Indemnity to the Agent), clause 14.4 (Indemnity to the Security Agent), clause
16 (Costs and expenses) and clause 26.12 shall include the cost of utilising the
management time or other resources of the Agent or Security Agent (as
applicable) and will be calculated on the basis of such reasonable daily or
hourly rates as the Agent or Security Agent may notify to the Borrower and the
other Finance Parties, and is in addition to any fee paid or payable to the
Agent or Security Agent under clause 11 (Fees).

 

(b)Without prejudice to clause 26.17(a), in the event of:

 

(i)a Default;

 

(ii)the Security Agent being requested by a Transaction Obligor or the Majority
Lenders to undertake duties which the Security Agent and the Borrower agree to
be of an exceptional nature or outside the scope of the normal duties of the
Security Agent under the Finance Documents; or

 

(iii)the Security Agent and the Borrower agreeing that it is otherwise
appropriate in the circumstances,

 

the Borrower shall pay to the Security Agent any additional remuneration that
may be agreed between them or determined pursuant to clause 26.17(c).

 

(c)If the Security Agent and the Borrower fail to agree upon the nature of the
duties, or upon the additional remuneration referred to in clause 26.17(b) or
whether additional remuneration is appropriate in the circumstances, any dispute
shall be determined by an investment bank (acting as an expert and not as an
arbitrator) selected by the Security Agent and approved by the Borrower or,
failing approval, nominated (on the application of the Security Agent) by the
President for the time being of the Law Society of England and Wales (the costs
of the nomination and of the investment bank being payable by the Borrower) and
the determination of any investment bank shall be final and binding upon the
Parties.

 



 86 

 

 

26.18Deduction from amounts payable by the Agent

 

If any Party owes an amount to the Agent under the Finance Documents the Agent
may, after giving notice to that Party, deduct an amount not exceeding that
amount from any payment to that Party which the Agent would otherwise be obliged
to make under the Finance Documents and apply the amount deducted in or towards
satisfaction of the amount owed. For the purposes of the Finance Documents that
Party shall be regarded as having received any amount so deducted.

 

26.19Reliance and engagement letters

 

Each Finance Party and Secured Party confirms that each of the Arranger, the
Agent and the Security Agent has authority to accept on its behalf (and ratifies
the acceptance on its behalf of any letters or reports already accepted by the
Arranger, the Agent or the Security Agent) the terms of any reliance letter or
engagement letters relating to the Property Reports or any reports or letters
provided by accountants, auditors or providers of due diligence reports in
connection with the Finance Documents or the transactions contemplated in the
Finance Documents and to bind it in respect of those Property Reports, reports
or letters and to sign such letters on its behalf and further confirms that it
accepts the terms and qualifications set out in such letters.

 

26.20No responsibility to perfect Transaction Security

 

The Security Agent shall not be liable for any failure to:

 

(a)require the deposit with it of any deed or document certifying, representing
or constituting the title of any Transaction Obligor to any of the Security
Assets;

 

(b)obtain any licence, consent or other authority for the execution, delivery,
legality, validity, enforceability or admissibility in evidence of any Finance
Document or the Transaction Security;

 

(c)register, file or record or otherwise protect any of the Transaction Security
(or the priority of any of the Transaction Security) under any law or regulation
or to give notice to any person of the execution of any Finance Document or of
the Transaction Security;

 

(d)take, or to require any Transaction Obligor to take, any step to perfect its
title to any of the Security Assets or to render the Transaction Security
effective or to secure the creation of any ancillary Security under any law or
regulation; or

 

(e)require any further assurance in relation to any Security Document.

 

26.21Insurance by Security Agent

 

(a)The Security Agent shall not be obliged:

 

(i)to insure any of the Security Assets;

 

(ii)to require any other person to maintain any insurance; or

 

(iii)to verify any obligation to arrange or maintain insurance contained in any
Finance Document

 

and the Security Agent shall not be liable for any damages, costs or losses to
any person as a result of the lack of, or inadequacy of, any such insurance.

 

(b)Where the Security Agent is named on any insurance policy as an insured
party, it shall not be liable for any damages, costs or losses to any person as
a result of its failure to notify the insurers of any material fact relating to
the risk assumed by such insurers or any other information of any kind, unless
the Majority Lenders request it to do so in writing and the Security Agent fails
to do so within 14 days after receipt of that request.

 



 87 

 



 

26.22Custodians and nominees

 

The Security Agent may appoint and pay any person to act as a custodian or
nominee on any terms in relation to any asset of the trust as the Security Agent
may determine, including for the purpose of depositing with a custodian this
Agreement or any document relating to the trust created under this Agreement and
the Security Agent shall not be responsible for any loss, liability, expense,
demand, cost, claim or proceedings incurred by reason of the misconduct,
omission or default on the part of any person appointed by it under this
Agreement or be bound to supervise the proceedings or acts of any person.

 

26.23Delegation by the Security Agent

 

(a)Each of the Security Agent, any Receiver and any Delegate may, at any time,
delegate by power of attorney or otherwise to any person for any period, all or
any right, power, authority or discretion vested in it in its capacity as such.

 

(b)That delegation may be made upon any terms and conditions (including the
power to sub-delegate) and subject to any restrictions that the Security Agent,
that Receiver or that Delegate (as the case may be) may, in its discretion,
think fit in the interests of the Secured Parties.

 

(c)No Security Agent, Receiver or Delegate shall be bound to supervise, or be in
any way responsible for any damages, costs or losses incurred by reason of any
misconduct, omission or default on the part of, any such delegate or
sub-delegate.

 

26.24Additional Security Agents

 

(a)The Security Agent may at any time appoint (and subsequently remove) any
person to act as a separate trustee or as a co-trustee jointly with it:

 

(i)if it considers that appointment to be in the interests of the Secured
Parties;

 

(ii)for the purposes of conforming to any legal requirement, restriction or
condition which the Security Agent deems to be relevant; or

 

(iii)for obtaining or enforcing any judgment in any jurisdiction,

 

and the Security Agent shall give prior notice to the Borrower and the Finance
Parties of that appointment.

 

(b)Any person so appointed shall have the rights, powers, authorities and
discretions (not exceeding those given to the Security Agent under or in
connection with the Finance Documents) and the duties, obligations and
responsibilities that are given or imposed by the instrument of appointment.

 

(c)The remuneration that the Security Agent may pay to that person, and any
costs and expenses (together with any applicable VAT) incurred by that person in
performing its functions pursuant to that appointment shall, for the purposes of
this Agreement, be treated as costs and expenses incurred by the Security Agent.

 

26.25Acceptance of title

 

The Security Agent shall be entitled to accept without enquiry, and shall not be
obliged to investigate, any right and title that any Transaction Obligor may
have to any of the Security Assets and shall not be liable for or bound to
require any Transaction Obligor to remedy any defect in its right or title.

 



 88 

 

 



26.26Winding up of trust

 

If the Security Agent, with the approval of the Agent, determines that:

 

(a)all of the Secured Liabilities and all other obligations secured by the
Security Documents have been fully and finally discharged; and

 

(b)no Secured Party is under any commitment, obligation or liability (actual or
contingent) to make advances or provide other financial accommodation to the
Borrower pursuant to the Finance Documents,

 

then:

 

(i)the trusts set out in this Agreement shall be wound up and the Security Agent
shall release, without recourse or warranty, all of the Transaction Security and
the rights of the Security Agent under each of the Security Documents; and

 

(ii)any Security Agent which has resigned pursuant to clause 26.13 shall
release, without recourse or warranty, all of its rights under each Security
Document.

 

26.27Powers supplemental to Trustee Acts

 

The rights, powers, authorities and discretions given to the Security Agent
under or in connection with the Finance Documents shall be supplemental to the
Trustee Act 1925 and the Trustee Act 2000 and in addition to any which may be
vested in the Security Agent by law or regulation or otherwise.

 

26.28Disapplication of Trustee Acts

 

Section 1 of the Trustee Act 2000 shall not apply to the duties of the Security
Agent in relation to the trusts constituted by this Agreement. Where there are
any inconsistencies between the Trustee Act 1925 or the Trustee Act 2000 and the
provisions of this Agreement, the provisions of this Agreement shall, to the
extent permitted by law and regulation, prevail and, in the case of any
inconsistency with the Trustee Act 2000, the provisions of this Agreement shall
constitute a restriction or exclusion for the purposes of that Act.

 

26.29Role of Reference Banks

 

(a)No Reference Bank is under any obligation to provide a quotation or any other
information to the Agent.

 

(b)No Reference Bank will be liable for any action taken by it under or in
connection with any Finance Document, or for any Reference Bank Quotation,
unless directly caused by its gross negligence or wilful misconduct.

 

(c)No Party (other than the relevant Reference Bank) may take any proceedings
against any officer, employee or agent of any Reference Bank in respect of any
claim it might have against that Reference Bank or in respect of any act or
omission of any kind by that officer, employee or agent in relation to any
Finance Document, or to any Reference Bank Quotation, and any office, employee
of agent of each Reference Bank may rely on this clause 26.29 subject to clause
1.4 (Third party rights) and the provisions of the Third Parties Act.

 

26.30Third party Reference Banks

 

A Reference Bank which is not a Party may rely on clause 26.29, clause 36.3
(Other exceptions) and clause 39 (Confidentiality of Funding Rates and Reference
Bank Quotations) subject to clause 1.4 (Third party rights) and the provisions
of the Third Parties Act.

 



 89 

 

 

27Application of proceeds

 

27.1Order of application



 

Subject to clause 27.2, all amounts from time to time received or recovered by
the Security Agent pursuant to the terms of any Finance Document or in
connection with the realisation or enforcement of all or any part of the
Transaction Security (for the purposes of this clause 27, the Recoveries) shall
be held by the Security Agent on trust to apply them at any time as the Security
Agent (in its discretion) sees fit, to the extent permitted by applicable law
(and subject to the provisions of this clause 27), in the following order:

  

(a)in discharging any sums owing to the Security Agent, any Receiver or any
Delegate;

 

(b)in payment of all costs and expenses incurred by the Agent or any Secured
Party in connection with any realisation or enforcement of the Transaction
Security taken in accordance with the terms of this Agreement; and

 

(c)in payment to the Agent for application in accordance with clause 30.5
(Partial payments).

 

27.2Prospective liabilities

 

Following acceleration in accordance with Clause 23.16 the Security Agent may,
in its discretion, hold any amount of the Recoveries in an interest bearing
suspense or impersonal account(s) in the name of the Security Agent with such
financial institution (including itself) and for so long as the Security Agent
shall think fit (the interest being credited to the relevant account) for later
application under clause 27.1 in respect of:

 

(a)any sum to the Security Agent, any Receiver or any Delegate; and

 

(b)any part of the Secured Liabilities,

 

that the Security Agent reasonably considers, in each case, might become due or
owing at any time in the future.

 

27.3Investment of proceeds

 

Prior to the application of the proceeds of the Recoveries in accordance with
clause 27.1 the Security Agent may, in its discretion, hold all or part of those
proceeds in an interest bearing suspense or impersonal account(s) in the name of
the Security Agent with such financial institution (including itself) and for so
long as the Security Agent shall think fit (the interest being credited to the
relevant account) pending the application from time to time of those moneys in
the Security Agent’s discretion in accordance with the provisions of this clause
27.3.

 

27.4Currency Conversion

 

(a)For the purpose of, or pending the discharge of, any of the Secured
Liabilities the Security Agent may convert any moneys received or recovered by
the Security Agent from one currency to another, at a market rate of exchange.

 

(b)The obligations of any Transaction Obligor to pay in the due currency shall
only be satisfied to the extent of the amount of the due currency purchased
after deducting the costs of conversion.

 

27.5Permitted Deductions

 

The Security Agent shall be entitled, in its discretion:

 



 90 

 

 



(a)to set aside by way of reserve amounts required to meet, and to make and pay,
any deductions and withholdings (on account of taxes or otherwise) which it is
or may be required by any applicable law to make from any distribution or
payment made by it under this Agreement; and

 

(b)to pay all Taxes which may be assessed against it in respect of any of the
Security Assets, or as a consequence of performing its duties, or by virtue of
its capacity as Security Agent under any of the Finance Documents or otherwise
(other than in connection with its remuneration for performing its duties under
this Agreement).

 

27.6Good Discharge

 

(a)Any payment to be made in respect of the Secured Liabilities by the Security
Agent may be made to the Agent on behalf of the Finance Parties and any payment
made in that way shall be a good discharge, to the extent of that payment, by
the Security Agent.

 

(b)The Security Agent is under no obligation to make the payments to the Agent
under clause 27.6(a) in the same currency as that in which the obligations and
liabilities owing to the relevant Finance Party are denominated.

 

28Conduct of business by the Finance Parties

 

No provision of this Agreement will:

 

(a)interfere with the right of any Finance Party to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit;

 

(b)oblige any Finance Party to investigate or claim any credit, relief,
remission or repayment available to it or the extent, order and manner of any
claim; or

 

(c)oblige any Finance Party to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.

 

29Sharing among the Finance Parties

 

29.1Payments to Finance Parties

 

If a Finance Party (Recovering Finance Party) receives or recovers any amount
from the Borrower other than in accordance with clause 30 (Payment mechanics)
(Recovered Amount) and applies that amount to a payment due under the Finance
Documents then:

 

(a)the Recovering Finance Party shall, within 3 Business Days, notify details of
the receipt or recovery to the Agent;

 

(b)the Agent shall determine whether the receipt or recovery is in excess of the
amount the Recovering Finance Party would have been paid had the receipt or
recovery been received or made by the Agent and distributed in accordance with
clause 30 (Payment mechanics), without taking account of any Tax which would be
imposed on the Agent in relation to the receipt, recovery or distribution; and

 

(c)the Recovering Finance Party shall, within 3 Business Days of demand by the
Agent, pay to the Agent an amount (Sharing Payment) equal to such receipt or
recovery less any amount which the Agent determines may be retained by the
Recovering Finance Party as its share of any payment to be made, in accordance
with clause 30.5 (Partial payments).

  



 91 

 

  

29.2Redistribution of payments

 

The Agent shall treat the Sharing Payment as if it had been paid by the Borrower
and distribute it between the Finance Parties (other than the Recovering Finance
Party) (Sharing Finance Parties) in accordance with clause 30.5 (Partial
payments) towards the obligations of the Borrower to the Sharing Finance
Parties.

 

29.3Recovering Finance Party’s rights

 

On a distribution by the Agent under clause 29.2 of a payment received by a
Recovering Finance Party from the Borrower, as between the Borrower and the
Recovering Finance Party, an amount of the Recovered Amount equal to the Sharing
Payment will be treated as not having been paid by the Borrower.

 

29.4Reversal of redistribution

 

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:

 

(a)each Sharing Finance Party shall, upon request of the Agent, pay to the Agent
for the account of that Recovering Finance Party an amount equal to the
appropriate part of its share of the Sharing Payment (together with an amount as
is necessary to reimburse that Recovering Finance Party for its proportion of
any interest on the Sharing Payment which that Recovering Finance Party is
required to pay) (Redistributed Amount); and

 

(b)as between the Borrower and each relevant Sharing Finance Party, an amount
equal to the relevant Redistributed Amount will be treated as not having been
paid by the Borrower.

 

29.5Exceptions

 

(a)This clause 29 shall not apply to the extent that the Recovering Finance
Party would not, after making any payment pursuant to this clause, have a valid
and enforceable claim against the Borrower.

 

(b)A Recovering Finance Party is not obliged to share with any other Finance
Party any amount which the Recovering Finance Party has received or recovered as
a result of taking legal or arbitration proceedings, if:

 

(i)it notified that other Finance Party of the legal or arbitration proceedings;
and

 

(ii)that other Finance Party had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.

 

30Payment mechanics

 

30.1Payments to the Agent

 

(a)On each date on which the Borrower or a Lender is required to make a payment
under a Finance Document, the Borrower or Lender shall make the same available
to the Agent (unless a contrary indication appears in a Finance Document) for
value on the due date at the time and in such funds specified by the Agent as
being customary at the time for settlement of transactions in the relevant
currency in the place of payment.

 

(b)Payment shall be made to such account in the principal financial centre of
the country of that currency (or, in relation to euro, in a principal financial
centre in such Participating Member State or London, as specified by the Agent)
and with such bank as the Agent, in each case, specifies.

 



 92 

 

 



30.2Distributions by the Agent

 

Each payment received by the Agent under the Finance Documents for another Party
shall, subject to clause 30.3 and clause 30.4 be made available by the Agent as
soon as practicable after receipt to the Party entitled to receive payment in
accordance with this Agreement (in the case of a Lender, for the account of its
Facility Office), to such account as that Party may notify to the Agent by not
less than 5 Business Days’ notice with a bank specified by that Party in the
principal financial centre of the country of that currency (or, in relation to
euro, the principal financial centre of a Participating Member State or London,
as specified by that Party).

 

30.3Distributions to the Borrower

 

The Agent may (with the consent of the Borrower or in accordance with clause 31
(Set-off)) apply any amount received by it for the Borrower in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from the Borrower under the Finance Documents or in or towards purchase of any
amount of any currency to be so applied.

 

30.4Clawback and pre-funding

 

(a)Where a sum is to be paid to the Agent under the Finance Documents for
another Party, the Agent is not obliged to pay that sum to that other Party (or
to enter into or perform any related exchange contract) until it has been able
to establish to its satisfaction that it has actually received that sum.

 

(b)Unless clause 30.4(c) applies, if the Agent pays an amount to another Party
and it proves to be the case that the Agent had not actually received that
amount, then the Party to whom that amount (or the proceeds of any related
exchange contract) was paid by the Agent shall on demand refund the same to the
Agent together with interest on that amount from the date of payment to the date
of receipt by the Agent, calculated by the Agent to reflect its cost of funds.

 

(c)If the Agent has notified the Lenders that it is willing to make available
amounts for the account of the Borrower before receiving funds from the Lenders
then if and to the extent that the Agent does so but it proves to be the case
that it does not then receive funds from a Lender in respect of a sum which it
paid to the Borrower:

 

(i)the Agent shall notify the Borrower of that Lender’s identity and the
Borrower to whom that sum was made available shall on demand refund it to the
Agent; and

 

(ii)the Lender by whom those funds should have been made available or, if that
Lender fails to do so, the Borrower to whom that sum was made available, shall
on demand pay to the Agent the amount (as certified by the Agent) which will
indemnify the Agent against any funding cost incurred by it as a result of
paying out that sum before receiving those funds from that Lender.

 

30.5Partial payments

 

(a)If the Agent receives a payment that is insufficient to discharge all the
amounts then due and payable by the Borrower under the Finance Documents, the
Agent shall apply that payment towards the obligations of the Borrower under the
Finance Documents in the following order:

 

(i)first, in or towards payment pro rata of any unpaid amount owing to the
Agent, the Security Agent, any Receiver or any Delegate under the Finance
Documents;

 

(ii)secondly, in or towards payment pro rata of any accrued interest on the
Property Protection Loans due but unpaid under this Agreement;

 



 93 

 

 



(iii)thirdly, in or towards payment pro rata of any principal of Property
Protection Loans due but unpaid under this Agreement;

 

(iv)fourthly, in or towards payment pro rata of:

 

(A)any accrued interest and fees due but unpaid to the Lenders under this
Agreement; and

 

(B)any periodical payments (not being payments as a result of termination or
closing out) due but unpaid to the Hedge Counterparty under the Hedging
Agreements;

 

(v)fifthly, in or towards payment pro rata of:

 

(A)any principal due but unpaid to the Lenders under this Agreement; and

 

(B)any payments as a result of termination or closing out due but unpaid to the
Hedge Counterparty under the Hedging Agreements; and

 

(vi)sixthly, in or towards payment pro rata of any other sum due but unpaid
under the Finance Documents.

 

(b)The Agent shall, if so directed by the Majority Lenders, vary the order set
out in clauses 30.5(a)(ii) to 30.5(a)(vi). Any such variation may including the
re-ordering of obligations set out in such clause.

 

(c)Clauses 30.5(a) and 30.5(b) will override any appropriation made by the
Borrower.

 

30.6No set-off by Borrower

 

(a)All payments to be made by the Borrower under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

 

(b)Clause 30.6(a) shall not affect the operation of any payment or close-out
netting in respect of any amounts owing under any Hedging Agreement.

 

30.7Business Days

 

(a)Any payment which is due to be made on a day that is not a Business Day shall
be made on the next Business Day in the same calendar month (if there is one) or
the preceding Business Day (if there is not).

 

(b)During any extension of the due date for payment of any principal or Unpaid
Sum under this Agreement interest is payable on the principal or Unpaid Sum at
the rate payable on the original due date.

 

30.8Currency of account

 

(a)Subject to clauses 30.8(b) and 30.8(c), sterling is the currency of account
and payment for any sum due from the Borrower under any Finance Document.

 

(b)Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

 

(c)Any amount expressed to be payable in a currency other than sterling shall be
paid in that other currency.

 



 94 

 

 

30.9Change of currency

 



(a)Unless otherwise prohibited by law, if more than 1 currency or currency unit
are at the same time recognised by the central bank of any country as the lawful
currency of that country, then:

 

(i)any reference in the Finance Documents to, and any obligations arising under
the Finance Documents in, the currency of that country shall be translated into,
or paid in, the currency or currency unit of that country designated by the
Agent (after consultation with the Borrower); and

 

(ii)any translation from 1 currency or currency unit to another shall be at the
official rate of exchange recognised by the central bank for the conversion of
that currency or currency unit into the other, rounded up or down by the Agent
(acting reasonably).

 

(b)If a change in any currency of a country occurs, this Agreement will, to the
extent the Agent (acting reasonably and after consultation with the Borrower)
specifies to be necessary, be amended to comply with any generally accepted
conventions and market practice in the Relevant Interbank Market and otherwise
to reflect the change in currency.

 

30.10Disruption to Payment Systems etc

 

If either the Agent determines (in its discretion) that a Disruption Event has
occurred or the Agent is notified by the Borrower that a Disruption Event has
occurred:

 

(a)the Agent may, and shall if requested to do so by the Borrower, consult with
the Borrower with a view to agreeing with the Borrower such changes to the
operation or administration of the Facility as the Agent may deem necessary in
the circumstances;

 

(b)the Agent shall not be obliged to consult with the Borrower in relation to
any changes mentioned in clause 30.10(a) if, in its opinion, it is not
practicable to do so in the circumstances and, in any event, shall have no
obligation to agree to such changes;

 

(c)the Agent may consult with the Finance Parties in relation to any changes
mentioned in clause 30.10(a) but shall not be obliged to do so if, in its
opinion, it is not practicable to do so in the circumstances;

 

(d)any such changes agreed upon by the Agent and the Borrower shall (whether or
not it is finally determined that a Disruption Event has occurred) be binding
upon the Parties as an amendment to (or, as the case may be, waiver of) the
terms of the Finance Documents notwithstanding the provisions of clause 36
(Amendments and waivers);

 

(e)the Agent shall not be liable for any damages, costs or losses to any person,
any diminution in value or any liability whatsoever (including, without
limitation for negligence, gross negligence or any other category of liability
whatsoever but not including any claim based on the fraud of the Agent) arising
as a result of its taking, or failing to take, any actions pursuant to or in
connection with this clause 30.10; and

 

(f)the Agent shall notify the Finance Parties of all changes agreed pursuant to
clause 30.10(d).

 

31Set-off

 

A Finance Party may set off any matured obligation due from the Borrower under
the Finance Documents (to the extent beneficially owned by that Finance Party)
against any matured obligation owed by that Finance Party to the Borrower,
regardless of the place of payment, booking branch or currency of either
obligation. If the obligations are in different currencies, the Finance Party
may convert either obligation at a market rate of exchange in its usual  course
of business for the purpose of the set-off. Any Finance Party exercising its
rights under clause 31 shall notify the Transaction Obligors in writing.

 



 95 

 





 

32Notices

 

32.1Communications in writing

 

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.

 

32.2Addresses

 

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:

 

(a)in the case of the Borrower, that identified with its name below;

 

Moor Park Capital Partners LLP
Address: Second Floor 

37-38 Margaret Street
London

W1G 0JF

 

Fax number: +44 (0) 203 0111 573


 

Attention: Graydon Butler

 

(b)in the case of each Lender, that notified in writing to the Agent on or prior
to the date on which it becomes a Party; and

 

(c)in the case of the Agent and the Security Agent, that identified with its
name below,

 

The Royal Bank of Scotland International Limited

 

Address: P.O. Box 64, Royal Bank House, 71 Bath Street, St Helier, Jersey JE4
8PJ

 

Fax number: +44 (0)1534 285364

 

Attention: Tim Slatter

 

or any substitute address or fax number or department or officer as the Party
may notify to the Agent (or the Agent may notify to the other Parties, if a
change is made by the Agent) by not less than 5 Business Days’ notice.

 

32.3Delivery

 

(a)Any communication or document made or delivered by one person to another
under or in connection with the Finance Documents will only be effective:

 

(i)if by way of fax, when received in legible form; or

 

(ii)if by way of letter, when it has been left at the relevant address or 5
Business Days after being deposited in the post postage prepaid in an envelope
addressed to it at that address;

 

and, if a particular department or officer is specified as part of its address
details provided under clause 32.2, if addressed to that department or officer.

 

 96 

 

 



(b)Any communication or document to be made or delivered to the Agent or the
Security Agent will be effective only when actually received by the Agent or the
Security Agent and then only if it is expressly marked for the attention of the
department or officer identified with the Agent’s or the Security Agent’s
signature below (or any substitute department or officer as the Agent or
Security Agent shall specify for this purpose).

 

(c)All notices from or to the Borrower shall be sent through the Agent.

 

(d)Any communication or document made or delivered to the Borrower in accordance
with this clause will be deemed to have been made or delivered to each of the
Borrower.

 

(e)Any communication or document which becomes effective, in accordance with
clauses 32.3(a) to 32.3(d), after 5.00 pm in the place of receipt shall be
deemed only to become effective on the following Business Day.

 

32.4Notification of address and fax number

 

Promptly upon receipt of notification of an address or fax number or change of
address or fax number pursuant to clause 32.2 or changing its own address or fax
number, the Agent shall notify the other Parties.

 

32.5Electronic communication

 

(a)Any communication to be made between any two Parties under or in connection
with the Finance Documents may be made by electronic mail or other electronic
means to the extent that those two Parties agree that, unless and until notified
to the contrary, this is to be an accepted form of communication and if those
two Parties:

 

(i)notify each other in writing of their electronic mail address and/or any
other information required to enable the sending and receipt of information by
that means; and

 

(ii)notify each other of any change to their address or any other such
information supplied by them by not less than 5 Business Days’ notice.

 

(b)Any electronic communication made between those two Parties will be effective
only when actually received in readable form and in the case of any electronic
communication made by a Party to the Agent or the Security Agent only if it is
addressed in such a manner as the Agent or the Security Agent shall specify for
this purpose.

 

(c)Any electronic communication which becomes effective, in accordance with
clause 32.5(b), after 5.00 pm in the place of receipt shall be deemed only to
become effective on the following Business Day.

 

32.6English language

 

(a)Any notice given under or in connection with any Finance Document must be in
English.

 

(b)All other documents provided under or in connection with any Finance Document
must be:

 

(i)in English; or

 

(ii)if not in English, and if so required by the Agent, accompanied by a
certified English translation and, in this case, the English translation will
prevail unless the document is a constitutional, statutory or other official
document.

  

 97 

 

 



33Calculations and certificates

 

33.1Accounts

 

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.

 

33.2Certificates and Determinations

 

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates.

 

33.3Day count convention

 

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 365 days or, in any case where the practice in the
Relevant Interbank Market differs, in accordance with that market practice.

 

34Partial invalidity

 

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

35Remedies and waivers

 

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under a Finance Document shall operate as a waiver of
any such right or remedy or constitute an election to affirm any Finance
Document. No election to affirm any of the Finance Documents on the part of any
Finance Party shall be effective unless it is in writing. No single or partial
exercise of any right or remedy shall prevent any further or other exercise or
the exercise of any other right or remedy. The rights and remedies provided in
each Finance Document are cumulative and not exclusive of any rights or remedies
provided by law.

 

36Amendments and waivers

 

36.1Required consents

 

(a)Subject to clause 36.2 and clause 36.3 any term of the Finance Documents may
be amended or waived only with the consent of the Majority Lenders and the
Borrower and any such amendment or waiver will be binding on all Parties.

 

(b)The Agent may effect, on behalf of any Finance Party, any amendment or waiver
permitted by this clause 36.

 

(c)Without prejudice to the generality of clause 26.8(c), clause 26.8(d) and
clause 26.8(e) (Rights and discretions), the Agent may engage, pay for and rely
on the services of lawyers in determining the consent level required for and
effecting any amendment, waiver or consent under this Agreement.

 

(d)The Borrower agrees to any such amendment or waiver permitted by this clause
36 which is agreed to by the Borrower. This includes any amendment or waiver
which would, but for this clause 36.1(d), require the consent of all of the
Borrower.

 



 98 

 

 



36.2All Lender matters

 

An amendment, waiver or (in the case of a Transaction Security Document) a
consent of, or in relation to, any term of any Finance Document that has the
effect of changing or which relates to:

 

(a)the definition of “Majority Lenders” in clause 1.1 (Definitions);

 

(a)an extension to the date of payment of any amount under the Finance Documents
(other than in relation to clause 7.3 (Mandatory prepayment) and clause 7.4
(Application of mandatory prepayments);

 

(b)a reduction in the Margin or a reduction in the amount of any payment of
principal, interest, fees or commission payable;

 

(c)a change in currency of payment of any amount under the Finance Documents;

 

(d)an increase in any Commitment or the Total Commitments, an extension of any
Availability Period or any requirement that a cancellation of Commitments
reduces the Commitments rateably under the Facility;

 

(e)a change to the Borrower other than in accordance with clause 25 (Changes to
the Transaction Obligors);

 

(f)any provision which expressly requires the consent of all the Lenders;

 

(g)clause 2.3 (Finance Parties’ rights and obligations), clause 7.3 (Mandatory
prepayment), clause 7.4 (Application of mandatory prepayments), clause 24
(Changes to the Lender), clause 29 (Sharing among the Finance Parties), this
clause 36, clause 41 (Governing law) or clause 42.1 (Jurisdiction);

 

(h)(other than as expressly permitted by the provisions of any Finance Document)
the nature or scope of:

 

(i)the Security Assets; or

 

(ii)the manner in which the proceeds of enforcement of the Transaction Security
are distributed

 

(except in the case of clause 36.2(h)(i) and clause 36.2(h)(ii), insofar as it
relates to a sale or disposal of an asset which is the subject of the
Transaction Security where such sale or disposal is expressly permitted under
this Agreement or any other Finance Document); or

 

(i)the release of any Transaction Security unless permitted under this Agreement
or any other Finance Document or relating to a sale or disposal of an asset
which is the subject of the Transaction Security where such sale or disposal is
expressly permitted under this Agreement or any other Finance Document,

 

shall not be made, or given, without the prior consent of all the Lenders.

 

36.3Other exceptions

 

An amendment or waiver which relates to the rights or obligations of the Agent,
the Security Agent or the Arranger (each in their capacity as such) may not be
effected without the consent of the Agent, the Security Agent or, as the case
may be, the Arranger.

 



 99 

 

 



37Confidentiality

 

37.1Confidential Information

 

Each Finance Party agrees to keep all Confidential Information confidential and
not to disclose it to anyone, save to the extent permitted by clause 37.2 and
clause 37.3, and to ensure that all Confidential Information is protected with
security measures and a degree of care that would apply to its own confidential
information.

 

37.2Disclosure of Confidential Information

 

Any Finance Party may disclose:

 

(a)to any of its Affiliates and Related Funds and any of its or their officers,
directors, employees, professional advisers, auditors, partners and
Representatives such Confidential Information as that Finance Party shall
consider appropriate if any person to whom the Confidential Information is to be
given pursuant to this clause 37.3(a) is informed in writing of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no such requirement to so
inform if the recipient is subject to professional obligations to maintain the
confidentiality of the information or is otherwise bound by requirements of
confidentiality in relation to the Confidential Information;

 

(b)to any person:

 

(i)to (or through) whom it assigns or transfers (or may potentially assign or
transfer) all or any of its rights and/or obligations under one or more Finance
Documents or which succeeds (or which may potentially succeed) it as Agent or
Security Agent and, in each case, to any of that person’s Affiliates, Related
Funds, Representatives and professional advisers;

 

(ii)with (or through) whom it enters into (or may potentially enter into),
whether directly or indirectly, any sub-participation in relation to, or any
other transaction under which payments are to be made or may be made by
reference to, one or more Finance Documents and/or the Borrower and to any of
that person’s Affiliates, Related Funds, Representatives and professional
advisers;

 

(iii)appointed by any Finance Party or by a person to whom clause 37.2(b)(i) or
clause 37.2(b)(ii) applies to receive communications, notices, information or
documents delivered pursuant to the Finance Documents on its behalf (including,
without limitation, any person appointed under clause 26.15(b) (Relationship
with the other Finance Parties);

 

(iv)who invests in or otherwise finances (or may potentially invest in or
otherwise finance), directly or indirectly, any transaction referred to in
clause 37.2(b)(i) or clause 37.2(b)(ii);

 

(v)to whom information is required or requested to be disclosed by any court of
competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation;

 

(vi)to whom information is required to be disclosed in connection with, and for
the purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes;

 

(vii)to whom or for whose benefit that Finance Party charges, assigns or
otherwise creates Security (or may do so) pursuant to clause 24.8 (Security over
Lenders’ rights);

  



 100 

 

 



(viii)who is a Party, or any related entity of the Borrower; or

 

(ix)with the consent of the Borrower;

 

in each case, such Confidential Information as that Finance Party shall consider
appropriate if:

 

(A)in relation to clause 37.2(b)(i), clause 37.2(b)(ii) and clause 37.2(b)(iii),
the person to whom the Confidential Information is to be given has entered into
a Confidentiality Undertaking except that there shall be no requirement for a
Confidentiality Undertaking if the recipient is a professional adviser and is
subject to professional obligations to maintain the confidentiality of the
Confidential Information;

 

(B)in relation to clause 37.2(b)(iv), the person to whom the Confidential
Information is to be given has entered into a Confidentiality Undertaking or is
otherwise bound by requirements of confidentiality in relation to the
Confidential Information they receive and is informed that some or all of such
Confidential Information may be price-sensitive information;

 

(C)in relation to clause 37.2(b)(v), clause 37.2(b)(vi) and clause 37.2(b)(vii),
the person to whom the Confidential Information is to be given is informed of
its confidential nature and that some or all of such Confidential Information
may be price-sensitive information except that there shall be no requirement to
so inform if, in the opinion of that Finance Party, it is not practicable so to
do in the circumstances;

 

(c)to any person appointed by that Finance Party or by a person to whom clause
37.2(b)(i) or clause 37.2(b)(ii) applies to provide administration or settlement
services in respect of one or more of the Finance Documents including without
limitation, in relation to the trading of participations in respect of the
Finance Documents, such Confidential Information as may be required to be
disclosed to enable such service provider to provide any of the services
referred to in this clause 37.2(c) if the service provider to whom the
Confidential Information is to be given has entered into a confidentiality
agreement substantially in the form of the LMA Master Confidentiality
Undertaking for Use With Administration/Settlement Service Providers or such
other form of confidentiality undertaking agreed between the Borrower and the
relevant Finance Party;

 

(d)to any rating agency (including its professional advisers) such Confidential
Information as may be required to be disclosed to enable such rating agency to
carry out its normal rating activities in relation to the Finance Documents
and/or the Borrower if the rating agency to whom the Confidential Information is
to be given is informed of its confidential nature and that some or all of such
Confidential Information may be price-sensitive information;

 

(e)to any investor or potential investor in a securitisation (or similar
transaction of broadly equivalent economic effect) of that Finance Party’s
rights or obligations under the Finance Documents, the size and term of the
Facility and the name of each of the Borrower.

 

37.3Disclosure to numbering service providers

 

(a)Any Finance Party may disclose to any national or international numbering
service provider appointed by that Finance Party to provide identification
numbering services in respect of this Agreement, the Facility and/or the
Borrower the following information:



 

 101 

 

 



(i)names of Borrower;

 

(ii)country of domicile of Borrower;

 

(iii)place of incorporation of Borrower;

 

(iv)date of this Agreement;

 

(v)clause 41 (Governing law);

 

(vi)the names of the Agent and the Arranger;

 

(vii)date of each amendment of this Agreement;

 

(viii)amount of Total Commitments;

 

(ix)currency of the Facility;

 

(x)type of Facility;

 

(xi)ranking of Facility;

 

(xii)Termination Date for Facility;

 

(xiii)changes to any of the information previously supplied pursuant to clauses
37.3(a)(i) to 37.3(a)(xii); and

 

(xiv)such other information agreed between such Finance Party and the Borrower,

 

to enable such numbering service provider to provide its usual syndicated loan
numbering identification services.

 

(b)The Parties acknowledge and agree that each identification number assigned to
this Agreement, the Facility and/or the Borrower by a numbering service provider
and the information associated with each such number may be disclosed to users
of its services in accordance with the standard terms and conditions of that
numbering service provider.

 

(c)The Borrower represents that none of the information set out in clauses
37.3(a)(i) to 37.3(a)(xiv) is, nor will at any time be, unpublished
price-sensitive information.

 

(d)The Agent shall notify the Borrower and the other Finance Parties of:

 

(i)the name of any numbering service provider appointed by the Agent in respect
of this Agreement, the Facility and/or the Borrower; and

 

(ii)the number or, as the case may be, numbers assigned to this Agreement, the
Facility and/the Borrower by such numbering service provider.

 

37.4Entire agreement

 

This clause 37 constitutes the entire agreement between the Parties in relation
to the obligations of the Finance Parties under the Finance Documents regarding
Confidential Information and supersedes any previous agreement, whether express
or implied, regarding Confidential Information.

 



 102 

 

 



37.5Inside information

 

Each of the Finance Parties acknowledges that some or all of the Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated or prohibited by applicable legislation including
securities law relating to insider dealing and market abuse and each of the
Finance Parties undertakes not to use any Confidential Information for any
unlawful purpose.

 

37.6Notification of disclosure

 

Each of the Finance Parties agrees (to the extent permitted by law and
regulation) to inform the Borrower:

 

(a)of the circumstances of any disclosure of Confidential Information made
pursuant to clause 37.2(b)(v) except where such disclosure is made to any of the
persons referred to in that paragraph during the ordinary course of its
supervisory or regulatory function; and

 

(b)upon becoming aware that Confidential Information has been disclosed in
breach of this clause 37.

 

37.7Continuing obligations

 

The obligations in this clause 37 are continuing and, in particular, shall
survive and remain binding on each Finance Party for a period of 12 months from
the earlier of:

 

(a)the date on which all amounts payable by the Borrower under or in connection
with the Finance Documents have been paid in full and all Commitments have been
cancelled or otherwise cease to be available; and

 

(b)the date on which such Finance Party otherwise ceases to be a Finance Party.

 

38Confidentiality of Funding Rates and Reference Bank Quotations

 

38.1Confidentiality and disclosure

 

(a)The Agent and the Borrower agree to keep each Funding Rate (and, in the case
of the Agent, each Reference Bank Quotation) confidential and not to disclose it
to anyone, save to the extent permitted by clause 38.1(b), 38.1 (c) and 39.1(d).

 

(b)The Agent may disclose:

 

(i)any Funding Rate (but not, for the avoidance of doubt, any Reference Bank
Quotation) to the Borrower pursuant to clause 8.4 (Notification of rates of
interest); and

 

(ii)any Funding Rate or any Reference Bank Quotation to any person appointed by
it to provide administration services in respect of one or more of the Finance
Documents to the extent necessary to enable such service provider to provide
those services if the service provider to whom that information is to be given
has entered into a confidentiality agreement substantially in the form of the
LMA Master Confidentiality Undertaking for Use With Administration/Settlement
Service Providers or such other form of confidentiality undertaking agreed
between the Agent and the relevant Lender or Reference Bank, as the case may be.

 

(c)The Agent may disclose any Funding Rate or any Reference Bank Quotation, and
the Borrower may disclose any Funding Rate, to:

 



 103 

 

 



(i)any of its Affiliates and any of its or their officers, directors, employees,
professional advisers, auditors, partners and Representatives if any person to
whom that Funding Rate or Reference Bank Quotation is to be given pursuant to
this clause 38.1(c)(i) is informed in writing of its confidential nature and
that it may be price sensitive information except that there shall be no such
requirement to so inform if the recipient is subject to professional obligations
to maintain the confidentiality of that Funding Rate or Reference Bank Quotation
or is otherwise bound by requirements of confidentiality in relation to it;

 

(ii)any person to whom information is required or requested to be disclosed by
any court of competent jurisdiction or any governmental, banking, taxation or
other regulatory authority or similar body, the rules of any relevant stock
exchange or pursuant to any applicable law or regulation if the person to whom
that Funding Rate or Reference Bank Quotation is to be given is informed in
writing of its confidential nature and that it may be price sensitive
information except that there shall be no requirement to so inform if, in the
opinion of the Agent or the Borrower, as the case may be, it is not practicable
to do so in the circumstances;

 

(iii)any person to whom information is required to be disclosed in connection
with, and for the purposes of, any litigation, arbitration, administrative or
other investigations, proceedings or disputes if the person to whom that Funding
Rate or Reference Bank Quotation is to be given is informed in writing of its
confidential nature and that it may be price sensitive information except that
there shall be no requirement to so inform if, in the opinion of the Agent or
the Borrower, as the case may be, it is not practicable to do so in the
circumstances; and

 

(iv)any person with the consent of the relevant Lender or Reference Bank, as the
case may be.

 

(d)The Agent’s obligations in this clause 38 relating to Reference Bank
Quotations are without prejudice to its obligations to make notifications under
clause 8.5 (Notification of rates of interest) provided that (other than
pursuant to clause 38.1(b)(i) the Agent shall not include the details of any
individual Reference Bank Quotation as part of any such notification.

 

38.2Related obligations

 

(a)The Agent and the Borrower acknowledge that each Funding Rate (and, in the
case of the Agent, each Reference Bank Quotation) is or may be price sensitive
information and that its use may be regulated or prohibited by applicable
legislation including securities law relating to insider dealing and market
abuse and the Agent and the Borrower undertake not to use any Funding Rate or,
in the case of the Agent, any Reference Bank Quotation for any unlawful purpose.

 

(b)The Agent and the Borrower agree (to the extent permitted by law and
regulation) to inform the relevant Lender or Reference Bank, as the case may be:

 

(i)of the circumstances of any disclosure made pursuant to clause 38.1(c)(ii)
except where such disclosure is made to any of the persons referred to in that
paragraph during the ordinary course of its supervisory or regulatory function;
and

 



 104 

 

 

(ii)upon becoming aware that any information has been disclosed in breach of
this clause 38.

 

38.3No Event of Default

 

No Event of Default will occur under clause 23.3 (Other obligations) by reason
only of the Borrower’s failure to comply with this clause 38.

 

39Publicity

 

The Borrower hereby consents to any internal publicity of the Facility within
The Royal Bank of Scotland Group.

 

Any external publicity regarding the Facility is to be agreed in advance by the
Original Lenders and the Borrower.

 

40Counterparts

 

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.

 

41Governing law

 

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

42Enforcement

 

42.1Jurisdiction

 

(a)The courts of England have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Agreement (including a dispute
relating to the existence, validity or termination of this Agreement for any
non-contractual obligation arising out of or in connection with this Agreement)
(Dispute).

 

(b)The Parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

 

(c)This clause 42.1 is for the benefit of the Finance Parties only. As a result,
no Finance Party shall be prevented from taking proceedings relating to a
Dispute in any other courts with jurisdiction. To the extent allowed by law, the
Finance Parties may take concurrent proceedings in any number of jurisdictions.

 

42.2Service of process

 

(a)The Civil Procedure Rules regarding service and deemed service will not apply
to any letter or other communication notifying a claim or serving legal
proceedings under or in connection with any Finance Document which shall instead
be served in accordance with this clause 42.2.

 

(b)Any letter or other communication notifying a claim or serving legal
proceedings under or in connection with any Finance Document may not be made by
way of fax and must be made pursuant to clauses 32 (Notices) (excluding, for
this purpose, clause 32.5 (Electronic communication) and/or, as applicable,
clause 42.2(c).

 



 105 

 

 



(c)Without prejudice to any other mode of service allowed under any relevant
law, the Borrower (other than the Borrower incorporated in England and Wales):

 

(i)irrevocably appoints Moor Park Capital Partners LLP of 37-38 Margaret Street,
London, W1G 0JF as its agent for service of process in relation to any
proceedings before the English courts in connection with any Finance Document;
and

 

(ii)agrees that failure by a process agent to notify the Borrower of the process
will not invalidate the proceedings concerned.

 

(d)If any person appointed as an agent for service of process is unable for any
reason to act as agent for service of process, the Borrower (on behalf of all
the Borrower) must immediately (and in any event within 5 Business Days of such
event taking place) appoint another agent on terms acceptable to the Agent.
Failing this, the Agent may appoint another agent for this purpose.

 

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 



 106 

 

 



Schedule 1

 

The Original Parties and Property

 

Part 1 - The Borrower

 

Name Registration number (or equivalent, if any)     ARC FWREAUK001, LLC Not
Applicable

 

Part 2 - The Original Lenders    

 



          Treaty Passport           Scheme reference           number and      
    jurisdiction of tax Name of Original Tranche A   Tranche B   residence (if
Lender Commitment   Commitment   applicable)             The Royal Bank of
Scotland International Limited         £ 39,300,000   £ 9,825,000   Not
applicable



 

Part 3 - Property

 

The freehold land known as Shinfield Park, Reading, Berkshire RG2 9FW registered
at the Land Registry under title number BK357660

 



 107 

 

 



 

Schedule 2

 

Conditions Precedent

 

1Transaction Obligors

 

(a)A copy of the constitutional documents of each Transaction Obligor.

 

(b)A certificate of the Borrower (signed by a director) confirming that
borrowing or guaranteeing or securing, as appropriate, the Total Commitments
would not cause any borrowing, guarantee, security or similar limit binding on
it to be exceeded.

 

(c)A certificate of an authorised signatory of the Borrower certifying that each
copy document relating to it specified in this schedule 2 is correct, complete
and in full force and effect as at a date no earlier than the date of this
Agreement.

 

(d)A structure chart setting out the ownership of the Borrower, the Shareholder
and the Property.

 

(e)Certified copy of the register of members of the Borrower.

 

(f)A search at the Companies Court at the Royal Courts of Justice in London and
at Companies House as at the Utilisation Date revealing no adverse entries
against any of the Borrower and the Subordinated Creditor.

 

(g)Satisfaction of the evidence required by each Lender and the Agent for the
purposes of any “know your customer” or similar identification procedures,
including evidence as to the legal and beneficial ownership of the Borrower

 

2Financial Information

 

(a)A solvency certificate for the Borrower.

 

(b)A pro forma balance sheet of the Borrower as at the Utilisation Date.

 

(c)The audited accounts of the Principal Tenant for the financial year ended 31
December 2014.

 

(d)Evidence that at least £24,562,500 has been made available to the Borrower by
way of subordinated loan and confirmation that such amounts will be applied on
the Utilisation Date towards the purchase price of the Property.

 

(e)Copies of the bank mandates for the Accounts.

 

(f)A completion funds statement setting out the funding and application of funds
in relation to acquisition of the Property and the financing or refinancing of
that acquisition and payment of fees, costs and expenses and Taxes in connection
with the same.

 

3Valuation and Survey

 

(a)A copy of the Initial Valuation showing a minimum market value of
£98,250,000, a minimum market value as at the Termination Date of £89,000,000
and a minimum vacant possession value of £42,000,000.

 

(b)A building survey report, a measured survey report, an environmental report
and a flooding report on the Property, in each case addressed to the Finance
Parties (with such reliance letters as the Agent may require).

 

(c)An Energy Performance Certificate.

 

 108 

 



 



4Insurance

 

(a)Evidence, by way of a letter from the Borrower’s insurers addressed to the
Finance Parties, that the insurance cover in force in respect of the Property
complies with the terms of this Agreement and the necessary premia have been
paid.

 

(b)An insurance valuation of the Property.

 

5Property

 

In this section an acceptable undertaking means a solicitor’s undertaking from a
firm of solicitors regulated by the Law Society of England and Wales and
approved for this purpose by the Agent and in form and substance satisfactory to
the Agent.

 

(a)All title documents relating to the Borrower’s interests in the Property or
an acceptable undertaking to hold the same to the order of the Security Agent;

 

(b)Copies of all Lease Documents in electronic format;

 

(c)A clear Land Charges Registry search against the Borrower or the results of
Land Registry searches in favour of the Security Agent on the appropriate forms
against all of the registered titles comprising the Borrower’s interests in the
Property and:

 

(i)giving not less than 20 Business Days’ priority beyond the date of the
relevant Security Agreement; and

 

(ii)showing no adverse entries.

 

(d)A Property Report incorporating a report on the Lease Documents prepared by
the Borrower’s solicitors and addressed to the Finance Parties.

 

(e)An overview report prepared by the Security Agent’s solicitors on the
Property Report, addressed to the Finance Parties.

 

(f)Evidence that all Security (other than under a Security Document) affecting
the Borrower’s interests in the Property has been, or will be, discharged by the
Utilisation Date.

 

(g)All necessary Land Registry application forms in relation to the transfer of
the Property to the Borrower and the charging of the Property in favour of the
Security Agent (including a form to note the obligation to make further
advances, a form to register the restriction contained in the Security Agreement
and a form for disclosable overriding interests), duly completed, accompanied by
payment of the applicable Land Registry fees or an acceptable undertaking in
relation to the same.

 

(h)An undertaking from the Borrower’s solicitors to use all reasonable
endeavours promptly to deal with any requisition raised by the Land Registry, to
provide copies of all correspondence to the Agent’s solicitors and to forward
all original documents and office copy entries received from the Land Registry
within 3 Business Days of receipt.

 

(i)A land transaction return in relation to any stamp duty land tax payable in
connection with the transfer of the Property to the Borrower, duly completed
(stating the Borrower’s solicitors as the Borrower’s agent and directing the HM
Revenue & Customs to send its certificate to the Borrower’s solicitors),
accompanied by payment of that stamp duty land tax and an undertaking from the
Borrower’s solicitors to use all reasonable endeavours promptly to deal with any
requisition raised by HM Revenue & Customs in connection with the land
transaction forms, to provide copies of all relevant correspondence to the
Agent’s solicitors and deliver the land transaction return certificate to the
Security Agent or its solicitors within 3 Business Days of receipt or an
acceptable undertaking in relation to the same.

 



 109 

 

 



(j)Copies of all Authorisations required in connection with the transfer of the
Property to the Borrower and the charging of the Property in favour of the
Security Agent.

 

(k)Copies of rent authority letters to each tenant under any Lease Documents,
together with a complete set of address labels or an acceptable undertaking to
serve the same

 

(l)A copy of the sale and purchase agreement for the Property and the relevant
transfer of the Property.

 

(m)A copy of the vendor’s completion statement relating to its sale of the
Property.

 

(n)Evidence that all conditions precedent to the coming into force of the
Property Acquisition Documents (other than payment of the relevant purchase
monies) have been satisfied.

 

6Security and other Finance Documents

 

(a)A duly completed Utilisation Request.

 

(b)This Agreement executed by the Borrower.

 

(c)The Fee Letters executed by the Borrower.

 

(d)At least 2 originals of each of :

 

(i)a Security Agreement executed by the Borrower and the Security Agent;

 

(ii)an Account Security Interest Agreement executed by the Borrower and the
Security Agent; and

 

(iii)a Subordination Agreement executed by each Subordinated Creditor, the
Borrower and the Security Agent.

 

(e)Any other documents of title to be provided under the Security Documents.

 

(f)A notice to each occupational tenant, each insurer, the Account Bank
substantially in the relevant form set out in the Security Documents;

 

(g)Confirmation from each party to a Hedging Agreement that it will acknowledge
the notice to be sent to it, substantially in the relevant form set out in the
Security Documents; and

 

(h)In the case of a notice to each tenant under a Lease Document, an appropriate
address label to that tenant.

 

7Transaction Documents

 

A copy of each Transaction Document (other than the Finance Documents) executed
by the parties to those documents.

 

8Managing Agent

 

(a)A copy of the appointment of the Managing Agent.

 

(b)At least two originals of a Duty of Care Agreement between the Managing
Agent, the Borrower and the Security Agent.

 

(c)Evidence of the Managing Agent’s professional indemnity insurance in an
amount not less than €1,000,000.

 



 110 

 

 



9Tax & Opinions

 

(a)A copy of the VAT registration certificate for the Borrower.

 

(b)Evidence that the Borrower has duly elected to waive exemption in relation to
the Property and confirmation that HM Revenue & Customs has received that
election.

 

(c)Evidence that the Borrower has obtained an approval of HM Revenue & Customs
for Non-Residents to the payment of rent by tenants without deduction of
withholding tax.

 

(d)A completed customer acknowledgement from the Borrower to the Agent in
respect of, inter alia, the Agent applying for Centre for Non Residents
clearance in Jersey.

 

(e)A legal opinion of DWF LLP, legal advisers to the Arranger and the Agent in
England, substantially in the form distributed to the Original Lenders prior to
signing this Agreement.

 

(f)A legal opinion of Proskauer, legal advisers to the Borrower in Delaware in
the agreed form.

 

(g)A legal opinion of NautaDutilh, legal advisers to the Subordinated Creditor
in Luxembourg in the agreed form.

 

10Other documents and evidence

 

(a)Evidence that any process agent referred to in clause 42.2 (Service of
process), if not an Original Obligor, has accepted its appointment.

 

(b)Evidence of the payment of all outstanding arrangement fees and outstanding
fees of the Agent’s legal advisers and the Valuer.

 

(c)Evidence that any other fees, and the costs and expenses then due from the
Borrower pursuant to clause 11 (Fees) and clause 16 (Costs and expenses) have
been paid or will be paid by the Utilisation Date.

 

(d)A copy of any other Authorisation or other document, opinion or assurance
which the Agent considers to be necessary or desirable (if it has notified the
Borrower accordingly) in connection with the entry into and performance of the
transactions contemplated by any Finance Document or for the validity and
enforceability of any Finance Document.

 



 111 

 

 

Schedule 3

 

Utilisation Request

 

From:[Borrower]

 

To:[Agent]

 

Dated:¨

 



Dear Sirs

 

[Borrower] – ♦ Facility Agreement dated ♦ (Agreement)

 

1We refer to the Agreement. This is a Utilisation Request. Terms defined in the
Agreement have the same meaning in this Utilisation Request unless given a
different meaning in this Utilisation Request.

 

2We wish to borrow the Loan on the following terms:

 

Proposed Utilisation Dated:♦ (or, if that is not a Business Day, the next
Business Day)      Amount:♦ or, if less, the Available Facility    
 Tranche:[A/B]

 

3We confirm that each condition specified in clause 4.2 (Further conditions
precedent) is satisfied on the date of this Utilisation Request.

 

4The proceeds of the Loan should be credited to [account].

 

5The purpose of the Loan is ♦ .

 

6[We confirm that you may [disburse the Loan through [lawyers] and] deduct from
the Loan (although the amount of the Loan will remain the amount requested
above):

 

(a)the outstanding balance of the arrangement fee being £♦ ;

 

(b)any commitment fee due and payable at the Utilisation Date;

 

(c)♦ fees;

 

(d)The fees of the Valuer and ♦ ;

 

(e)Land Registry fees; and

 

(f)Stamp duty land tax.]

 

7This Utilisation Request is irrevocable.

 

Yours faithfully

 

___________________________

authorised signatory for

[name of Borrower] 

 



 112 

 



 



Utilisation Request

 

From:ARC FWREAUK001, LLC

 

To:THE ROYAL BANK OF SCOTLAND INTERNATIONAL LIMITED

 

Dated:21 October 2015

 

Dear Sirs

 

ARC FWREAUK001, LLC – Facility Agreement dated      October 2015 (Agreement) 

 

1We refer to the Agreement. This is a Utilisation Request. Terms defined in the
Agreement have the same meaning in this Utilisation Request unless given a
different meaning in this Utilisation Request.

 

2We wish to borrow the Loan on the following terms:

 

Proposed Utilisation Date: 21 October 2015 (or, if that is not a Business Day,
the next Business Day)     Amount: £49,125,000 or, if less, the Available
Facility     Tranche: A and B

 

3We confirm that each condition specified in clause 4.2 (Further conditions
precedent) is satisfied on the date of this Utilisation Request.

 

4The proceeds of the Loan should be credited to

 

Account bank: The Royal Bank of Scotland plc, 1 Fleet Street, London EC4Y 1BD  
  Account number: 67072440     Sort code: 15-80-00     Account name: Dentons
UKMEA LLP Client Account

 

5The purpose of the Loan is (a) part financing the cost of acquisition of the
Property and (b) payment of any fees, costs and expenses, stamp registration and
other Taxes (including recoverable VAT but excluding irrecoverable VAT) incurred
by the Borrower in connection with the acquisition of the Property.

 

6We confirm that you may deduct from the Loan (although the amount of the Loan
will remain the amount requested above):

 

(a)Fees of the Agent’s legal advisers being £29,200 (including any VAT and
disbursements);

 

(b)Fees of the Valuer being £33,000 (including any VAT and disbursements); and

 

(c)Fees of NautaDutilh being £4,000 (including any VAT and disbursements).

 

7This Utilisation Request is irrevocable.

 

 1 

 

  

Yours faithfully           authorised signatory for   ARC FWREAUK001, LLC      
Jesse C. Galloway   Authorized Signatory  

 

 2 

 

  

Schedule 4

 

Form of Transfer Certificate

 

To:♦ as Agent

 

From:[The Existing Lender] (Existing Lender) and [The New Lender] (New Lender)

 

Dated:♦

 

[Borrower] – ♦ Facility Agreement dated ♦ (Agreement)

 

1We refer to the Agreement. This is a Transfer Certificate. Terms defined in the
Agreement have the same meaning in this Transfer Certificate unless given a
different meaning in this Transfer Certificate.

 

2We refer to clause 24.5 (Procedure for transfer):

 

(a)The Existing Lender and the New Lender agree to the Existing Lender
transferring to the New Lender by novation and in accordance with clause 24.5
(Procedure for transfer) all of the Existing Lender’s rights and obligations
under the Agreement and the other Finance Documents which relate to that portion
of the Existing Lender’s Commitment and participation in the Loan under the
Agreement as specified in the schedule.

 

(b)The proposed Transfer Date is ♦ .

 

(c)The Facility Office and address, fax number and attention details for notices
of the New Lender for the purposes of clause 32.2 (Addresses) are set out in the
schedule.

 

3The New Lender expressly acknowledges the limitations on the Existing Lender’s
obligations set out in clause 24.4(c) (Limitation of responsibility of Existing
Lenders).

 

4The New Lender confirms, for the benefit of the Agent and without liability to
the Borrower, that it is:

 

(a)[a Qualifying Lender (other than a Treaty Lender);]

 

(b)[a Treaty Lender;]

 

(c)[not a Qualifying Lender]

 

(d)[a FATCA Exempt Party]

 

(e)[not a FATCA Exempt Party]

 

5[The New Lender confirms that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document is
either:

 

(a)a company resident in the United Kingdom for United Kingdom tax purposes;

 

(b)a partnership each member of which is:

 

 113 

 

  

(i)a company so resident in the United Kingdom; or

 

(ii)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or

 

(c)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company.]

 

6[The New Lender confirms that it holds a passport under the HMRC DT Treaty
Passport scheme (reference number ♦ ) and is tax resident in ♦ , so that
interest payable to it by borrowers is generally subject to full exemption from
UK withholding tax, and requests that the Borrower notify the Borrower that it
wishes that scheme to apply to this Agreement.]

 

[6/7]This Transfer Certificate may be executed in any number of counterparts and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Transfer Certificate.

 

[7/8]This Transfer Certificate [and any non-contractual obligations arising out
of or in connection with it] [is/are] governed by English law.

 

[8/9]This Transfer Certificate has been entered into on the date stated at the
beginning of this Transfer Certificate.

 

Note:The execution of this Transfer Certificate may not transfer a proportionate
share of the Existing Lender’s interest in the Transaction Security in all
jurisdictions. It is the responsibility of the New Lender to ascertain whether
any other documents or other formalities are required to perfect a transfer of
such a share in the Existing Lender’s Transaction Security in any jurisdiction
and, if so, to arrange for execution of those documents and completion of those
formalities.

 

 114 

 

  

The Schedule

 

Commitment/rights and obligations to be transferred

 

[insert relevant details]

 

[Facility Office address, fax number and attention details for notices and
account details for payments,]

 

[Existing Lender] [New Lender]     By: By:

 

This Transfer Certificate is accepted by the Agent and the Transfer Date is
confirmed as ♦.

 

[Agent]

 

By:

 

 115 

 

  

Schedule 5

 

Form of Assignment Agreement

 

To:♦ as Agent and ♦ as Borrower, for and on behalf of the Borrower

 

From:[the Existing Lender] (Existing Lender) and [the New Lender] (New Lender)

 

Dated:♦

 

[Borrower] - ♦ Facility Agreement dated ♦ (Agreement)

 

1We refer to the Agreement. This is an Assignment Agreement. Terms defined in
the Agreement have the same meaning in this Assignment Agreement unless given a
different meaning in this Assignment Agreement.

 

2We refer to clause 24.6 (Procedure for assignment):

 

(a)The Existing Lender assigns absolutely to the New Lender all the rights of
the Existing Lender under the Agreement and the other Finance Documents which
relate to that portion of the Existing Lender’s Commitment and participations in
the Loan under the Agreement as specified in the schedule.

 

(b)The Existing Lender is released from all the obligations of the Existing
Lender which correspond to that portion of the Existing Lender’s Commitment and
participations in the Loan under the Agreement specified in the schedule.

 

(c)The New Lender becomes a Party as a Lender and is bound by obligations
equivalent to those from which the Existing Lender is released under paragraph
2(b).

 

3The proposed Transfer Date is ♦ .

 

4On the Transfer Date the New Lender becomes Party to the Finance Documents as a
Lender.

 

5The Facility Office and address, fax number and attention details for notices
of the New Lender for the purposes of clause 32.2 (Addresses) are set out in the
schedule.

 

6The New Lender expressly acknowledges the limitations on the Existing Lender’s
obligations set out in clause 24.4(c) (Limitation of responsibility of Existing
Lenders).

 

7The New Lender confirms, for the benefit of the Agent and without liability to
the Borrower, that it is:

 

(a)[a Qualifying Lender falling (other than a Treaty Lender);]

 

(b)[a Treaty Lender;]

 

(c)[not a Qualifying Lender]

 

(d)[a FATCA Exempt Party]

 

(e)[not a FATCA Exempt Party]

 

8[The New Lender confirms that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document is
either:

 

(a)a company resident in the United Kingdom for United Kingdom tax purposes; or

 

(b)a partnership each member of which is:

 

 116 

 

  

(i)a company so resident in the United Kingdom; or

 

(ii)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or

 

(c)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company.]

 

9[The New Lender confirms that it holds a passport under the HMRC DT Treaty
Passport scheme (reference number ♦ ) and is tax resident in ♦, so that interest
payable to it by borrowers is generally subject to full exemption from UK
withholding tax, and requests that the Borrower notify the Borrower that it
wishes that scheme to apply to this Agreement.]

 

[8/9]This Assignment Agreement acts as notice to the Agent (on behalf of each
Finance Party) and, upon delivery in accordance with clause 24.7 (Copy of
Transfer Certificate or Assignment Agreement to Borrower), to the Borrower (on
behalf of the Borrower) of the assignment referred to in this Assignment
Agreement.

 

[9/10]This Assignment Agreement may be executed in any number of counterparts
and this has the same effect as if the signatures on the counterparts were on a
single copy of this Assignment Agreement.

 

[10/11]This Assignment Agreement [and any non-contractual obligations arising
out of or in connection with it] [is/are] governed by English law.

 

[11/12]This Assignment Agreement has been entered into on the date stated at the
beginning of this Assignment Agreement.

 

 117 

 

 

The Schedule

 

Rights to be assigned and obligations to be released and undertaken

 

[insert relevant details]

 

[Facility office address, fax number and attention details for notices and
account details for payments]

 

[Existing Lender] [New Lender]     By: By:

 

1This Assignment Agreement is accepted by the Agent and the Transfer Date is
confirmed as ♦.

  

2Signature of this Assignment Agreement by the Agent constitutes confirmation by
the Agent of receipt of notice of the assignment referred to herein, which
notice the Agent receives on behalf of each Finance Party.

 

[Agent]

 



By:

 

Note:The execution of this Assignment Agreement may not transfer a proportionate
share of the Existing Lender’s interest in the Security in all jurisdictions. It
is the responsibility of the New Lender to ascertain whether any other documents
or other formalities are required to perfect a transfer of such a share in the
Existing Lender’s Security in any jurisdiction and, if so, to arrange for
execution of those documents and completion of those formalities.

 

 118 

 

  

Schedule 6

 

Form of Compliance Certificate

 

To:♦ as Agent

 

From:[Borrower]

 

Dated:♦

 

Dear Sirs

 

[Borrower] – ♦ Facility Agreement dated ♦ (Agreement)

 

1We refer to the Agreement. This is a Compliance Certificate. Terms defined in
the Agreement have the same meaning when used in this Compliance Certificate
unless given a different meaning in this Compliance Certificate.

 

2We confirm that:

 

(a)Loan to Value is ♦ %; [and]

 

(b)Interest Cover is ♦ %] [; and]

 

(c)Projected Interest Cover is ♦ %.

 

3We set out below calculations establishing the figures in paragraph 2:

 

♦ . 

 

4[We confirm that no Default is continuing.]1

 

Signed:         Director   Director   of   of   [Borrower]   [Borrower]

 

[insert applicable certification language]

 



 



1If this statement cannot be made, the certificate should identify any Default
that is continuing and the steps, if any, being taken to remedy it.

 

 119 

 

 

SIGNATURES

 

THE BORROWER

 

ARC FWREAUK001, LLC

 

By: /s/ Jesse C. Galloway   Authorized Signatory Address: 405 PARK AVE   NY NY
10022

Fax:

 

THE ARRANGER

 

THE ROYAL BANK OF SCOTLAND INTERNATIONAL LIMITED

 

By: /s/ Robert Voce   Robert Voce Address: 71 Bath Street, St Helier, Jersey  
Fax: 01534 285364     Attention: Tim Slatter

 

THE AGENT

 

THE ROYAL BANK OF SCOTLAND INTERNATIONAL LIMITED

 

By: /s/ Robert Voce   Robert Voce Address: 71 Bath Street, St Helier, Jersey  
Fax: 01534 285364     Attention: Tim Slatter

 

THE SECURITY AGENT

 

THE ROYAL BANK OF SCOTLAND INTERNATIONAL LIMITED

 

By: /s/ Robert Voce   Robert Voce Address: 71 Bath Street, St Helier, Jersey  
Fax: 01534 285364     Attention: Tim Slatter

 

 120 

 

  

THE ORIGINAL LENDERS

 

THE ROYAL BANK OF SCOTLAND INTERNATIONAL LIMITED

 

By: /s/ Robert Voce   Robert Voce Address: 71 Bath Street, St Helier, Jersey  
Fax: 01534 285364     Attention: Tim Slatter

 

THE ACCOUNT BANK

 

THE ROYAL BANK OF SCOTLAND INTERNATIONAL LIMITED

 

By: /s/ Robert Voce   Robert Voce Address: 71 Bath Street, St Helier, Jersey  
Fax: 01534 285364     Attention: Tim Slatter

 

 121 

 